Exhibit 10.1

Execution Version

 

LOGO [g570221gggg.jpg]

CREDIT AGREEMENT

dated as of

April 26, 2018

among

SOUTHWESTERN ENERGY COMPANY

as Borrower

The Lenders Party Hereto

JPMORGAN CHASE BANK, N.A.

as Administrative Agent

and

BANK OF AMERICA, N.A.,

CITIBANK, N.A.,

MIZUHO BANK, LTD.,

ROYAL BANK OF CANADA,

MUFG BANK, LTD.,

WELLS FARGO BANK, NATIONAL ASSOCIATION

as Co-Syndication Agents

 

 

JPMORGAN CHASE BANK, N.A.,

CITIBANK, N.A.,

MERRILL LYNCH, PIERCE, FENNER AND SMITH INCORPORATED,

MIZUHO BANK, LTD.,

RBC CAPITAL MARKETS, LLC,

MUFG BANK, LTD.,

WELLS FARGO SECURITIES, LLC,

as Joint Lead Arrangers and Joint Bookrunners



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I         DEFINITIONS

     1  

        SECTION 1.01

      Defined Terms      1  

        SECTION 1.02

      Classification of Loans and Borrowings      36  

        SECTION 1.03

      Terms Generally      36  

        SECTION 1.04

      Accounting Terms; GAAP      37  

        SECTION 1.05

      Interest Rates      37  

ARTICLE II        THE CREDITS

     37  

        SECTION 2.01

      Commitments      37  

        SECTION 2.02

      Loans and Borrowings      37  

        SECTION 2.03

      Requests for Borrowings      38  

        SECTION 2.04

      Letters of Credit      39  

        SECTION 2.05

      Funding of Borrowings      44  

        SECTION 2.06

      Interest Elections      45  

        SECTION 2.07

      Termination and Reduction of Commitments      46  

        SECTION 2.08

      Repayment of Loans; Evidence of Debt      47  

        SECTION 2.09

      Prepayment of Loans      47  

        SECTION 2.10

      Fees      49  

        SECTION 2.11

      Interest      50  

        SECTION 2.12

      Alternate Rate of Interest      51  

        SECTION 2.13

      Increased Costs      52  

        SECTION 2.14

      Break Funding Payments      53  

        SECTION 2.15

      Taxes      53  

        SECTION 2.16

      Payments Generally; Allocations of Proceeds; Pro Rata Treatment; Sharing
of Set-offs      57  

        SECTION 2.17

      Mitigation Obligations; Replacement of Lenders      59  

        SECTION 2.18

      Defaulting Lenders      60  

        SECTION 2.19

      Increase in Aggregate Commitments      61  

        SECTION 2.20

      Borrowing Base      63  

        SECTION 2.21

      Swingline Loans      67  

ARTICLE III      REPRESENTATIONS AND WARRANTIES

     68  

        SECTION 3.01

      Organization; Powers      68  

        SECTION 3.02

      Authorization; Execution; Enforceability      68  

        SECTION 3.03

      Financial Condition      69  

        SECTION 3.04

      ERISA      69  

        SECTION 3.05

      Defaults      69  

        SECTION 3.06

      Accuracy of Information      69  

        SECTION 3.07

      Regulation U      69  

        SECTION 3.08

      Taxes      69  

        SECTION 3.09

      Liens      70  

        SECTION 3.10

      Litigation      70  

        SECTION 3.11

      No Conflict      70  

        SECTION 3.12

      Governmental Approvals      70  

        SECTION 3.13

      Investment Company Status      70  

        SECTION 3.14

      Compliance with Laws and Orders      70  

        SECTION 3.15

      Anti-Terrorism Laws      70  

        SECTION 3.16

      Anti-Corruption Laws and Sanctions      70  

        SECTION 3.17

      Security Interest in Collateral      71  

        SECTION 3.18

      Subsidiaries      71  

        SECTION 3.19

      Insurance      71  

 

i



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

         Page  

        SECTION 3.20

      Properties      72  

        SECTION 3.21

      Solvency      72  

        SECTION 3.22

      No Restrictive Agreements      72  

        SECTION 3.23

      EEA Financial Institutions      72  

        SECTION 3.24

      Environmental Matters      73  

        SECTION 3.25

      Maintenance of Properties      74  

        SECTION 3.26

      Gas Imbalances; Prepayments      74  

        SECTION 3.27

      Marketing of Production      74  

        SECTION 3.28

      Swap Agreements and Eligible Contract Participant      74  

        SECTION 3.29

      Use of Loans and Letters of Credit      75  

ARTICLE IV      CONDITIONS

     75  

        SECTION 4.01

      Effective Date      75  

        SECTION 4.02

      Each Credit Extension      78  

ARTICLE V       AFFIRMATIVE COVENANTS

     79  

        SECTION 5.01

      Financial Statements and Other Information      79  

        SECTION 5.02

      Books and Records; Inspection Rights      83  

        SECTION 5.03

      Conduct of Business; Existence      83  

        SECTION 5.04

      Maintenance of Insurance      83  

        SECTION 5.05

      Payment of Taxes and Other Obligations      84  

        SECTION 5.06

      Compliance with Laws      84  

        SECTION 5.07

      Maintenance of Properties      84  

        SECTION 5.08

 

Designation of Unrestricted Subsidiaries; Redesignation of Unrestricted
Subsidiaries as Restricted Subsidiaries

     85  

        SECTION 5.09

      Additional Subsidiary Guarantors      86  

        SECTION 5.10

      Additional Collateral; Further Assurances      86  

        SECTION 5.11

      Title Information      87  

        SECTION 5.12

      Post-Closing Obligations      87  

        SECTION 5.13

      Deposit Accounts and Securities Accounts      88  

        SECTION 5.14

      Keepwell      88  

        SECTION 5.15

      Reserve Reports      88  

ARTICLE VI      NEGATIVE COVENANTS

     90  

        SECTION 6.01

      Fundamental Changes      90  

        SECTION 6.02

      Liens      90  

        SECTION 6.03

      Indebtedness      93  

        SECTION 6.04

      Financial Covenants      94  

        SECTION 6.05

      Investments      94  

        SECTION 6.06

      Restrictive Agreements      95  

        SECTION 6.07

      Restricted Payments      96  

        SECTION 6.08

      Asset Dispositions      97  

        SECTION 6.09

      Use of Proceeds      98  

        SECTION 6.10

      Limitations on Redemptions of Indebtedness      99  

        SECTION 6.11

      Limitation on Transactions with Affiliates      99  

        SECTION 6.12

      Material Change in Business      99  

        SECTION 6.13

      Swap Agreements      99  

        SECTION 6.14

      Deposit Accounts      101  

        SECTION 6.15

      Take-or-Pay or Other Prepayments      101  

        SECTION 6.16

      Marketing Activities      101  

 

ii



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

         Page  

        SECTION 6.17

      Amendments to Organizational Documents      102  

ARTICLE VII     EVENTS OF DEFAULT

     102  

        SECTION 7.01

      Events of Default      102  

        SECTION 7.02

      Remedies upon Event of Default      104  

ARTICLE VIII   THE ADMINISTRATIVE AGENT

     104  

        SECTION 8.01

      Authorization and Action      104  

        SECTION 8.02

      Administrative Agent’s Reliance, Indemnification, Etc      106  

        SECTION 8.03

      Posting of Communications      107  

        SECTION 8.04

      The Administrative Agent Individually      109  

        SECTION 8.05

      Successor Administrative Agent      109  

        SECTION 8.06

      Acknowledgments of Lenders and Issuing Banks      110  

        SECTION 8.07

      Collateral Matters      110  

        SECTION 8.08

      Credit Bidding      111  

        SECTION 8.09

      Certain ERISA Matters      112  

ARTICLE IX      MISCELLANEOUS

     114  

        SECTION 9.01

      Notices      114  

        SECTION 9.02

      Waivers; Amendments      115  

        SECTION 9.03

      Expenses; Indemnity; Damage Waiver      117  

        SECTION 9.04

      Successors and Assigns      119  

        SECTION 9.05

      Survival      122  

        SECTION 9.06

      Counterparts; Integration; Effectiveness; Electronic Execution      122  

        SECTION 9.07

      Severability      123  

        SECTION 9.08

      Right of Setoff      123  

        SECTION 9.09

      Governing Law; Jurisdiction; Consent to Service of Process      123  

        SECTION 9.10

      WAIVER OF JURY TRIAL      124  

        SECTION 9.11

      Headings      124  

        SECTION 9.12

      Confidentiality      124  

        SECTION 9.13

      USA PATRIOT Act      126  

        SECTION 9.14

      Appointment for Perfection      126  

        SECTION 9.15

      Subsidiary Guarantors      126  

        SECTION 9.16

      Interest Rate Limitation      126  

        SECTION 9.17

      No Fiduciary Duty, etc      126  

        SECTION 9.18

      Acknowledgment and Consent to Bail-In of EEA Financial Institutions     
127  

        SECTION 9.19

      Flood Insurance Regulations      128  

 

iii



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

         Page

SCHEDULES:

    

Schedule 1.01A – Pricing Schedule

    

Schedule 1.01B – LC Issuance Limits

    

Schedule 2.01 – Commitments

    

Schedule 2.04 – Existing Letters of Credit

    

Schedule 3.18 – Equity Interests

Schedule 3.24 – Environmental Disclosures

Schedule 3.26 – Gas Imbalances/Prepayments

Schedule 3.27 – Marketing of Production

Schedule 3.28 – Swap Agreements

Schedule 5.12 – Specified Letters of Credit

    

Schedule 6.02 – Existing Liens

    

Schedule 6.03 – Existing Indebtedness

    

Schedule 6.05 – Existing Investments

    

Schedule 6.06 – Existing Restrictive Agreements

    

EXHIBITS:

    

Exhibit A – Form of Assignment and Assumption

    

Exhibit B – Form of Subordinated Intercompany Note

    

Exhibit C – [Reserved]

    

Exhibit D-1 – Form of U.S. Tax Certificate (Foreign Lenders That Are Not
Partnerships)

    

Exhibit D-2 – Form of U.S. Tax Certificate (Foreign Participants That Are Not
Partnerships)

    

Exhibit D-3 – Form of U.S. Tax Certificate (Foreign Participants That Are
Partnerships)

    

Exhibit D-4 – Form of U.S. Tax Certificate (Foreign Lenders That Are
Partnerships)

    

Exhibit E-1 – Form of Borrowing Request

    

Exhibit E-2 – Form of Interest Election Request

    

Exhibit F – Form of Note

    

Exhibit G – Form of Compliance Certificate

    

 

iv



--------------------------------------------------------------------------------

CREDIT AGREEMENT (this “Agreement”) dated as of April 26, 2018 among
SOUTHWESTERN ENERGY COMPANY, a Delaware corporation (the “Borrower”), the
LENDERS from time to time party hereto and JPMORGAN CHASE BANK, N.A., as
Administrative Agent.

The parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01 Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“2012 Indenture” means that certain Indenture, dated as of March 5, 2012,
between the Borrower, as issuer, and The Bank of New York Mellon Trust Company,
N.A., a national association, as trustee.

“2015 Indenture” means that certain Indenture, dated as of January 23, 2015,
between the Borrower, as issuer, and U.S. Bank National Association, a national
association, as trustee.

“2017 Indenture” means that certain Indenture, dated as of September 25, 2017,
between the Borrower, as issuer, and U.S. Bank National Association, a national
association, as trustee.

“2020 Senior Notes” means the 4.05% Senior Notes due 2020 issued by the Borrower
pursuant to the 2015 Indenture.

“2022 Senior Notes” means the 4.10% Senior Notes due 2022 issued by the Borrower
pursuant to the 2012 Indenture.

“2025 Senior Notes” means the 4.95% Senior Notes due 2025 issued by the Borrower
pursuant to the 2015 Indenture.

“2026 Senior Notes” means the 7.50% Senior Notes due 2026 issued by the Borrower
pursuant to the 2017 Indenture.

“2027 Senior Notes” means the 7.75% Senior Notes due 2027 issued by the Borrower
pursuant to the 2017 Indenture.

“ABR”, when used in reference to any Loan or Borrowing, means that such Loan, or
the Loans comprising such Borrowing, bears interest at a rate determined by
reference to the Alternate Base Rate.

“Acquisition” means any acquisition (whether by purchase, merger, consolidation
or otherwise) of property or series of related acquisitions of property that
constitutes (i) assets comprising all or substantially all or any significant
portion of a business or operating unit of a business, or (ii) all or
substantially all of the Equity Interests in a Person.

“Acquired Material Oil and Gas Properties” has the meaning assigned to such term
in Section 2.20(b)(ii)(B).

“Additional Senior Notes Indenture” means any indenture entered into by the
Borrower or any Restricted Subsidiary after the Effective Date that contains any
provision similar to any of the Secured Debt Indenture Exceptions contained in
the Existing Senior Notes Indentures as of the Effective Date.



--------------------------------------------------------------------------------

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” means JPMorgan, in its capacity as administrative agent
for the Lenders hereunder, and any successor in such capacity pursuant to
Article VIII.

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agent Indemnitee” has the meaning assigned to such term in Section 9.03(c).

“Aggregate Commitments” means the aggregate of the Commitments of all of the
Lenders, as reduced or increased from time to time pursuant to the terms and
conditions hereof. As of the Effective Date, the Aggregate Commitments are
$2,000,000,000.

“Agreement” has the meaning specified in the introductory paragraph of this
Agreement.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus  1⁄2 of 1% and (c) the Adjusted LIBO Rate for a one month Interest
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1%, provided that for the purpose of this
definition, the Adjusted LIBO Rate for any day shall be based on the LIBO Screen
Rate (or, if the LIBO Screen Rate is not available for such one month Interest
Period, the Interpolated Rate) at approximately 11:00 a.m. London time on such
day. Any change in the Alternate Base Rate due to a change in the Prime Rate,
the NYFRB Rate or the Adjusted LIBO Rate shall be effective from and including
the effective date of such change in the Prime Rate, the NYFRB Rate or the
Adjusted LIBO Rate, respectively. If the Alternate Base Rate is being used as an
alternate rate of interest pursuant to Section 2.12 hereof, then the Alternate
Base Rate shall be the greater of clause (a) and (b) above and shall be
determined without reference to clause (c) above. For the avoidance of doubt, if
the Alternate Base Rate shall be less than zero, such rate shall be deemed to be
zero for purposes of this Agreement.

“Anti-Corruption Laws” means all Requirements of Law of any jurisdiction
applicable to the Borrower or any of its Subsidiaries from time to time
concerning or relating to bribery or corruption.

“Anti-Terrorism Laws” means all Requirements of Law of any jurisdiction related
to terrorism financing or money laundering, including the Patriot Act, The
Currency and Foreign Transactions Reporting Act (also known as the “Bank Secrecy
Act”, 31 U.S.C. §§ 5311-5330 and 12 U.S.C. §§ 1818(s), 1820(b) and 1951-1959)
and Executive Order 13224 (effective September 24, 2001).

“Applicable Percentage” means, with respect to any Lender at any time, the
percentage obtained by dividing (a) such Lender’s Commitment at such time by
(b) the amount of the Aggregate Commitments at such time (and if the Aggregate
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Aggregate Commitments most recently in

 

2



--------------------------------------------------------------------------------

effect, giving effect to any assignments); provided that, for purposes of
Section 2.18(c), when a Defaulting Lender shall exist, any such Defaulting
Lender’s Commitment shall be disregarded in the calculation.

“Applicable Rate” means, for any day, (a) with respect to ABR Loans, the per
annum rate set forth in Schedule 1.01A under the heading “ABR Margin”, (b) with
respect to Eurodollar Loans, the per annum rate set forth in Schedule 1.01A
under the heading “Eurodollar Margin”, and (c) with respect to commitment fees,
the per annum rate set forth in Schedule 1.01A under the heading “Commitment Fee
Rate”, in each case based upon Facility Usage as of such day. Each change in the
Applicable Rate shall apply during the period commencing on the effective date
of such change in the Facility Usage and ending on the date immediately
preceding the effective date of the next such change; provided, however, that if
at any time the Borrower fails to deliver a Reserve Report as required by, and
within the time frame set forth in, Section 5.15, then if the Majority Lenders
so elect, the “Applicable Rate” shall mean the rate per annum set forth in Level
I of Schedule 1.01A for each day until delivery of such Reserve Report.

“Approved Petroleum Engineer” means (a) Netherland, Sewell & Associates, Inc.,
(b) DeGolyer and MacNaughton, (c) Cawley, Gillespie & Associates, Inc.,
(d) Ryder Scott Company Petroleum Consultants, L.P. and (e) any other reputable
firm of independent petroleum engineers as shall be selected by the Borrower and
approved by the Administrative Agent, such approval not to be unreasonably
withheld, conditioned or delayed.

“Approved Swap Counterparty” means any Person (a) who at the time of entering
into a Swap Agreement is a Lender or an Affiliate of a Lender, (b) whose (or
whose parent company’s) long term senior unsecured debt rating is A- or higher
by S&P or A3 or higher by Moody’s (or their equivalent), or (c) that is party to
a Swap Agreement with any Loan Party as of the Effective Date.

“Approved Fund” has the meaning assigned to such term in Section 9.04(b).

“Asset Swap” means any purchase and sale or exchange of Properties between any
Loan Party and another Person to the extent that (a) such Property is exchanged
for credit against the purchase price of similar replacement Property or (b) the
proceeds of such Disposition are applied to the purchase price of such
replacement Property, in each case under Section 1031 of the Code or otherwise.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

“Authorized Officer” means any of the following officers of the Borrower: the
chief executive officer, the president, the chief financial officer, the
treasurer, or any executive vice president, or senior vice president.

“Availability” means, at any time, the remainder of (a) the Credit Limit then in
effect minus (b) the Total Credit Exposure at such time.

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Aggregate Commitments.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

3



--------------------------------------------------------------------------------

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Banking Services” means each and any of the following bank services provided to
the Borrower by any Lender or any of its Affiliates: (a) credit cards for
commercial customers (including commercial credit cards and purchasing cards),
(b) stored value cards, (c) merchant processing services and (d) treasury
management services (including controlled disbursement, automated clearinghouse
transactions, return items, any direct debit scheme or arrangement, overdrafts
and interstate depository network services).

“Banking Services Obligations” means any and all obligations of the Loan
Parties, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Banking
Services.

“Bank Price Deck” means the Administrative Agent’s forward curve for each of
oil, natural gas and other Hydrocarbons, as applicable, furnished to the
Borrower by the Administrative Agent from time to time in accordance with the
terms of this Agreement.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as now and hereafter in effect, or any successor statute.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a voluntary or involuntary bankruptcy or insolvency proceeding, or
has had a receiver, conservator, trustee, administrator, custodian, assignee for
the benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval of, or acquiescence in, any such
proceeding or appointment or has had any order for relief in such proceeding
entered in respect thereof; provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority or instrumentality thereof,
unless such ownership interest results in or provides such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permits such Person (or
such Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person; provided, further,
that, for so long as it is required by law or regulation not to be publicly
disclosed, the appointment of an administrator, provisional liquidator,
conservator, receiver, trustee, custodian or other similar official by a
supervisory authority or regulator with respect to a Person under the Dutch
Financial Supervision Act 2007 (as amended from time to time and including any
successor legislation) shall not be deemed a Bankruptcy Event.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” has the meaning specified in the introductory paragraph of this
Agreement.

“Borrower’s Headquarters” means that certain real property located at 10000
Energy Drive, Spring, Texas 77389.

 

4



--------------------------------------------------------------------------------

“Borrower’s Headquarters Lease” means that certain Lease and Security Agreement
dated as of March 21, 2013 between the Borrower and SMBC Leasing and Finance,
Inc., and all other agreements and instruments now or hereafter executed and
delivered pursuant thereto or in connection therewith, including all appendices,
exhibits or schedules thereto, and all amendments, restatements, waivers,
supplements or other modifications thereto.

“Borrowing” means (a) Loans of the same Type, made, converted or continued on
the same date and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect or (b) a Swingline Loan.

“Borrowing Base” means, at any time, an amount equal to the amount determined in
accordance with Section 2.20, as the same may be adjusted from time to time
pursuant to the Borrowing Base Adjustment Provisions.

“Borrowing Base Adjustment Provisions” means Section 2.20(e), Section 5.11(b),
Section 6.08(a)(vi) and any other provisions hereunder which expressly provide
for adjustments of the amount of the Borrowing Base.

“Borrowing Base Deficiency” occurs if, at any time, the Total Credit Exposure at
such time exceeds the Borrowing Base in effect at such time. The amount of the
Borrowing Base Deficiency at such time is the amount by which the Total Credit
Exposure at such time exceeds the Borrowing Base in effect at such time.

“Borrowing Base Hedge Unwind” means any Disposition, early termination or
unwinding of any hedge position established under any Swap Agreement upon which
the Lenders relied in determining the then-effective Borrowing Base, or the
creation of any off-setting position in respect of any hedge position
established under any Swap Agreement upon which the Lenders relied in
determining the then-effective Borrowing Base, in each case, if the net effect
of such action (when taken together with any other Swap Agreements executed
substantially contemporaneously with the taking of such action) would be to
cancel any positions of the Borrower or any other Loan Party under such Swap
Agreements.

“Borrowing Base Hedge Unwind Value” means, with respect to any Borrowing Base
Hedge Unwind, the value (as determined by the Administrative Agent in its sole
discretion, which determination may be made in consultation with the Required
Lenders) attributed to the hedge positions that were assigned, sold, early
terminated or unwound or for which an off-setting position was created pursuant
to such Borrowing Base Hedge Unwind, after taking into account any other Swap
Agreements executed substantially contemporaneously with the taking of such
action, for purposes of determining the then current Borrowing Base.

“Borrowing Base Properties” means the Oil and Gas Properties of the Loan Parties
to which Proved Reserves are attributed and which are included in the Reserve
Report most recently delivered pursuant to Section 5.15.

“Borrowing Base Property Disposition” means a Disposition (including pursuant to
a Casualty Event or Asset Swap) by the Borrower or any other Loan Party of
(a) any Borrowing Base Properties or (b) Equity Interests in any Subsidiary that
owns any Borrowing Base Properties, in each case, other than any such
Disposition made to any Loan Party.

“Borrowing Base Property Subsidiary” means a Domestic Restricted Subsidiary that
owns Borrowing Base Properties.

 

5



--------------------------------------------------------------------------------

“Borrowing Base Value” means, with respect to any Borrowing Base Property, the
value attributed thereto and allocated to such Borrowing Base Property in the
then current Borrowing Base (as determined by the Administrative Agent in its
sole discretion, which determination may be made in consultation with the
Lenders or the Required Lenders, as applicable).

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03, which shall be, in the case of any such written
request, in substantially the form of Exhibit E-1 or any other form approved by
the Administrative Agent.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City or Houston, Texas are authorized or
required by law to remain closed; provided that, when used in connection with a
Eurodollar Loan, the term “Business Day” shall also exclude any day on which
banks are not open for dealings in dollar deposits in the London interbank
market.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) Property, which obligations are required to be classified and
accounted for as a capital lease or financing lease on a balance sheet of such
Person under GAAP, and the amount of Indebtedness represented by such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP; provided that (a) any obligation to pay rent or other amounts under
any lease or other agreement (whether entered into before or after the Effective
Date) that would have been classified as an operating lease pursuant to GAAP as
in effect on the Effective Date will be deemed not to represent a Capital Lease
Obligation and (b) any obligation to pay amounts under any agreement (whether
entered into before or after the Effective Date) that provides for services and
the right to use equipment will be deemed not to represent a Capital Lease
Obligation (but only to the extent such obligation would not have been
capitalized on a balance sheet of such Person prepared in accordance with GAAP
as in effect on the Effective Date).

“Casualty Event” means any loss, casualty or other insured damage to, or any
nationalization, taking under power of eminent domain or by condemnation or
similar proceeding of, any Property of any Loan Party.

“CERCLA” has the meaning assigned to such term within the definition of
“Environmental Laws.”

“CFC” means (a) a direct or indirect Subsidiary of the Borrower which is a
“controlled foreign corporation” as defined in Section 957(a) of the Code or any
successor provision thereto and (b) any Subsidiary of a Subsidiary described in
clause (a).

“Change in Law” means the occurrence after the date of this Agreement or, with
respect to any Lender, such later date on which such Lender becomes a party to
this Agreement) of (a) the adoption of or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority or (c) the making or issuance of any request, rule,
guideline, requirement or directive (whether or not having the force of law) by
any Governmental Authority; provided however, that, notwithstanding anything
herein to the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or requirements and
directives thereunder or issued in connection therewith or in the implementation
thereof, and (y) all requests, rules, guidelines or requirements and directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall, in
each case be deemed to be a “Change in Law,” regardless of the date enacted,
adopted, issued or implemented.

 

6



--------------------------------------------------------------------------------

“Change of Control” means that (a) any Person or group (within the meaning of
Rule 13d-5 under the Securities Exchange Act of 1934) shall beneficially own,
directly or indirectly, 25% or more of the common stock or other voting
securities of the Borrower; or (b) any event that constitutes a “Change of
Control” (or similar defined term) as defined in any of the Senior Notes
Indentures shall have occurred that permits the acceleration of, or requires the
Borrower to purchase or offer to purchase, the applicable Senior Notes and such
event is not otherwise the subject of any covenant in Article VI or any other
Event of Default. “Class” when used in reference to any Loan or Borrowing,
refers to whether or not such Loan, or the Loans comprising such Borrowing, are
Revolving Loans or Swingline Loans.

“Co-Syndication Agent” means each of Bank of America, N.A., Citibank, N.A.,
Mizuho Bank, Ltd., Royal Bank of Canada, MUFG Bank, Ltd. and Wells Fargo Bank,
National Association, and, collectively, the “Co-Syndication Agents”.

“Code” means the Internal Revenue Code of 1986.

“Collateral” means any and all Property of the Loan Parties, now existing or
hereafter acquired, upon which a Lien is purported to be created by any
Collateral Document, and any and all other Property of the Loan Parties, now
existing or hereafter acquired, that at any time is or becomes subject to a Lien
in favor of Administrative Agent, on behalf of itself and the Secured Parties,
to secure the Secured Obligations. For the avoidance of doubt, Collateral shall
not include any Excluded Property.

“Collateral Documents” means, collectively, the Security Agreement, the
Mortgages and all other agreements, instruments and documents executed in
connection with this Agreement that are intended to create, perfect or evidence
Liens to secure the Secured Obligations, including all other security
agreements, pledge agreements, mortgages, deeds of trust, Deposit Account
Control Agreements, Securities Account Control Agreements, uncertificated
securities control agreements, pledges, financing statements and all other
written matter whether heretofore, now, or hereafter executed by the Borrower or
any of the other Loan Parties and delivered to the Administrative Agent that are
intended to create, perfect or evidence Liens to secure the Secured Obligations.

“Commitment” means, with respect to each Lender, the commitment, if any, of such
Lender to make Revolving Loans and to acquire participations in Letters of
Credit and Swingline Loans hereunder, expressed as an amount representing the
maximum aggregate amount of such Lender’s Credit Exposure hereunder, as such
commitment may be (a) increased from time to time pursuant to Section 2.19,
(b) reduced or terminated from time to time pursuant to Section 2.07 and
(c) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04. The initial amount of each Lender’s Commitment
is set forth opposite such Lender’s name on Schedule 2.01 under the caption
“Commitment”, or in the applicable documentation pursuant to which such Lender
shall have assumed its Commitment pursuant to the terms hereof, as applicable.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to any Loan Document or the transactions contemplated therein
which is distributed by the Administrative Agent, any Lender or any Issuing Bank
by means of electronic communications pursuant to Section 8.03(c), including
through an Approved Electronic Platform.

 

7



--------------------------------------------------------------------------------

“Compliance Certificate” means a certificate of the Borrower executed on its
behalf by its chief financial officer, chief accounting officer or treasurer
substantially in the form of Exhibit G, (a) certifying as to whether a Default
or Event of Default has occurred and, if any Default or Event of Default has
occurred, specifying the details thereof and any action taken or proposed to be
taken with respect thereto, (b) setting forth reasonably detailed calculations
demonstrating compliance with the Financial Covenants as of the date of the
financial statements accompanying such certificate, and (c) stating whether any
change in GAAP or in the application thereof has occurred since the date of
Borrower’s consolidated financial statements most recently delivered pursuant to
Section 5.01(a) and, if any such change has occurred, specifying the effect of
such change on the financial statements accompanying such certificate.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated EBITDAX” means, for any period, Consolidated Net Income for such
period, plus

(a) the following (without duplication), in each case only to the extent (and in
the same proportion) deducted (and not added back or excluded) in determining
Consolidated Net Income for such period:

(i) Consolidated Interest Expense for such period,

(ii) depletion, depreciation and amortization expense for such period,

(iii) consolidated income tax expense for such period,

(iv) any non-cash losses or charges resulting from any hedging arrangements
resulting from the requirements of FASB ASC 815 for such period,

(v) (A) fees and expenses of third party advisors (including legal counsel,
investment bankers, accountants, consultants, engineers and similar
professionals) incurred during such period or any amortization thereof for such
period, in connection with any acquisition, investment, asset disposition,
issuance or repayment of debt, issuance of equity securities, refinancing
transaction or amendment or other modification of any debt instrument (in each
case, including any such transaction undertaken but not completed) and (B) any
costs, charges or expenses relating to severance, cost savings, operating
expense reductions, facilities closing, consolidations and integration costs,
and other restructuring charges or reserves (provided that amounts added back
pursuant to this clause (v) shall not exceed $100,000,000 in the aggregate since
the Effective Date),

(vi) oil and gas exploration expenses (including all drilling, completion,
geological and geophysical costs) for such period,

(vii) non-cash losses from Dispositions of assets and any other extraordinary,
unusual or non-recurring expenses, losses or charges,

(viii) costs, fees and expenses incurred in connection with the Transactions
(provided that the amounts added back pursuant to this clause (viii) shall not
exceed $10,000,000 in the aggregate since the Effective Date), and

 

8



--------------------------------------------------------------------------------

(ix) any other non-cash charges, including (A) any write-offs or write-downs
reducing Consolidated Net Income for such period and (B) any non-cash
compensation charge or expense, including any such charge or expense arising
from the grants of stock appreciation or similar rights, stock options,
restricted stock, profits interests or other equity-based incentive awards or
any other equity-based compensation;

provided that (y) in the case of each of the foregoing non-cash charges
described in this clause (a), if any such non-cash charges represent an accrual
or reserve for potential cash items in any future period, the cash payment in
respect thereof in such future period shall be subtracted from Consolidated
EBITDAX to such extent and (z) amortization of a prepaid cash item that was paid
in a prior period shall be excluded from this clause (a); minus

(b) the following (without duplication), in each case only to the extent
included in determining Consolidated Net Income for such period:

(i) non-cash gains on any hedging arrangements resulting from the requirements
of FASB ASC 815 for such period,

(ii) non-cash gains or adjustments (excluding any non-cash gain to the extent it
represents the reversal of an accrual or reserve for a potential cash item that
reduced Consolidated EBITDAX in any prior period) and all other non-cash items
of income for such period, and

(iii) any extraordinary, unusual or non-recurring non-cash gains,

in each case as determined on a consolidated basis for the Borrower and its
Restricted Subsidiaries in accordance with GAAP; provided that, if at any time
during such period the Borrower or any Subsidiary shall have made a Material
Disposition or a Material Acquisition, Consolidated EBITDAX for such period
shall be calculated giving pro forma effect thereto as if such Material
Disposition or Material Acquisition had occurred on the first day of such
period, and such pro forma effect shall be determined in good faith by a
Financial Officer in a manner reasonably acceptable to the Administrative Agent
and with supporting documentation reasonably acceptable to the Administrative
Agent.

“Consolidated Interest Expense” means, with respect to any period, the sum,
without duplication, of: (a) total consolidated interest expense payable or paid
in cash of the Borrower and its Restricted Subsidiaries for such period,
determined on a consolidated basis in accordance with GAAP, with respect to all
outstanding Indebtedness of the Borrower and its Restricted Subsidiaries
(including (i) all commissions, discounts and other fees and charges owed by the
Borrower and its Restricted Subsidiaries with respect to letters of credit,
(ii) all interest expense attributable to Capital Lease Obligations and imputed
interest with respect to Sale and Leaseback Transactions and (iii) financing
fees (including arrangement, amendment and contract fees), debt issuance costs,
commissions and expenses and, in each case, the amortization thereof); plus
(b) all cash dividends on Disqualified Stock or preferred equity interests of
the Borrower or any of its Restricted Subsidiaries (other than cash dividends or
payments on Disqualified Stock or preferred equity interests of the Borrower or
any of its Restricted Subsidiaries made in lieu of fractional shares); plus
(c) amortization of original issue discount resulting from the issuance of
Indebtedness at less than par (provided that, for purposes of calculating
Consolidated EBITDAX, in the event any Indebtedness is issued at less than 95%
of par, such Indebtedness shall be deemed to have been issued at 95% of par for
purposes of determining the amortization of original issue discount with respect
to such Indebtedness under this clause (c)). For purposes of the foregoing,
interest expense shall be determined after giving effect to any net payments
made or received by the Borrower and its Restricted Subsidiaries in respect of
hedging arrangements relating to interest rate protection. In

 

9



--------------------------------------------------------------------------------

the event that the Borrower or any Restricted Subsidiary shall have completed a
Material Acquisition or a Material Disposition since the beginning of the
relevant period, Consolidated Interest Expense shall be determined for such
period on a pro forma basis as if such Material Acquisition or Material
Disposition, and any related incurrence or repayment of Indebtedness, had
occurred at the beginning of such period.

“Consolidated Net Income” means, for any period, the consolidated net income (or
loss) of the Borrower and its Restricted Subsidiaries for such period,
determined on a consolidated basis in accordance with GAAP; provided, however,
that there shall be excluded, without duplication:

(a) the income (or loss) of any Person accrued prior to the date it becomes a
Restricted Subsidiary or is designated a Restricted Subsidiary, as applicable,
or is merged into or consolidated with the Borrower or any of its Restricted
Subsidiaries or such Person’s assets are acquired by the Borrower or any of its
Restricted Subsidiaries;

(b) the income (or loss) of any Person that is not a Subsidiary of the Borrower,
or is an Unrestricted Subsidiary, or that is accounted for by the equity method
of accounting; provided that Consolidated Net Income shall be increased by the
amount of dividends or distributions or other payments that are actually paid in
cash or cash equivalents to the Borrower or any of its Restricted Subsidiaries
by such Person in such period;

(c) the undistributed earnings of any Restricted Subsidiary to the extent that
the declaration or payment of dividends or similar distributions by such
Restricted Subsidiary is not at the time permitted by operation of the terms of
its Organizational Documents or any contractual obligation (other than any Loan
Document) or Requirement of Law applicable to such Restricted Subsidiary;

(d) the cumulative effect of a change in accounting principles and changes as a
result of the adoption or modification of accounting policies during such period
to the extent included in Consolidated Net Income; and

(e) any cancellation of debt income.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. The
terms “Controlling” and “Controlled” have meanings correlative thereto.

“Controlled Account” means (a) a Deposit Account maintained with a Lender or an
Affiliate of a Lender that is subject to a Deposit Account Control Agreement or
(b) a Securities Account that is subject to a Securities Account Control
agreement.

“Controlled Group” means all members of a controlled group of corporations or
other business entities and all trades or businesses (whether or not
incorporated) under common control which, together with the Borrower or any of
its Subsidiaries, are treated as a single employer under Section 414 of the
Code.

“Credit Exposure” means, with respect to any Lender at any time, the sum of the
outstanding principal amount of such Lender’s Revolving Loans and its LC
Exposure and Swingline Exposure at such time, it being understood and agreed
that any Lender’s Swingline Exposure shall not be deemed to be a component of
Credit Exposure for purposes of calculating the commitment fee under
Section 2.10(a).

 

10



--------------------------------------------------------------------------------

“Credit Extension” means a Borrowing, the issuance, amendment, renewal or
extension of a Letter of Credit, an LC Disbursement or any of the foregoing.

“Credit Limit” means, at any time, the lowest of (a) the Maximum Credit Amount,
(b) the Borrowing Base at such time, (c) the Aggregate Commitments at such time
and (d) the Secured Debt Cap at such time.

“Credit Party” means the Administrative Agent, any Issuing Bank, the Swingline
Lender or any other Lender.

“Current Ratio” means, as of any date, the ratio of (a) consolidated current
assets (including Availability as of such date, but excluding non-cash assets
under ASC Topic 815) of the Borrower and its Restricted Subsidiaries as of such
date to (b) consolidated current liabilities (excluding current maturities of
long-term debt and non-cash obligations under ASC Topic 815) of the Borrower and
its Restricted Subsidiaries as of such date.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or
Swingline Loans or (iii) pay over to any Credit Party any other amount required
to be paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s good faith determination that a condition
precedent to funding (which condition precedent, together with the particular
default, if any, shall be specifically identified in such writing) has not been
satisfied, (b) has notified the Borrower or any Credit Party in writing, or has
made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (which condition
precedent, together with the particular default, if any, shall be specifically
identified in such writing or public statement) to funding a Loan under this
Agreement cannot be satisfied) or generally under other agreements in which it
commits to extend credit, (c) has failed, within three Business Days after
request by a Credit Party or the Borrower, acting in good faith, to provide a
certification in writing from an authorized officer of such Lender that it will
comply with its obligations (and is financially able to meet such obligations)
to fund prospective Loans and participations in then outstanding Letters of
Credit and Swingline Loans under this Agreement, provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon such Credit
Party’s or the Borrower’s receipt of such certification in form and substance
satisfactory to it and the Administrative Agent, or (d) has become the subject
of (A) a Bankruptcy Event or (B) a Bail-In Action.

“Deposit Account” has the meaning assigned to such term in the UCC.

“Deposit Account Control Agreement” means an agreement in form and substance
reasonably acceptable to the Administrative Agent establishing the
Administrative Agent’s Control with respect to any Deposit Account. For purposes
of this definition, “Control” means “control” within the meaning of
Section 9-104 of the UCC.

“Designated Cash Amount” means, as of any date, the aggregate amount of
unrestricted cash on hand of the Borrower and the Restricted Subsidiaries as of
such date up to the lesser of (a) 10% of the Credit Limit as of such date and
(b) $150,000,000.

 

11



--------------------------------------------------------------------------------

“Dispose” means to sell, lease, assign, exchange, convey or otherwise transfer
(excluding the granting of a Lien on) any Property. “Disposition” has a meaning
correlative thereto.

“Disqualified Stock” means any Equity Interest that by its terms (or by the
terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures or is mandatorily
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Stock), pursuant to a sinking fund obligation or
otherwise, or (b) is convertible or exchangeable for Indebtedness or redeemable
for any consideration other than other Equity Interests (which would not
constitute Disqualified Stock) at the option of the holder thereof, in whole or
in part, in each case (determined as of the date of issuance), on or prior to
the date that is 91 days after the Scheduled Maturity Date at the time of
issuance of such Equity Interests; provided that (i) any Equity Interests that
would not constitute Disqualified Stock but for provisions thereof giving
holders thereof (or the holders of any security into which such Equity Interest
is convertible or for which such Equity Interest is exchangeable) the right to
require the issuer thereof to redeem such Equity Interests upon the occurrence
of any Change of Control or any Disposition occurring prior to the date that is
91 days after the Scheduled Maturity Date at the time of issuance of such Equity
Interests shall not constitute Disqualified Stock if such Equity Interest
provides that the issuer thereof will not redeem any such Equity Interest
pursuant to such provisions prior to Payment in Full and (ii) any Equity
Interests that are issued to any employee or to any plan for the benefit of
employees of the issuer thereof or by any such plan to such employees shall not
constitute Disqualified Stock solely because such Equity Interests may be
required to be repurchased by the issuer thereof as a result of such employee’s
termination, death or disability.

“Dollars” or “$” refers to lawful money of the United States of America.

“Domestic Restricted Subsidiary” means a Restricted Subsidiary that is a
Domestic Subsidiary.

“Domestic Subsidiary” means a Subsidiary organized under the laws of a
jurisdiction located in the United States of America.

“ECP” means an “eligible contract participant” as defined in Section 1(a)(18) of
the Commodity Exchange Act or any regulations promulgated thereunder and the
applicable rules issued by the Commodity Futures Trading Commission and/or the
SEC.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any credit institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

 

12



--------------------------------------------------------------------------------

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.

“Electronic System” means any electronic system, including e-mail, e-fax,
Intralinks®, ClearPar® Debt Domain, Syndtrak, and any other Internet or
extranet-based site, whether such electronic system is owned, operated or hosted
by the Administrative Agent and any of its Related Parties or any other Person,
providing for access to data protected by passcodes or other security system.

“Engineering Reports” has the meaning assigned to such term in
Section 2.20(c)(i).

“Environmental Laws” means all Requirements of Law and all codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, Release or threatened Release of any Hazardous Material or to health
and safety matters, including without limitation the Oil Pollution Act of 1990,
the Clean Air Act, the Comprehensive Environmental, Response, Compensation, and
Liability Act of 1980 (“CERCLA”), the Federal Water Pollution Control Act, the
Occupational Safety and Health Act of 1970, the Resource Conservation and
Recovery Act of 1976 (“RCRA”), the Safe Drinking Water Act, the Toxic Substances
Control Act, the Superfund Amendments and Reauthorization Act of 1986, the
Hazardous Materials Transportation Act, the Natural Gas Pipeline Safety Act of
1968, the Hazardous Liquid Pipeline Safety Act of 1979, and other environmental
conservation or protection Requirements of Law.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any of its Subsidiaries directly
or indirectly resulting from or based upon (a) violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the Release or threatened Release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Environmental Permit” means any permit, registration, license, approval,
consent, exemption, variance, or other authorization required under or issued
pursuant to applicable Environmental Laws.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest, but excluding debt securities convertible or exchangeable into
such equity interests.

“ERISA” means the Employee Retirement Income Security Act of 1974 and the rules
and regulations promulgated thereunder.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Eurodollar”, when used in reference to any Loan or Borrowing, means that such
Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned to such term in Section 7.01.

 

13



--------------------------------------------------------------------------------

“Excluded Accounts” means (a) each Deposit Account or Securities Account of any
Loan Party that is used solely (i) to pay payroll, employee wage and benefit
payments, payroll taxes or other taxes, (ii) for escrow or trust purposes,
(iii) for royalty suspense amounts or other third party funds, or (iv) as a zero
balance account and (b) other Deposit Accounts and Securities Accounts so long
as the aggregate average daily balance in which (in each case determined for the
most recently completed calendar month) does not at any time exceed $1,000,000
individually or $5,000,000 in the aggregate for all such Deposit Accounts and
Securities Accounts referred to in this clause (b).

“Excluded Property” means:

(a) (i) greater than 65% of the outstanding Voting Equity Interests in any
first-tier CFC or any first-tier Foreign Subsidiary Holding Company and (ii) the
outstanding Equity Interests in any Unrestricted Subsidiary;

(b) any interests in joint ventures and non-wholly-owned Subsidiaries which may
not be pledged without the consent of one or more third parties other than any
Subsidiary of the Borrower (after giving effect to Sections 9-406, 9-407, 9-408,
9-409 or other applicable provisions of the UCC); provided that, immediately
upon the ineffectiveness, lapse or termination of such prohibition or the
granting of such third-party consent, such assets shall automatically constitute
Collateral (but only to the extent such assets do not otherwise constitute
Excluded Property hereunder);

(c) any property to the extent the grant or maintenance of a Lien on such
property is prohibited by any applicable Requirement of Law or would require a
consent not obtained of any Governmental Authority pursuant to applicable
Requirements of Law (other than to the extent that such prohibition would be
rendered ineffective pursuant to Sections 9-406, 9-407, 9-408, 9-409 or other
applicable provisions of the UCC); provided that, immediately upon the
ineffectiveness, lapse or termination of such prohibition or the granting of
such consent, such property shall automatically constitute Collateral (but only
to the extent such assets do not otherwise constitute Excluded Property
hereunder);

(d) any property to the extent the grant or maintenance of a Lien on such
property would reasonably be expected to result in material adverse tax
consequences to the Borrower or any Subsidiary of the Borrower, as reasonably
determined by the Borrower and consented to by the Administrative Agent (such
consent not to be unreasonably withheld or delayed);

(e) any contract, instrument, lease, license, agreement or other document to the
extent that the grant of a security interest therein would result in a
violation, breach, termination (or a right of termination) or default under such
contract, instrument, lease, license, agreement or other document (other than to
the extent such violation or breach, termination (or right of termination) or
default would be rendered ineffective pursuant to Sections 9-406, 9-407, 9-408,
9-409 or other applicable provisions of the UCC); provided that, immediately
upon the condition causing such violation, breach, termination (or right of
termination) or default ceasing to exist (whether by ineffectiveness, lapse,
termination or consent), such assets shall automatically constitute Collateral
(but only to the extent such assets do not otherwise constitute Excluded
Property hereunder);

(f) motor vehicles, aircraft, vessels and other assets subject to certificates
of title, except to the extent a Lien therein can be perfected by the filing of
a UCC financing statement;

(g) the fee real property (including buildings, structures, fixtures, equipment
and other improvements and appurtenances to such buildings, structures,
fixtures, equipment and other improvements, including sidewalks, utility pipes,
conduits and lines, parking areas and roadways, and all modifications, additions
or changes thereto) related to the Borrower’s Headquarters;

 

14



--------------------------------------------------------------------------------

(h) any right, title and interest in and to any Manufactured (Mobile) Home (as
defined in the applicable Flood Laws);

(i) any right, title and interest in and to any Building (as defined in the
applicable Flood Laws);

(j) all commercial leases in respect of office space;

(k) all surface real estate, other than rights to use the surface (i) arising
solely from rights in Oil and Gas Properties or (ii) otherwise included in Oil
and Gas Properties;

(l) all trademarks, service marks, logos, know-how, seismic and other
proprietary data or proprietary information and all other intellectual property,
except to the extent a Lien therein can be perfected by the filing of a UCC
financing statement;

(m) commercial tort claims where the amount of damages claimed is less than
$10,000,000 individually or in the aggregate;

(n) all office equipment and supplies, including leases of office equipment (but
excluding all books and records); and

(o) any property as to which the Administrative Agent agrees (in consultation
with the Borrower) that the costs of obtaining a security interest in, or Lien
on, such property, or perfection thereof, are excessive in relation to the value
to the Secured Parties of the security interest to be afforded thereby.

“Excluded Swap Obligations” means, with respect to any Loan Party, any Specified
Swap Obligation if, and to the extent that, all or a portion of the Guarantee of
such Loan Party of, or the grant by such Loan Party of a security interest to
secure, such Specified Swap Obligation (or any Guarantee thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Loan Party’s failure for any
reason to constitute an ECP at the time the Guarantee of such Loan Party or the
grant of such security interest becomes effective with respect to such Specified
Swap Obligation. If a Specified Swap Obligation arises under a master agreement
governing more than one swap, such exclusion shall apply only to the portion of
such Specified Swap Obligation that is attributable to swaps for which such
Guarantee or security interest is or becomes illegal.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan, Letter of Credit or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan, Letter of Credit or Commitment (other than
pursuant to an assignment request by the Borrower under Section 2.17(b)) or
(ii) such Lender changes its lending office, except in each case to the extent
that, pursuant to Section 2.15, amounts with

 

15



--------------------------------------------------------------------------------

respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender acquired the applicable interest in a Loan, Letter of Credit
or Commitment or to such Lender immediately before it changed its lending
office, (c) Taxes attributable to such Recipient’s failure to comply with
Section 2.15(f) and (d) any U.S. Federal withholding Taxes imposed under FATCA.

“Existing 2013 Credit Agreement” means the Credit Agreement dated as of
December 16, 2013, by and among the Borrower, DNB Bank ASA, New York Branch, as
administrative agent, and the lenders party thereto.

“Existing 2016 Credit Agreement” means the Credit Agreement dated as of June 27,
2016, by and among the Borrower, JPMorgan, as administrative agent, and the
lenders party thereto.

“Existing Credit Agreements” means, collectively, the Existing 2013 Credit
Agreement and the Existing 2016 Credit Agreement.

“Existing Letters of Credit” means, collectively, the letters of credit set
forth on Schedule 2.04.

“Existing Senior Notes” means, collectively, (a) the 2020 Senior Notes, (b) the
2022 Senior Notes, (c) the 2025 Senior Notes, (d) the 2026 Senior Notes, and
(e) the 2027 Senior Notes.

“Existing Senior Notes Indentures” means, collectively, the 2012 Indenture, the
2015 Indenture, and the 2017 Indenture.

“Facility Usage” means, as of any day, the quotient, expressed as a percentage,
of (a) Total Credit Exposure on such day divided by (b) the Borrowing Base in
effect on such day.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depository institutions
(as determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate. For the avoidance of doubt, if the
Federal Funds Effective Rate shall be less than zero, such rate shall be deemed
to be zero for purposes of this Agreement.

“Fayetteville Transaction” means any Disposition, merger, combination, joint
venture, distribution or other strategic transaction involving any of the
following assets: (a) the exploration and production assets of the Loan Parties
located in the Fayetteville Shale in Arkansas, (b) DeSoto Gathering Company
and/or (c) the gathering system related to such exploration and production
assets.

“Fayetteville Proceeds Deadline” means the date that is twelve (12) months after
the first date to occur after the Effective Date when the aggregate amount of
Net Cash Proceeds received by the Borrower and its Subsidiaries from all
Fayetteville Transactions consummated on or after the Effective Date exceeds
$300,000,000.

“Financial Covenants” means those covenants set forth in Section 6.04.

 

16



--------------------------------------------------------------------------------

“Financial Officer” means the chief financial officer, chief accounting officer,
treasurer or controller or any senior vice president in charge of treasury
and/or accounting of the Borrower.

“Financial Statements” means the financial statements to be furnished pursuant
to Sections 5.01(a) and (b).

“Fiscal Quarter” means a fiscal quarter of the Borrower, ending on the last day
of each March, June, September and December.

“Fiscal Year” means a fiscal year of the Borrower, ending on December 31 of each
year.

“Flood Laws” means (a) the National Flood Insurance Act of 1994 (which
comprehensively revised the National Flood Insurance Act of 1968 and the Flood
Disaster Protection Act of 1973) as now or hereafter in effect or any successor
statute thereto, (b) the Flood Insurance Reform Act of 2004 as now or hereafter
in effect or any successor statute thereto, (c) the Biggert-Waters Flood
Insurance Reform Act of 2012 as now or hereafter in effect or any successor
statute thereto, and (d) all other applicable Requirements of Law relating to
policies and procedures that address requirements placed on federally regulated
lenders relating to flood matters, in each case, as now or hereafter in effect
or any successor statute thereto.

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.

“Foreign Subsidiary” means any Subsidiary of the Borrower other than a Domestic
Subsidiary.

“Foreign Subsidiary Holding Company” means any Subsidiary substantially all of
the assets of which are Equity Interests (or equity and debt interests) in a CFC
so long as such Subsidiary does not conduct any business or activity other than
the ownership of such equity or debt and does not incur, and is not otherwise
liable for, any indebtedness or other liabilities.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

 

17



--------------------------------------------------------------------------------

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hostile Acquisition” means (a) the acquisition of the Equity Interests of a
Person through a tender offer or similar solicitation of the owners of such
Equity Interests which has not been approved (prior to such acquisition) by the
board of directors (or any other applicable governing body) of such Person or by
similar action if such Person is not a corporation and (b) any such acquisition
as to which such approval has been withdrawn.

“Hydrocarbon Interests” means all rights, titles, interests and estates now or
hereafter acquired in and to oil and gas leases, oil, gas and mineral leases, or
other liquid or gaseous hydrocarbon leases, mineral fee interests, overriding
royalty and royalty interests, net profit interests and production payment
interests, including any reserved or residual interests of whatever nature and
all rents, issues, profits, proceeds, products, revenues and other incomes from
or attributable to any of the foregoing interests. Unless otherwise expressly
provided herein, all references in this Agreement to “Hydrocarbon Interests”
refer to Hydrocarbon Interests owned at the time in question by the Loan
Parties.

“Hydrocarbons” means all oil, gas, casinghead gas, drip gasoline, natural
gasoline, condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons and
all constituents, elements or compounds thereof and all products refined or
separated therefrom and all other minerals which may be produced and saved from
or attributable to the Oil and Gas Properties of any Person, including all oil
in tanks.

“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate”.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements related to
Property acquired by such Person, (d) all obligations of such Person in respect
of the deferred purchase price of Property or services (excluding current
accounts payable incurred in the ordinary course of business), (e) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
Property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed (provided that the amount of such Indebtedness
on any date of determination will be the lesser of (x) the book value of such
Property at such date of determination and (y) the amount of such Indebtedness
of such other Person), (f) all Guarantees by such Person of Indebtedness of
others, (g) all Capital Lease Obligations of such Person, (h) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty, (i) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances, (j) the
undischarged balance of any production payment created by such Person or for the
creation of which such Person directly or indirectly received payment and
(k) all Disqualified Stock of such Person. The Indebtedness of any Person
(i) shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor, and (ii) shall not
include endorsements of checks, bills of exchange and other instruments for
deposit or collection in the ordinary course of business.

 

18



--------------------------------------------------------------------------------

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

“Indemnitee” has the meaning assigned to such term in Section 9.03(b).

“Ineligible Institution” has the meaning assigned to such term in
Section 9.04(b).

“Initial Mortgages” has the meaning assigned to such term in Section 4.01(a)(v).

“Initial Reserve Report” means that certain engineering report concerning the
Oil and Gas Properties of the Borrower and its Subsidiaries as of December 31,
2017, prepared by petroleum engineers who are employees of the Borrower or any
Subsidiary of the Borrower and audited by Netherland, Sewell & Associates, Inc.

“Information” has the meaning assigned to such term in Section 9.12.

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing which, if in writing, is substantially in the form attached
hereto as Exhibit E-2.

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December and
the Maturity Date and (b) with respect to any Eurodollar Loan, the last day of
the Interest Period applicable to the Borrowing of which such Loan is a part
and, in the case of a Eurodollar Borrowing with an Interest Period of more than
three months’ duration, each day prior to the last day of such Interest Period
that occurs at intervals of three months’ duration after the first day of such
Interest Period and the Maturity Date and (c) with respect to any Swingline
Loan, the day that such Loan is required to be repaid and the Maturity Date.

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending seven days thereafter or on
the numerically corresponding day in the calendar month that is one, two, three
or six months (or, with the consent of each Lender, twelve months) thereafter,
as the Borrower may elect; provided that (a) if any Interest Period would end on
a day other than a Business Day, such Interest Period shall be extended to the
next succeeding Business Day, unless such next succeeding Business Day would
fall in the next calendar month, in which case such Interest Period shall end on
the next preceding Business Day and (b) any Interest Period pertaining to a
Eurodollar Borrowing that commences on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period. For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

“Interim Redetermination” has the meaning assigned such term in Section 2.20(b).

“Interim Redetermination Date” means the date on which a Borrowing Base that has
been redetermined pursuant to an Interim Redetermination becomes effective as
provided in Section 2.20(d).

 

19



--------------------------------------------------------------------------------

“Interpolated Rate” means, at any time, for any Impacted Interest Period, the
rate per annum (rounded to the same number of decimal places as the LIBO Screen
Rate) determined by the Administrative Agent (which determination shall be
conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between: (a) the LIBO Screen Rate
for the longest period (for which the LIBO Screen Rate is available) that is
shorter than the Impacted Interest Period; and (b) the LIBO Screen Rate for the
shortest period (for which the LIBO Screen Rate is available) that exceeds the
Impacted Interest Period, in each case, at such time.

“Investment” means, as applied to any Person, any direct or indirect
(a) purchase or other acquisition (including pursuant to any merger or
consolidation with any Person) of any Equity Interests, evidences of
Indebtedness or other securities of any other Person, (b) loan or advance made
by such Person to any other Person, (c) Guarantee, assumption or other
incurrence of liability by such Person of or for any Indebtedness of any other
Person, (d) capital contribution or other investment by such Person in any other
Person or (e) purchase or other acquisition (in one transaction or a series of
transactions) of any assets of any other Person constituting a business unit.

“IRS” means the United States Internal Revenue Service.

“Issuing Bank” means each of (a) JPMorgan, (b) Bank of America, N.A.,
(c) Citibank, N.A., (d) Mizuho Bank, Ltd, (e) Royal Bank of Canada, (f) MUFG
Bank, Ltd., (g) Wells Fargo Bank, National Association and (h) any other Lender
identified by the Borrower pursuant to Section 2.04(k) (and reasonably
acceptable to the Administrative Agent) that agrees to act as an Issuing Bank,
in each case in its capacity as the issuer of Letters of Credit hereunder, and
its successors in such capacity as provided in Section 2.04(i). Any Issuing Bank
may, in its discretion, arrange for one or more Letters of Credit to be issued
by Affiliates of such Issuing Bank, in which case the term “Issuing Bank” shall
include any such Affiliate with respect to Letters of Credit issued by such
Affiliate. Each reference herein to the “Issuing Bank” shall be deemed to be a
reference to the relevant Issuing Bank.

“Issuing Bank Agreement” has the meaning assigned to such term in
Section 2.04(k).

“Joint Lead Arranger” means each of JPMorgan, Citibank, N.A., Merrill Lynch,
Pierce, Fenner and Smith Incorporated (or any other registered broker-dealer
wholly-owned by Bank of America Corporation to which all or substantially all of
Bank of America Corporation’s or any of its subsidiaries’ investment banking,
commercial lending services or related businesses may be transferred following
the date of this Agreement), Wells Fargo Securities, LLC, Mizuho Bank, Ltd.,
MUFG Bank, Ltd., and RBC Capital Markets, LLC, and, collectively, the “Joint
Lead Arrangers.”

“JPMorgan” means JPMorgan Chase Bank, N.A.

“Knowledge” means, with respect to the Borrower, the actual knowledge of any
Authorized Officer.

“LC Collateral Account” has the meaning assigned to such term in
Section 2.04(j).

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit issued by such Issuing Bank.

“LC Exposure” means, with respect to any Lender at any time, such Lender’s
Applicable Percentage of the Total LC Exposure at such time.

 

20



--------------------------------------------------------------------------------

“LC Issuance Limit” means, with respect to each Issuing Bank, the amount set
forth on Schedule 1.01B opposite such Issuing Bank’s name, or in the case of any
Lender that becomes an Issuing Bank after the Effective Date as contemplated by
Section 2.04(k), the amount set forth in the Issuing Bank Agreement executed by
such Lender, provided, however, during the period commencing on the Effective
Date and expiring on the LC Issuance Limit Step Down Date, the LC Issuance Limit
of the Specified Issuing Banks shall be, in the case of Wells Fargo Bank,
National Association, $116,100,000, and in the case of Bank of America, N.A.,
$121,615,304.

“LC Issuance Limit Step Down Date” means, with respect to each Specified Issuing
Bank, the date that is 30 days following the Effective Date, (or such later date
as may be agreed by such Specified Issuing Bank in its sole discretion).

“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a Subsidiary.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a Lender hereunder pursuant to an Assignment and Assumption or
other documentation contemplated hereby, other than any such Person that ceases
to be a party hereto pursuant to an Assignment and Assumption or other
documentation contemplated hereby. Unless the context otherwise requires, the
term “Lenders” includes the Swingline Lender and each Issuing Bank.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement,
including the Existing Letters of Credit.

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any applicable
Interest Period, the LIBO Screen Rate at approximately 11:00 a.m., London time,
two (2) Business Days prior to the commencement of such Interest Period;
provided that, if the LIBO Screen Rate shall not be available at such time for
such Interest Period (the “Impacted Interest Period”), then the LIBO Rate for
such Interest Period shall be the Interpolated Rate. It is understood and agreed
that all of the terms and conditions of this definition of “LIBO Rate” shall be
subject to Section 2.12. For the avoidance of doubt, if the LIBO Rate shall be
less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.

“LIBO Screen Rate” means, for any day and time, with respect to any Eurodollar
Borrowing for any Interest Period, the London interbank offered rate as
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate) for Dollars for a period equal in length
to such Interest Period as displayed on such day and at such time on pages
LIBOR01 or LIBOR02 of the Reuters screen that displays such rate (or, in the
event such rate does not appear on a Reuters page or screen, on any successor or
substitute page on such screen that displays such rate, or on the appropriate
page of such other information service that publishes such rate from time to
time as selected by the Administrative Agent in its reasonable discretion);
provided that if the LIBO Screen Rate shall be less than zero, such rate shall
be deemed to be zero for the purposes of this Agreement.

“Lien” means, with respect to any Property, (a) any mortgage, deed of trust,
lien, pledge, hypothecation, encumbrance, charge or security interest in, on or
of such Property, (b) the interest of a vendor or a lessor under any conditional
sale agreement, lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

 

21



--------------------------------------------------------------------------------

“Loans” means the loans and advances made by the Lenders to the Borrower
pursuant to this Agreement, including Swingline Loans.

“Loan Documents” means this Agreement, the Notes (if any), the Collateral
Documents, the Subsidiary Guaranty, and all other agreements, instruments and
certificates now or hereafter executed and delivered by any Loan Party to, or in
favor of, the Administrative Agent, any Issuing Bank or any Lender pursuant to
or in connection with any of the foregoing (including any letter of credit
agreements and applications and any agreements between the Borrower and any
Issuing Bank regarding the respective rights and obligations between the
Borrower and such Issuing Bank in connection with the issuance of Letters of
Credit). Any reference in this Agreement or any other Loan Document to a Loan
Document shall include all appendices, exhibits or schedules thereto, and all
amendments, restatements, waivers, supplements or other modifications thereto.

“Loan Parties” means, collectively, the Borrower and each Subsidiary Guarantor
(if any), and “Loan Party” means any one of them.

“Majority Lenders” means, subject to Section 2.18(b), (a) at any time when no
Loans are outstanding and there is no LC Exposure, Lenders having more than
fifty percent (50%) of the Aggregate Commitments at such time, and (b) at any
time when any Loans are outstanding or any LC Exposure is outstanding, Lenders
having Credit Exposures and unused Commitments representing more than fifty
percent (50%) of the sum of the Total Credit Exposure and unused Aggregate
Commitments at such time.

“Margin Stock” has the meaning given such term in Regulation U.

“Material Acquisition” means any acquisition (or series of related acquisitions)
of any Property by the Borrower or any Restricted Subsidiary the fair market
value of which, or the consideration paid for which, is equal to or greater than
$50,000,000.

“Material Adverse Effect” means a material adverse effect on (a) the business,
Property, financial condition or results of operations of the Borrower and its
Restricted Subsidiaries, taken as a whole, (b) the ability of the Loan Parties
to fully and timely pay the Obligations when due or (c) the validity or
enforceability of any of the Loan Documents or the rights or remedies of the
Administrative Agent or the Lenders thereunder.

“Material Disposition” means any Disposition (or series of related Dispositions)
of any Property by the Borrower or any Restricted Subsidiary that involves the
receipt of consideration in an amount equal to or greater than $50,000,000.

“Material Domestic Subsidiary” means, as of any date of determination, any
Domestic Restricted Subsidiary that owns or holds Properties (including Oil and
Gas Properties) with an aggregate book value greater than five percent (5%) of
the aggregate book value of all of the Properties (including Oil and Gas
Properties) of the Borrower and the Restricted Subsidiaries, on a consolidated
basis as of the end of the most recently ended Fiscal Quarter for which a
consolidated balance sheet of the Borrower and its Subsidiaries is available
immediately prior to such date of determination; provided that if, as a result
of any acquisition, any Domestic Restricted Subsidiary would qualify as a
Material Domestic Subsidiary if such acquisition is given pro forma effect as if
it occurred on the last day of the most recently ended Fiscal Quarter for which
a consolidated balance sheet of the Borrower and its Subsidiaries is available,
then such Domestic Restricted Subsidiary shall be deemed to be a Material
Domestic Subsidiary as of the date of such acquisition; provided, further, that
if at any time the aggregate book value of all Properties (including Oil and Gas
Properties) attributable to all Domestic Restricted Subsidiaries that are not
Subsidiary Guarantors exceeds ten percent (10%) of the aggregate book value of
all of the Properties

 

22



--------------------------------------------------------------------------------

(including Oil and Gas Properties) of the Borrower and the Restricted
Subsidiaries on a consolidated basis as of the end of the most recently ended
Fiscal Quarter for which a consolidated balance sheet of the Borrower and its
Subsidiaries is available immediately prior to such date of determination, the
Borrower shall designate sufficient additional Domestic Restricted Subsidiaries
as “Material Domestic Subsidiaries” to eliminate such excess, and such
designated Subsidiaries shall for all purposes of this Agreement constitute
Material Domestic Subsidiaries (and, if the Borrower fails to make such
designation within ten (10) Business Days after the delivery of such
consolidated balance sheet to the Administrative Agent, additional Domestic
Restricted Subsidiaries shall be deemed designated as “Material Domestic
Subsidiaries” to eliminate such excess, with such designation to be made to
Domestic Restricted Subsidiaries in descending order based on the aggregate book
value of their Properties (including Oil and Gas Properties)).

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the Borrower and its Restricted Subsidiaries in an aggregate principal
amount exceeding $50,000,000. For purposes of determining Material Indebtedness,
the “principal amount” of the obligations of the Borrower or any Restricted
Subsidiary in respect of any Swap Agreement at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) that the Borrower or
such Restricted Subsidiary would be required to pay if such Swap Agreement were
terminated at such time. Notwithstanding the foregoing, all obligations under or
in respect of the Borrower’s Headquarters Lease shall be deemed to be Material
Indebtedness.

“Maturity Date” means the Scheduled Maturity Date; provided that if the Borrower
has not (a) amended the terms of the Required 2022 Senior Notes to extend the
scheduled repayment thereof to no earlier than the date that is 91 days after
the Scheduled Maturity Date (b) Redeemed the Required 2022 Senior Notes (in each
case in compliance with Section 6.10) or (c) refinanced the Required 2022 Senior
Notes with Permitted Refinancing Indebtedness, in each case on or before
December 14, 2021, the Maturity Date shall be December 14, 2021.

“Maximum Credit Amount” means $3,500,000,000.

“Maximum Rate” has the meaning assigned to such term in Section 9.16.

“Moody’s” means Moody’s Investors Service, Inc., or any successor to the ratings
agency business thereof.

“Mortgage” means each of the mortgages, deeds of trust or other real property
security documents encumbering any Oil and Gas Properties or other real property
executed by the Borrower or any of the other Loan Parties for the benefit of the
Secured Parties as security for the Secured Obligations (including the Initial
Mortgages), in each case, to be in form and substance reasonably satisfactory to
the Administrative Agent, and “Mortgages” means all of such Mortgages
collectively.

“Mortgaged Property” means any Oil and Gas Property or other Property owned by
any Loan Party which is subject to a Lien under any Mortgage.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA as to which the Borrower, any of its Subsidiaries or any member of the
Controlled Group has or could have any liability.

“Net Cash Proceeds” means, with respect to any Fayetteville Transaction, the
excess, if any, of (a) the sum of cash and cash equivalents received in
connection with such Fayetteville Transaction

 

23



--------------------------------------------------------------------------------

over (b) the out-of-pocket expenses incurred by the Borrower and the Restricted
Subsidiaries in connection with such Fayetteville Transaction, including,
without limitation, all legal, accounting, investment banking and other fees and
expenses.

“Non-Consenting Lender” has the meaning assigned to such term in
Section 9.02(d).

“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing the Loans made by such Lender, substantially in the form of Exhibit
F.

“November 2017 First Supplemental Indenture” means that certain First
Supplemental Indenture dated as of November 29, 2017, between the Borrower and
The Bank of New York Mellon Trust Company, N.A., a national association, as
trustee, which supplements the 2012 Indenture.

“November 2017 Third Supplemental Indenture” means that certain Third
Supplemental Indenture dated as of November 29, 2017, between the Borrower and
U.S. Bank National Association, a national association, as trustee, which
supplements the 2015 Indenture.

“NYFRB” means the Federal Reserve Bank of New York.

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received by the
Administrative Agent from a Federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Disbursements, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations (including interest and fees
accruing during the pendency of any bankruptcy, insolvency, receivership or
other similar proceeding, regardless of whether allowed or allowable in such
proceeding) of any Loan Party to any Credit Party or any indemnified party,
whether or not contingent, arising or incurred under this Agreement or any of
the other Loan Documents.

“OFAC” means the Office of Foreign Assets Control of the U.S. Department of the
Treasury.

“Oil and Gas Properties” means (a) Hydrocarbon Interests, (b) the properties now
or hereafter pooled or unitized with Hydrocarbon Interests, (c) all presently
existing or future unitization, communitization, pooling agreements and
declarations of pooled units and the units created thereby (including all units
created under orders, regulations and rules of any Governmental Authority) which
may affect all or any portion of the Hydrocarbon Interests, (d) all operating
agreements, production sales or other contracts, farmout agreements, farm-in
agreements, area of mutual interest agreements, equipment leases and other
agreements, including production sharing contracts and agreements, which relate
to any of the Hydrocarbon Interests or any interests therein or to the
production, transportation, sale, purchase, exchange or processing of
Hydrocarbons from or attributable to such Hydrocarbon Interests, (e) all
Hydrocarbons in and under and which may be produced and saved or attributable to
the Hydrocarbon Interests, including all oil in tanks, and all rents, issues,
profits, proceeds, products, revenues and other incomes from or attributable to
the Hydrocarbon Interests, (f) all tenements, hereditaments, appurtenances and
properties in any manner appertaining, belonging, affixed or incidental to the
Hydrocarbon Interests, including all compressor sites, settling ponds and
equipment or pipe yards

 

24



--------------------------------------------------------------------------------

and (g) all properties, rights, titles, interests and estates described or
referred to above, including any and all property, real or personal, immovable
or moveable, now owned or hereafter acquired and situated upon, used, held for
use or useful in connection with the operating, working or development of any of
such Hydrocarbon Interests or property (excluding drilling rigs, automotive
equipment, rental equipment or other personal property which may be on such
premises for the purpose of drilling a well or for other similar temporary uses)
and including any and all oil wells, gas wells, injection wells or other wells,
structures, fuel separators, liquid extraction plants, plant compressors, pumps,
pumping units, field gathering systems, gas processing plants and pipeline
systems, power and cogeneration facilities and any related infrastructure to any
thereof, tanks and tank batteries, fixtures, valves, fittings, machinery and
parts, engines, boilers, steam generation facilities, meters, apparatus,
equipment, appliances, tools, implements, cables, wires, towers, casing, tubing
and rods, surface leases, rights-of-way, easements, servitudes, licenses and
other surface and subsurface rights, together with all additions, substitutions,
replacements, accessions and attachments to any and all of the foregoing. Unless
otherwise expressly provided, all references herein to “Oil and Gas Properties”
means Oil and Gas Properties of the Borrower and the other Loan Parties.

“Organizational Documents” means (a) with respect to any corporation, its
certificate or articles of incorporation or organization and its by-laws,
(b) with respect to any limited partnership, its certificate of limited
partnership and its partnership agreement, (c) with respect to any general
partnership, its partnership agreement, and (d) with respect to any limited
liability company, its certificate of formation or articles of organization and
its limited liability company agreement or operating agreement.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan, Letter of Credit or
Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.17).

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time)
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).

“Participant” has the meaning assigned to such term in Section 9.04(c).

“Participant Register” has the meaning assigned to such term in Section 9.04(c).

“Patriot Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).

 

25



--------------------------------------------------------------------------------

“Payment Conditions” means, with respect to any transaction, after giving pro
forma effect to such transaction, (a) the Total Net Leverage Ratio will not be
greater than 2.75 to 1.00, (b) Availability will not be less than 20% of the
Credit Limit then in effect and (c) no Default or Event of Default shall have
occurred and be continuing.

“Payment in Full” means the Aggregate Commitments have expired or been
terminated and the principal of and interest on each Loan and all fees payable
hereunder and all other amounts payable under the Loan Documents (other than
indemnities and other contingent obligations not then due and payable and as to
which no claim has been made) shall have been paid in full in cash and all
Letters of Credit shall have expired or terminated (or have been cash
collateralized in the manner reasonably satisfactory to the applicable Issuing
Bank or with respect to which other arrangements satisfactory to the applicable
Issuing Bank have been made), in each case, without any pending draw, and all LC
Disbursements shall have been reimbursed in full in cash.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Acquisition” means any Acquisition (other than a Hostile Acquisition
or an acquisition of assets pursuant to an Asset Swap) by the Borrower or any
Restricted Subsidiary if (a) at the time of and immediately after giving effect
thereto, no Default or Event of Default has occurred and is continuing or would
result therefrom, (b) after giving effect to such Acquisition, the Borrower and
its Restricted Subsidiaries will be in compliance with Section 6.12, (c) all
actions required to be taken with respect to such acquired or newly formed
Subsidiary under Section 5.10 shall have been taken or will be taken within the
time periods set forth therein, (d) after giving effect to such Acquisition and
any related incurrence or repayment of Indebtedness occurring in connection
therewith, the Borrower is in Pro Forma Financial Covenant Compliance, and, if
the aggregate consideration paid in respect of such Acquisition exceeds
$25,000,000, the Borrower shall have delivered to the Administrative Agent a
certificate of the Borrower executed on its behalf by a Financial Officer to
such effect (and attaching calculations with respect thereto in form and
substance reasonably satisfactory to the Administrative Agent), and (e) if such
Acquisition involves a merger or consolidation of the Borrower or any Restricted
Subsidiary with any other Person, such Acquisition is permitted under
Section 6.01.

“Permitted Existing Indebtedness” means (a) Indebtedness of the Borrower and its
Restricted Subsidiaries existing as of the Effective Date and identified on
Schedule 6.03, (b) the Borrower’s Headquarters Lease and (c) the Existing Senior
Notes.

“Permitted Liens” has the meaning assigned to such term in Section 6.02.

“Permitted Mortgaged Property Liens” means Permitted Liens identified in clauses
(a), (b), (c), (e), (f), (j), (k), (l), (m), (p), (q), and (t) of Section 6.02.

“Permitted Refinancing Indebtedness” means Indebtedness (for purposes of this
definition, “New Indebtedness”) incurred in exchange for, or the proceeds of
which are used to extend, refinance, replace, defease, discharge, refund or
otherwise retire for value any other Indebtedness or obligations in respect of
the Borrower’s Headquarters Lease (for purposes of this definition, the
“Refinanced Indebtedness”); provided that (a) the aggregate principal amount (or
accreted value, in the case of Indebtedness issued with original issue discount)
of the New Indebtedness (including undrawn or available committed amounts) does
not exceed the sum of (i) the aggregate principal amount (or accreted value, in
the case of Indebtedness issued with original issue discount) of the Refinanced
Indebtedness (including undrawn or available committed amounts), plus (ii) an
amount necessary to pay all accrued (including, for purposes of defeasance,
future accrued) and unpaid interest on the Refinanced

 

26



--------------------------------------------------------------------------------

Indebtedness and any fees, premiums and expenses related to such exchange or
refinancing, (b) the New Indebtedness has a stated maturity that is no earlier
than 91 days after the Scheduled Maturity Date, (c) the New Indebtedness has a
Weighted Average Life to Maturity that is no shorter than the period beginning
on the date of incurrence of the New Indebtedness and ending on the date that is
91 days after the Scheduled Maturity Date (except for customary offers to
purchase with proceeds of asset sales or upon the occurrence of a change of
control), (d) the New Indebtedness does not contain any financial maintenance
covenant that is more restrictive than any financial maintenance covenant set
forth in this Agreement, (e) the New Indebtedness is on terms, taken as a whole,
not materially less favorable to the Borrower and its Restricted Subsidiaries
than market terms for issuers of similar size and credit quality given the then
prevailing market conditions, as reasonably determined by the Borrower, (f) the
New Indebtedness is not incurred or guaranteed by any Restricted Subsidiary that
is not a Loan Party and (g) if the Refinanced Indebtedness (or any guarantees
thereof) is subordinated in right of payment to the Obligations (or the
guarantees under the Subsidiary Guaranty), the New Indebtedness (and any
guarantees thereof) is subordinated in right of payment to the Obligations (or
the guarantees under the Subsidiary Guaranty) to at least the same extent as the
Refinanced Indebtedness. For purposes of this definition, the principal amount
of the Borrower’s Headquarters Lease shall be the greater of the Purchase Option
Price and the Guaranteed Residual Value, in each case, as defined therein.

“Permitted Unsecured Notes” means unsecured Indebtedness in the form of
unsecured senior or senior subordinated notes issued by the Borrower or any
Subsidiary Guarantor, provided that (a) after giving pro forma effect to the
incurrence of such Indebtedness, the Borrower shall be in Pro Forma Financial
Covenant Compliance, (b) at the time of and immediately after giving effect to
the incurrence of such Indebtedness, no Default or Event of Default has occurred
and is continuing or would result therefrom, (c) such Indebtedness (i) has a
stated maturity that is no earlier than 91 days after the Scheduled Maturity
Date and (ii) does not have any scheduled prepayment, amortization, redemption,
sinking fund or similar obligations prior to the date that is 91 days after the
Scheduled Maturity Date (except for customary offers to purchase with proceeds
of asset sales or upon the occurrence of a change of control), (d) such
Indebtedness does not contain any financial maintenance covenants that are more
restrictive than any financial maintenance covenant set forth in this Agreement
and (e) such Indebtedness is on terms, taken as a whole, not materially less
favorable to the Borrower and its Restricted Subsidiaries than market terms for
issuers of similar size and credit quality given the then prevailing market
conditions, as reasonably determined by the Borrower.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Petroleum Industry Standards” shall mean the Definitions for Oil and Gas
Reserves promulgated by the Society of Petroleum Engineers (or any generally
recognized successor) as in effect at the time in question.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA as to which the Borrower, any of its Subsidiaries or any
member of the Controlled Group (i) may be or be deemed to be an “employer” as
defined in Section 3(5) of ERISA or (ii) has any liability.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan as its prime rate in effect at its principal office in New
York City; each change in the Prime Rate shall be effective from and including
the date such change is publicly announced as being effective.

“Pro Forma Financial Covenant Compliance” means, as of any date of
determination, with respect to any transaction to occur on such date, (a) the
Current Ratio, determined as of the last day

 

27



--------------------------------------------------------------------------------

of the most recently ended Fiscal Quarter for which financial statements have
been delivered or are required to have been delivered pursuant to Section 5.01,
after giving effect to such transaction, is not less than the required amount
set forth in Section 6.04(a); and (b) the Total Net Leverage Ratio, determined
as of the last day of the most recently ended Fiscal Quarter for which financial
statements have been delivered or are required to have been delivered pursuant
to Section 5.01, after giving effect to such transaction as if such transaction
had occurred on the first day of the applicable measurement period, is not
greater than the required amount set forth in Section 6.04(b).

“Property” of a Person means any and all property, whether real, personal,
tangible, intangible or mixed, of such Person, or other assets owned or leased
by such Person.

“Proved Oil and Gas Properties” means Oil and Gas Properties of the Loan Parties
to which Proved Reserves are attributed in the Reserve Report most recently
delivered at the time in question.

“Proved Reserves” means oil and gas reserves that, in accordance with Petroleum
Industry Standards, are defined and classified as “Proved Reserves”, which
include the following: (a) “Proved Developed Producing Reserves”, (b) “Proved
Developed Non-Producing Reserves” and (c) “Proved Undeveloped Reserves”.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time

“PV-9” means, with respect to any Proved Reserves attributable to any Borrowing
Base Properties, the net present value, discounted at 9% per annum, of the
estimated future net revenues expected to accrue to the Borrower’s and the other
Loan Parties’ collective interests in such Proved Reserves during the remaining
expected economic lives of such reserves, calculated in accordance with the most
recent Bank Price Deck provided to the Borrower by the Administrative Agent
pursuant to Section 2.20(g).

“RCRA” has the meaning assigned to such term within the definition of
“Environmental Laws.”

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank, as applicable.

“Redemption” means, with respect to any Indebtedness, the redemption, purchase,
defeasance, prepayment or other acquisition or retirement for value of such
Indebtedness. The term “Redeem” has a meaning correlative thereto.

“Redetermination Date” means, with respect to any Scheduled Redetermination or
any Interim Redetermination, the date that the redetermined Borrowing Base
related thereto becomes effective pursuant to Section 2.20(d).

“Register” has the meaning assigned to such term in Section 9.04(b)(iv).

“Regulation U” means Regulation U of the Board as from time to time in effect
and any successor or other regulation or official interpretation of the Board
relating to the extension of credit by banks for the purpose of purchasing or
carrying Margin Stock applicable to member banks of the Federal Reserve System.

 

28



--------------------------------------------------------------------------------

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents, advisors
and representatives of such Person and such Person’s Affiliates.

“Release” means any depositing, spilling, leaking, pumping, pouring, placing,
emitting, discarding, abandoning, emptying, discharging, migrating, injecting,
escaping, leaching, dumping or disposing.

“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section, with respect to a Plan,
excluding, however, such events as to which the PBGC has by regulation waived
the requirement of Section 4043(a) of ERISA that it be notified within 30 days
of the occurrence of such event, provided that a failure to meet the minimum
funding standard of Section 412 of the Code and of Section 302 of ERISA shall be
a Reportable Event regardless of the issuance of any such waiver of the notice
requirement in accordance with either Sections 4043(a) or 302(c) of ERISA or
Section 412(c) of the Code.

“Required 2022 Senior Notes” means 2022 Senior Notes in an aggregate principal
amount of not less than $700,000,000.

“Required Lenders” means, subject to Section 2.18(b), (a) at any time when no
Loans are outstanding and there is no LC Exposure, Lenders having more than
sixty-six and two-thirds percent (66-2/3%) of the Aggregate Commitments at such
time, and (b) at any time when any Loans are outstanding or any LC Exposure is
outstanding, Lenders having Credit Exposures and unused Commitments representing
more than sixty-six and two-thirds percent (66-2/3%) of the sum of the Total
Credit Exposure and unused Aggregate Commitments at such time, provided that for
purposes of declaring the Loans to be due and payable pursuant to Section 7.01,
and for all purposes after the Loans become due and payable pursuant to
Section 7.01 or the Aggregate Commitments expire or terminate, then as to each
Lender, clause (a) of the definition of Swingline Exposure shall only be
applicable for purposes of determining the Credit Exposure of such Lender to the
extent such Lender shall have funded its participation in the outstanding
Swingline Loans to the extent required under Section 2.21(c).

“Requirement of Law” means as to any Person, any law, treaty, rule or regulation
or determination of an arbitrator or a court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.

“Reserve Report” means (a) the Initial Reserve Report and (b) each other report,
in form and scope reasonably satisfactory to the Administrative Agent, setting
forth, as of the dates set forth in Section 5.15(a) (or such other date as
required by the Administrative Agent in the event of an Interim
Redetermination), the Proved Oil and Gas Properties of the Borrower and the
other Loan Parties located in the United States of America, together with a
projection of the rate of production and future net income, taxes, operating
expenses and capital expenditures with respect thereto as of such date, based
upon economic assumptions consistent with the then current Bank Price Deck.

“Reserve Report Certificate” has the meaning set forth in Section 5.15(c).

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Restricted Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such Equity Interests in the Borrower or any Restricted
Subsidiary.

 

29



--------------------------------------------------------------------------------

“Restricted Subsidiary” means any Subsidiary of the Borrower that is not an
Unrestricted Subsidiary. For the avoidance of doubt, each Subsidiary Guarantor
shall be a Restricted Subsidiary.

“Restrictive Agreement” means any agreement or other arrangement that prohibits,
limits, restricts or imposes any condition upon (a) the ability of the Borrower
or any Restricted Subsidiary to create, incur or permit to exist any Lien upon
any of its property or assets in favor of the Administrative Agent and the other
Secured Parties to secure any of the Secured Obligations (without requiring the
Secured Parties to share any of the Liens securing the Secured Obligations
equally and ratably with any of the Senior Notes) that is more restrictive than
the limitation contained in the 2015 Indenture (as in effect on the Effective
Date) or (b) the ability of any Restricted Subsidiary to pay any dividends or
other distributions with respect to its Equity Interests to, or to make or repay
any loans or advances to, or to Dispose of any assets to, the Borrower or any
Restricted Subsidiary.

“Revolving Loan” means a Loan made pursuant to Section 2.01.

“S&P” means Standard & Poor’s Ratings Group, a division of McGraw-Hill, Inc., or
any successor to the ratings agency business thereof.

“Sale and Leaseback Transaction” means any sale or other transfer of any
property or asset by any Person with the intent to lease such property or asset
as lessee.

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea, Sudan and Syria).

“Sanctioned Person” means, at any time, (a) any Person that is the subject or
target of any Sanctions administered or enforced by OFAC, the U.S. Department of
State, the United Nations Security Council, the European Union, any European
Union member state, Her Majesty’s Treasury of the United Kingdom, or any other
relevant sanctions authority, (b) any Person operating, organized or resident in
a Sanctioned Country or (c) any Person owned or controlled by any such Person or
Persons described in the foregoing clauses (a) or (b).

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state,
Her Majesty’s Treasury of the United Kingdom, or any other relevant sanctions
authority.

“Scheduled Maturity Date” means April 26, 2023.

“Scheduled Redetermination” has the meaning assigned to such term in
Section 2.20(b).

“Scheduled Redetermination Date” means the date on which a Borrowing Base that
has been redetermined pursuant to a Scheduled Redetermination becomes effective
as provided in Section 2.20(d).

“SEC” means the United States Securities and Exchange Commission.

“Secured Debt Cap” means, as of any date of determination, an amount equal to
(a) the greater of (x) $2,000,000,000 and (y) 25% of the Borrower’s ACNTA (as
defined in the Existing Senior Notes Indentures) (or such other amount (whether
lesser or greater) that is the most restrictive Secured

 

30



--------------------------------------------------------------------------------

Debt Indenture Exception contained in any Senior Notes Indenture), less (b) the
aggregate outstanding amount of Indebtedness for borrowed money (excluding the
aggregate amount of outstanding Loans and other outstanding Credit Extensions
hereunder) incurred, assumed or guaranteed by the Borrower or any of its
Subsidiaries in reliance on the Secured Debt Indenture Exceptions.

“Secured Debt Cap Certificate” means a certificate of the Borrower executed on
its behalf by a Financial Officer certifying as to the Secured Debt Cap in
effect as of the date of such certificate and attaching reasonably detailed
calculations thereof (which calculations shall be in form and substance
reasonably satisfactory to the Administrative Agent).

“Secured Debt Indenture Exceptions” means, collectively, (a) Section 5.01 of the
September 2017 Second Supplemental Indenture (disregarding for this purpose the
exception for Secured Debt (as defined therein) secured by Permitted Liens (as
defined therein) contained in such Section 5.01), (b) Section 3.7 of the
November 2017 First Supplemental Indenture (disregarding for this purpose the
exception for Secured Debt (as defined therein) secured by Permitted Liens (as
defined therein) contained in such Section 3.7), (c) Section 5.01 of the
November 2017 Third Supplemental Indenture (disregarding for this purpose the
exception for Secured Debt (as defined therein) secured by Permitted Liens (as
defined therein) contained in such Section 5.01), (d) Section 5.01 of the
September 2017 First Supplemental Indenture (disregarding for this purpose the
exception for Secured Debt (as defined therein) secured by Permitted Liens (as
defined therein) contained in such Section 5.01) and (e) any provisions similar
to the foregoing contained in any other Senior Notes Indenture.

“Secured Obligations” means (a) all Obligations, (b) all Secured Swap
Obligations and (c) all Banking Services Obligations owing to any Lender or any
Affiliate of a Lender; provided that the term “Secured Obligations” shall not
include, with respect to any Loan Party, any Excluded Swap Obligations of such
Loan Party.

“Secured Parties” means the holders of the Secured Obligations from time to time
and shall include (a) each Lender and the Issuing Bank in respect of its Loans
and LC Exposure respectively (to the extent such Loans and LC Exposure
constitute Secured Obligations), (b) the Administrative Agent, the Issuing Bank
and the Lenders in respect of all other present and future obligations and
liabilities of the Borrower and each Subsidiary of every type and description
arising under or in connection with this Agreement or any other Loan Document
(to the extent such obligations constitute Secured Obligations), (c) each
Secured Swap Provider, (d) each Lender and Affiliate of such Lender in respect
of Banking Services Obligations (to the extent such obligations constitute
Secured Obligations), (e) each indemnified party under Section 9.03 in respect
of the obligations and liabilities of the Borrower to such Person hereunder and
under the other Loan Documents, and (f) their respective successors and (in the
case of a Lender, permitted) transferees and assigns.

“Secured Swap Agreement” means a Swap Agreement between a Loan Party and a
Secured Swap Provider.

“Secured Swap Obligations” means any and all obligations of the Loan Parties,
whether absolute or contingent and howsoever and whensoever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor), under any and all Secured Swap Agreements.

“Secured Swap Provider” means any Person that (a) at the time it enters into a
Swap Agreement with the Borrower or any other Loan Party, is a Lender or an
Affiliate of a Lender, (b) at the time it (or its Affiliate) becomes a Lender
(including on the Effective Date), is a party to a Swap Agreement with the
Borrower or any other Loan Party, in its capacity as a party to such Swap
Agreement,

 

31



--------------------------------------------------------------------------------

or (c) is a Lender or an Affiliate of a Lender at the time a Secured Swap
Agreement is assigned or transferred to it (by novation or otherwise) by another
Secured Swap Provider, and in each case even if such Person ceases to be a
Lender or an Affiliate of a Lender for any reason; provided that (i) any such
Person that ceases to be a Lender or an Affiliate of a Lender shall not be a
Secured Swap Provider with respect to any Swap Agreement that it thereafter
enters into (or that is assigned or transferred to it) while it is not a Lender
or an Affiliate of a Lender, and (ii) any Person that assigns or transfers a
Secured Swap Agreement as contemplated in clause (c) of this definition shall
cease to be a Secured Swap Provider with respect to such Secured Swap Agreement
to the extent of such assignment or transfer.

“Securities Account” has the meaning assigned to such term in the UCC.

“Securities Account Control Agreement” means an agreement in form and substance
reasonably acceptable to the Administrative Agent establishing the
Administrative Agent’s Control with respect to any Securities Account. For
purposes of this definition, “Control” means “control” within the meaning of
Section 8-106 of the UCC.

“Security Agreement” means that certain Pledge and Security Agreement dated as
of the Effective Date and executed by the Borrower and each Subsidiary Guarantor
in favor of the Administrative Agent, for the benefit of the Secured Parties.

“Security Termination” means Payment in Full and the expiration or termination
of all Secured Swap Agreements and payment in full of all obligations owing by
any Loan Party thereunder (other than Secured Swap Agreements as to which
arrangements satisfactory to the applicable Secured Swap Provider shall have
been made).

“Senior Notes” means, collectively, the Existing Senior Notes and any additional
senior notes issued pursuant to any Additional Senior Notes Indentures.

“Senior Notes Indentures” means, collectively, the Existing Senior Notes
Indentures and any Additional Senior Notes Indentures.

“September 2017 First Supplemental Indenture” means that certain First
Supplemental Indenture dated as of September 25, 2017, between the Borrower and
U.S. Bank National Association, a national association, as trustee, which
supplements the 2017 Indenture.

“September 2017 Second Supplemental Indenture” means that certain Second
Supplemental Indenture dated as of September 25, 2017, between the Borrower and
U.S. Bank National Association, a national association, as trustee, which
supplements the 2017 Indenture.

“Solvent” means, in reference to any Person, (a) the fair value of the assets of
such Person, at a fair valuation, will exceed its debts and liabilities
(subordinated, contingent or otherwise); (b) the present fair saleable value of
the property of such Person will be greater than the amount that will be
required to pay the probable liability of its debts and other liabilities
(subordinated, contingent or otherwise), as such debts and other liabilities
become absolute and matured; (c) such Person will be able to pay its debts and
liabilities (subordinated, contingent or otherwise), as such debts and
liabilities become absolute and matured; and (d) such Person will not have
unreasonably small capital with which to conduct the business in which it is
engaged as such business is now conducted and is proposed to be conducted after
the Effective Date.

“Specified Issuing Bank” means each of Bank of America, N.A. and Wells Fargo
Bank, National Association, as applicable.

 

32



--------------------------------------------------------------------------------

“Specified Letters of Credit” means, collectively, the Existing Letters of
Credit set forth on Schedule 5.12.

“Specified Swap Obligation” means, with respect to any Loan Party, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act or any rules or regulations promulgated thereunder.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board). Such reserve percentages shall include those imposed
pursuant to such Regulation D of the Board. Eurodollar Loans shall be deemed to
constitute eurocurrency funding and to be subject to such reserve requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under such Regulation D of the Board
or any comparable regulation. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

“Subordinated Intercompany Note” means a Subordinated Intercompany Note
substantially in the form of Exhibit B pursuant to which intercompany
obligations and advances owed by any Loan Party are subordinated to the
Obligations.

“Subsidiary” of a Person means (a) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(b) any partnership, limited liability company, association, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled.
Unless otherwise expressly provided, all references herein to a “Subsidiary”
means a Subsidiary of the Borrower.

“Subsidiary Guarantor” means each Restricted Subsidiary that is a party to the
Subsidiary Guaranty as a guarantor. For the avoidance of doubt, no CFC, Foreign
Subsidiary Holding Company or Unrestricted Subsidiary shall be a Subsidiary
Guarantor.

“Subsidiary Guaranty” means that certain Guaranty Agreement dated as of the
Effective Date and executed by each Subsidiary Guarantor in favor of the
Administrative Agent, for the benefit of the Secured Parties.

“Swap Agreement” means (a) any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions, whether or not any such
transaction is governed by or subject to any master agreement, and (b) any and
all transactions of any kind, and the related confirmations, which are subject
to the terms and conditions of, or governed by, any form of master agreement
published by the International Swaps and Derivatives Association, Inc., any
International Foreign Exchange Master Agreement, or any other master agreement,
including any such obligations or liabilities under any master agreement;
provided that no phantom stock or similar plan providing for payments only on
account of services provided by current or former directors, officers, employees
or consultants of the Borrower or the Subsidiaries shall be a Swap Agreement.

 

33



--------------------------------------------------------------------------------

“Swingline Commitment” means $50,000,000.

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be the sum of (a) its Applicable Percentage of the total
Swingline Exposure at such time, other than with respect to any Swingline Loans
made by such Lender in its capacity as the Swingline Lender, and (b) the
aggregate principal amount of all Swingline Loans made by such Lender in its
capacity as the Swingline Lender outstanding at such time (less the amount of
participations funded by the other Lenders in such Swingline Loans).

“Swingline Lender” means JPMorgan.

“Swingline Loan” means a Loan made pursuant to Section 2.21.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholdings), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Total Credit Exposure” means, at any time, the sum of the Credit Exposures of
all Lenders at such time; provided, that clause (a) of the definition of
Swingline Exposure shall only be applicable to the extent Lenders shall have
funded their respective participations in the outstanding Swingline Loans.

“Total Indebtedness” means all Indebtedness of the Borrower and its Restricted
Subsidiaries, determined on a consolidated basis, but excluding any Indebtedness
consisting of (i) contingent obligations of the Borrower or any Restricted
Subsidiary as an account party in respect of letters of credit and letters of
guaranty and (ii) contingent obligations of the Borrower or any Restricted
Subsidiary in respect of bankers’ acceptances.

“Total LC Exposure” means, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding Letters of Credit at such time plus (b) the aggregate
amount of all LC Disbursements that have not yet been reimbursed by or on behalf
of the Borrower at such time.

“Total Leverage Ratio” means, as of any date of determination, the ratio of
(a) Total Indebtedness as of such date to (b) Consolidated EBITDAX for the
period of four consecutive Fiscal Quarters most recently ended for which
financial statements have been delivered or are required to have been delivered
pursuant to Section 5.01.

“Total Net Leverage Ratio” means, as of any date of determination, the ratio of
(a) Total Indebtedness as of such date, less the Designated Cash Amount as of
such date to (b) Consolidated EBITDAX for the period of four consecutive Fiscal
Quarters ending on such date (or, if such ratio is being tested as of a date
other than the last day of a fiscal quarter, Consolidated EBITDAX for the period
of four consecutive fiscal quarters most recently ended for which financial
statements have been delivered or are required to have been delivered pursuant
to Section 5.01).

“Transactions” means the execution, delivery and performance by the Loan Parties
of this Agreement and the other Loan Documents, the Credit Extensions and the
use of the proceeds thereof.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

 

34



--------------------------------------------------------------------------------

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.

“Unrestricted Subsidiary” means (a) any Subsidiary which the Borrower has
designated in writing to the Administrative Agent to be an Unrestricted
Subsidiary pursuant to Section 5.08 and (b) any direct or indirect Subsidiary of
any Subsidiary described in clause (a), in each case that meets the following
requirements:

(i) such Subsidiary shall have no Indebtedness with recourse to the Borrower or
any Restricted Subsidiary;

(ii) such Subsidiary is not party to any agreement, contract, arrangement or
understanding with the Borrower or any Restricted Subsidiary unless the terms of
any such agreement, contract, arrangement or understanding and related
transactions are no less favorable to the Borrower or such Restricted Subsidiary
than those that might be obtained at the time from Persons who are not
Affiliates of the Borrower; provided that the foregoing provision shall not
prohibit any agreements with respect to administrative and employee services;

(iii) such Subsidiary is a Person with respect to which neither the Borrower nor
any of its Restricted Subsidiaries has any direct or indirect obligation (A) to
subscribe for additional Equity Interests of such Person or (B) to maintain or
preserve such Person’s financial condition or to cause such Person to achieve
any specified levels of operating results (it being understood that any
contractual arrangements between the Borrower or any of its Restricted
Subsidiaries and such Subsidiary pursuant to which such Subsidiary sells
products or provides services to the Borrower or such Restricted Subsidiary in
the ordinary course of business are not included in this clause (B));

(iv) such Subsidiary does not, either individually or together with other
Subsidiaries that are designated as Unrestricted Subsidiaries, own or operate,
directly or indirectly, all or substantially all of the assets of the Borrower
and its Subsidiaries; and

(v) such Subsidiary does not hold any Equity Interest in, or any Indebtedness
of, the Borrower or any Restricted Subsidiary.

If at any time any Unrestricted Subsidiary fails to meet the preceding
requirements to be an Unrestricted Subsidiary, it shall thereafter be a
Restricted Subsidiary for purposes of this Agreement and any Indebtedness, Liens
and Investments of such Subsidiary shall be deemed to be incurred by a
Restricted Subsidiary as of such date and, if such Indebtedness, Liens or
Investments are not permitted to be incurred as of such date hereunder
(including under the Financial Covenants), the Borrower shall be in default of
the applicable covenant.

“Unused Commitment” means, at any time with respect to any Lender, the
Commitment of such Lender then in effect minus the Credit Exposure of such
Lender at such time.

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.15(f)(ii)(B)(3).

 

35



--------------------------------------------------------------------------------

“Voting Equity Interests” of any Person means the Equity Interests of such
Person ordinarily having the power to vote for the election of the directors of
such Person.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment, by (b) the then outstanding principal amount of such
Indebtedness.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

“Wholly-Owned Subsidiary” means a Subsidiary of the Borrower of which all issued
and outstanding equity interests (excluding directors’ qualifying shares or
similar jurisdictional requirements) is directly or indirectly owned by the
Borrower.

SECTION 1.02 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or may be classified by Type (e.g., a “Eurodollar Loan”) or by Class and
Type (e.g., a “Eurodollar Revolving Loan”). Borrowings also may be classified
and referred to by Class classified (e.g., a “Revolving Borrowing”) or by Type
(e.g., a “Eurodollar Borrowing”) or by Class and Type (e.g., a “Eurodollar
Revolving Borrowing”).

SECTION 1.03 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. The
word “law” shall be construed as referring to all statutes, rules, regulations,
codes and other laws (including official rulings and interpretations thereunder
having the force of law or with which affected Persons customarily comply), and
all judgments, orders and decrees, of all Governmental Authorities. Unless the
context requires otherwise, (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time (including prior to
the Effective Date) amended, restated, supplemented or otherwise modified
(subject to, in the case of any amendments, restatements, supplements or
modifications effected on or after the Effective Date, any restrictions on such
amendments, restatements, supplements or modifications set forth herein),
(b) any definition of or reference to any statute, rule or regulation shall be
construed as referring thereto as from time to time amended, supplemented or
otherwise modified (including by succession of comparable successor laws),
(c) any reference herein to any Person shall be construed to include such
Person’s successors and assigns (subject to any restrictions on assignment set
forth herein) and, in the case of any Governmental Authority, any other
Governmental Authority that shall have succeeded to any or all functions
thereof, (d) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (e) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement, (f) with respect to
the determination of any period of time, the word “from” means “from and
including”, the word “to” means “to but excluding” and the word “through” means
“through and including” and (g) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

 

36



--------------------------------------------------------------------------------

SECTION 1.04 Accounting Terms; GAAP. Except as expressly provided for herein,
all terms of an accounting or financial nature shall be construed in accordance
with GAAP, as in effect from time to time; provided that, if the Borrower
notifies the Administrative Agent that the Borrower requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the
Effective Date in GAAP or in the application thereof on the operation of such
provision (or if the Administrative Agent notifies the Borrower that the
Majority Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith. Notwithstanding any other provision
contained herein, all terms of an accounting or financial nature used herein
shall be construed, and all computations of amounts and ratios referred to
herein shall be made (i) without giving effect to any election under Financial
Accounting Standards Board Accounting Standards Codification 825 (or any other
Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of the Borrower or any Subsidiary at “fair
value”, as defined therein, and (ii) without giving effect to any treatment of
Indebtedness in respect of convertible debt instruments under Accounting
Standards Codification 470-20 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
such Indebtedness in a reduced or bifurcated manner as described therein, and
such Indebtedness shall at all times be valued at the full stated principal
amount thereof.

SECTION 1.05 Interest Rates. The Administrative Agent does not warrant or accept
responsibility for, and shall not have any liability with respect to, the
administration, submission or any other matter related to the rates in the
definition of “LIBO Rate” or with respect to any comparable or successor rate
thereto, or replacement rate therefor.

ARTICLE II

The Credits

SECTION 2.01 Commitments. Subject to the terms and conditions set forth herein,
(a) each Lender (severally and not jointly) agrees to make Revolving Loans to
the Borrower in Dollars from time to time during the Availability Period in an
aggregate principal amount that will not result (after giving effect to any
application of proceeds of such Borrowing pursuant to Section 2.08(a)) in
(i) the amount of such Lender’s Credit Exposure exceeding such Lender’s
Commitment or (ii) the Total Credit Exposure exceeding the Credit Limit. Within
the foregoing limits and subject to the terms and conditions set forth herein,
the Borrower may borrow, prepay and reborrow Loans.

SECTION 2.02 Loans and Borrowings.

(a) Each Loan (other than a Swingline Loan) shall be made as part of a Borrowing
consisting of Loans of the same Type made by the applicable Lenders ratably in
accordance with their respective Commitments. The failure of any Lender to make
any Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder; provided that the Commitments of the Lenders are several
and no Lender shall be responsible for any other Lender’s failure to make Loans
as required. Any Swingline Loan shall be made in accordance with the procedures
set forth in Section 2.21.

(b) Subject to Section 2.12, each Revolving Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower may request in
accordance herewith. Each Swingline Loan shall be an ABR Loan. Each Lender at
its option may make any Loan by causing any domestic or foreign branch or
Affiliate of such Lender to make such Loan (and in the case of an Affiliate, the
provisions of

 

37



--------------------------------------------------------------------------------

Sections 2.12, 2.13, 2.14 and 2.15 shall apply to such Affiliate to the same
extent as to such Lender); provided that any exercise of such option shall not
affect the obligation of the Borrower to repay such Loan in accordance with the
terms of this Agreement.

(c) At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$1,000,000 and not less than $1,000,000. At the time that each ABR Borrowing is
made, such Borrowing shall be in an aggregate amount that is an integral
multiple of $500,000 and not less than $1,000,000; provided that an ABR
Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the Aggregate Commitments or that is required to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.04(e). Each
Swingline Loan shall be in an amount that is an integral multiple of $100,000
and not less than $100,000; provided, that a Swingline Borrowing may be in an
aggregate amount that is equal to the entire unused balance of the Aggregate
Commitments or that is required to finance the reimbursement of an
LC Disbursement as contemplated by Section 2.04(e). Borrowings of more than one
Type may be outstanding at the same time; provided that there shall not at any
time be more than a total of twelve (12) Eurodollar Borrowings outstanding.

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.

SECTION 2.03 Requests for Borrowings. To request a Borrowing, the Borrower shall
notify the Administrative Agent of such request by telephone, facsimile
transmission or electronic mail (a) in the case of a Eurodollar Borrowing, not
later than 1:00 p.m., New York City time, three (3) Business Days before the
date of the proposed Borrowing or (b) in the case of an ABR Borrowing, not later
than 11:00 a.m., New York City time, on the date of the proposed Borrowing. Each
such Borrowing Request shall be irrevocable and, in the case of a telephonic
Borrowing Request, shall be confirmed promptly by hand delivery, facsimile
transmission or electronic mail to the Administrative Agent of a written
Borrowing Request signed by the Borrower. Each such telephonic and written
Borrowing Request shall specify the following information in compliance with
Section 2.02:

(i) the aggregate principal amount of the requested Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

(iv) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(v) the amount of the then effective Credit Limit, the current Total Credit
Exposure (without regard to the requested Borrowing) and the pro forma Total
Credit Exposure (giving effect to the requested Borrowing); and

(vi) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.05, or, in the
case of an ABR Borrowing requested to finance the reimbursement of an LC
Disbursement as provided in Section 2.04(e), the identity of the Issuing Bank
that has made such LC Disbursement.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the

 

38



--------------------------------------------------------------------------------

Borrower shall be deemed to have selected an Interest Period of one month’s
duration. Promptly following receipt of a Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

SECTION 2.04 Letters of Credit.

(a) General. Subject to the terms and conditions set forth herein, the Borrower
may request the issuance of Letters of Credit denominated in Dollars as the
applicant thereof for the support of its or its Restricted Subsidiaries’
obligations, in a form reasonably acceptable to the applicable Issuing Bank, at
any time and from time to time during the Availability Period. In the event of
any inconsistency between the terms and conditions of this Agreement and the
terms and conditions of any form of letter of credit application or other
agreement submitted by the Borrower to, or entered into by the Borrower with,
any Issuing Bank relating to any Letter of Credit, the terms and conditions of
this Agreement shall control. Notwithstanding anything herein to the contrary,
no Issuing Bank shall have any obligation hereunder to issue, and shall not
issue, any Letter of Credit the proceeds of which would be made available to any
Person (i) to fund any activity or business of or with any Sanctioned Person, or
in any country or territory that, at the time of such funding, is the subject of
any Sanctions or (ii) in any manner that would result in a violation of any
Sanctions by any party to this Agreement. The Borrower unconditionally and
irrevocably agrees that, in connection with any Letter of Credit issued for the
support of any Restricted Subsidiary’s obligations as provided in the first
sentence of this paragraph, the Borrower will be fully responsible for the
reimbursement of LC Disbursements in accordance with the terms hereof, the
payment of interest thereon and the payment of fees due under Section 2.10(b) to
the same extent as if it were the sole account party in respect of such Letter
of Credit (the Borrower hereby irrevocably waiving any defenses that might
otherwise be available to it as a guarantor or surety of the obligations of such
a Restricted Subsidiary that is an account party in respect of any such Letter
of Credit).

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal (other
than an automatic renewal permitted pursuant to paragraph (c) of this Section)
or extension of an outstanding Letter of Credit), the Borrower shall hand
deliver or transmit by facsimile (or transmit by electronic communication, if
arrangements for doing so have been approved by the applicable Issuing Bank) to
the applicable Issuing Bank and the Administrative Agent, prior to 12:00 Noon,
New York City time, at least two (2) Business Days (or such shorter period of
time as the applicable Issuing Bank may agree in its sole discretion) prior to
the requested date of issuance, amendment, renewal or extension, a notice:

(i) requesting the issuance of a Letter of Credit, or identifying the Letter of
Credit to be amended, renewed or extended;

(ii) specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day);

(iii) specifying the date on which such Letter of Credit is to expire (which
shall comply with paragraph (c) of this Section);

(iv) specifying the amount of such Letter of Credit; and

(v) specifying the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit.

 

39



--------------------------------------------------------------------------------

If requested by the applicable Issuing Bank, the Borrower also shall submit a
letter of credit application on such Issuing Bank’s standard form in connection
with any request for a Letter of Credit (other than an Existing Letter of
Credit). A Letter of Credit shall be issued, amended, renewed or extended by an
Issuing Bank only if (and upon issuance, amendment, renewal or extension of each
Letter of Credit the Borrower shall be deemed to represent and warrant that),
after giving effect to such issuance, amendment, renewal or extension, (i) the
portion of the Total LC Exposure attributable to Letters of Credit issued by
such Issuing Bank will not, unless such Issuing Bank shall so agree in its sole
discretion, exceed the LC Issuance Limit of such Issuing Bank, (ii) the Total LC
Exposure will not exceed $500,000,000, (iii) no Lender’s Credit Exposure will
exceed its Commitment and (iv) the Total Credit Exposure will not exceed the
Credit Limit.

(c) Expiration Date. Each Letter of Credit shall expire (or be subject to
termination by notice from the applicable Issuing Bank to the beneficiary
thereof) at or prior to the close of business on the earlier of (i) unless a
later date is otherwise agreed to in writing by the applicable Issuing Bank and
the Administrative Agent, the date one year after the date of the issuance of
such Letter of Credit (or, in the case of any renewal or extension thereof, one
year after such renewal or extension) and (ii) the date that is five
(5) Business Days prior to the Maturity Date; provided that any Letter of Credit
with a one-year tenor may provide for the renewal thereof for additional
one-year periods (so long as no such renewal violates the foregoing clause
(ii)).

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Issuing Bank or the Lenders, such Issuing Bank
hereby grants to each Lender, and each Lender hereby acquires from such Issuing
Bank, a participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of the applicable Issuing Bank, such Lender’s Applicable Percentage
of each LC Disbursement made by such Issuing Bank and not reimbursed by the
Borrower on the date due as provided in paragraph (e) of this Section, or of any
reimbursement payment required to be refunded to the Borrower for any reason.
Each Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default, the existence of a
Borrowing Base Deficiency, or reduction or termination of the Aggregate
Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever.

(e) Reimbursement. If any Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Borrower shall reimburse such LC Disbursement by
paying to the Administrative Agent in Dollars an amount equal to such LC
Disbursement not later than 5:00 p.m., New York City time, on the date that such
LC Disbursement is made, if the Borrower shall have received notice of such LC
Disbursement prior to 10:00 a.m., New York City time, on such date, or, if such
notice has not been received by the Borrower prior to such time on such date,
then not later than 5:00 p.m., New York City time, on the Business Day
immediately following the day that the Borrower receives such notice; provided
that the Borrower may, at its election and subject to the conditions to
borrowing set forth herein, request in accordance with Section 2.02 or 2.21 that
such payment be financed with an ABR Borrowing or Swingline Loan in an
equivalent amount of such LC Disbursement and, to the extent so financed, the
Borrower’s obligation to make such payment shall be discharged and replaced by
the resulting ABR Borrowing or Swingline Loan. If the Borrower fails to make
such payment when due, the Administrative Agent shall notify each Lender of the
applicable LC Disbursement, the payment then due from the Borrower in respect
thereof and such Lender’s Applicable Percentage thereof. Promptly following
receipt of such notice, each Lender shall pay to the Administrative Agent its
Applicable Percentage of the

 

40



--------------------------------------------------------------------------------

payment then due from the Borrower, in the same manner as provided in
Section 2.05 with respect to Loans made by such Lender (and Section 2.05 shall
apply, mutatis mutandis, to the payment obligations of the Lenders), and the
Administrative Agent shall promptly pay to the applicable Issuing Bank the
amounts so received by it from the Lenders. Promptly following receipt by the
Administrative Agent of any payment from the Borrower pursuant to this
paragraph, the Administrative Agent shall distribute such payment to the
applicable Issuing Bank or, to the extent that Lenders have made payments
pursuant to this paragraph to reimburse such Issuing Bank, then to such Lenders
and such Issuing Bank as their interests may appear. Any payment made by a
Lender pursuant to this paragraph to reimburse any Issuing Bank for any LC
Disbursement (other than the funding of ABR Revolving Loans or a Swingline Loan
as contemplated above) shall not constitute a Loan and shall not relieve the
Borrower of its obligation to reimburse such LC Disbursement.

(f) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by any Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. Neither
the Administrative Agent, the Lenders nor any Issuing Bank, nor any of their
Related Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of any
Issuing Bank; provided that the foregoing shall not be construed to excuse any
Issuing Bank from liability to the Borrower to the extent of any direct damages
(as opposed to special, indirect, consequential or punitive damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable Requirements of Law) suffered by the Borrower that are caused by such
Issuing Bank’s failure to exercise care when determining whether drafts and
other documents presented under a Letter of Credit comply with the terms
thereof. The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct on the part of any Issuing Bank (as finally
determined by a court of competent jurisdiction), such Issuing Bank shall be
deemed to have exercised care in each such determination. In furtherance of the
foregoing and without limiting the generality thereof, the parties agree that,
with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, the applicable
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit. The obligations of the Borrower under this
Agreement and the other Loan Documents regarding Letters of Credit, including
this Section 2.04, shall survive after the Maturity Date and termination of this
Agreement for so long as any LC Exposure exists.

(g) Disbursement Procedures. Each Issuing Bank shall, within the time period
stipulated by the terms and conditions of such Letter of Credit (or if no such
time period is so stipulated, promptly), examine all documents purporting to
represent a demand for payment under a Letter of Credit. After such examination,
each Issuing Bank shall promptly notify the Administrative Agent and the
Borrower by

 

41



--------------------------------------------------------------------------------

telephone, facsimile transmission or electronic mail (and, in the case of
telephonic notice, promptly confirmed by facsimile or electronic mail) of such
demand for payment and whether such Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse such
Issuing Bank and the Lenders with respect to any such LC Disbursement.

(h) Interim Interest. If any Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrower reimburses such LC Disbursement, at a rate
per annum equal to (i) for any day prior to the date on which such payment by
the Borrower is due in accordance with paragraph (e) of this Section, the
Federal Funds Effective Rate and (ii) thereafter, the rate per annum then
applicable to ABR Revolving Loans plus 2%. Interest accrued pursuant to this
paragraph shall be for the account of the applicable Issuing Bank, except that
interest accrued on and after the date of payment by any Lender pursuant to
paragraph (e) of this Section to reimburse the applicable Issuing Bank shall be
for the account of such Lender to the extent of such payment.

(i) Termination, Replacement and Resignation of an Issuing Bank.

(i) Any Issuing Bank may be terminated at any time upon not less than ten
(10) Business Days’ prior written notice by the Borrower to the Administrative
Agent and such Issuing Bank. The Administrative Agent shall notify the Lenders
of any such termination of an Issuing Bank. After the termination of an Issuing
Bank hereunder, such Issuing Bank shall remain a party hereto and shall continue
to have all the rights and obligations of an Issuing Bank under this Agreement
with respect to Letters of Credit then outstanding and issued by it prior to
such termination, but shall not be required to amend, renew or extend any such
Letter of Credit or to issue additional Letters of Credit.

(ii) Any Issuing Bank may be replaced at any time by written agreement among the
Borrower, the Administrative Agent, the replaced Issuing Bank and the successor
Issuing Bank. The Administrative Agent shall notify the Lenders of any such
replacement of the Issuing Bank. At the time any such replacement shall become
effective, the Borrower shall pay all unpaid fees accrued for the account of the
replaced Issuing Bank pursuant to Section 2.10(b). From and after the effective
date of any such replacement, (i) the successor Issuing Bank shall have all the
rights and obligations of an Issuing Bank under this Agreement and the other
Loan Documents with respect to Letters of Credit to be issued by it thereafter
and (ii) references herein and in the other Loan Documents to the term “Issuing
Bank” shall be deemed to include such successor in its capacity as an Issuing
Bank. After the replacement of an Issuing Bank hereunder, the replaced Issuing
Bank shall remain a party hereto and shall continue to have all the rights and
obligations of an Issuing Bank under this Agreement with respect to Letters of
Credit then outstanding and issued by it prior to such replacement, but shall
not be required to amend, renew or extend any such Letter of Credit or to issue
additional Letters of Credit.

(iii) Subject to the appointment and acceptance of a successor Issuing Bank, any
Issuing Bank may resign as an Issuing Bank at any time upon thirty (30) days’
prior written notice to the Administrative Agent, the Borrower and the Lenders,
in which case, such Issuing Bank shall be replaced in accordance with
Section 2.04(i)(ii) above.

(j) Cash Collateralization. If the Borrower is required to deposit cash
collateral pursuant to Section 2.07(c), 2.09 or 7.02, it will establish on or
prior to such date, and thereafter maintain so long as any Letter of Credit is
outstanding or any amount is payable to any Issuing Bank or the Lenders in
respect

 

42



--------------------------------------------------------------------------------

of any Letter of Credit, a special collateral account pursuant to arrangements
satisfactory to the Administrative Agent (the “LC Collateral Account”) at the
Administrative Agent’s office at the address specified pursuant to Section 9.01,
in the name of the Borrower but under the sole dominion and control of the
Administrative Agent, for the benefit of the Issuing Banks and the Lenders, and
in which the Borrower shall have no interest. The Borrower hereby pledges,
assigns and grants to the Administrative Agent, on behalf of and for the ratable
benefit of the Issuing Banks and the Lenders, a security interest in all of the
Borrower’s right, title and interest in and to all funds which may from time to
time be on deposit in the LC Collateral Account, to secure the prompt and
complete payment and performance of the Secured Obligations. The Administrative
Agent will invest any funds on deposit from time to time in the LC Collateral
Account in certificates of deposit of JPMorgan having a maturity not exceeding
30 days. Moneys in the LC Collateral Account shall be applied by the
Administrative Agent to reimburse the Issuing Banks for LC Disbursements made by
the Issuing Banks for which they have not been reimbursed and, to the extent not
so applied, shall be held for the satisfaction of the reimbursement obligations
of the Borrower for the Total LC Exposure at such time or, if the maturity of
the Loans has been accelerated (but subject to the consent of Lenders with LC
Exposures representing greater than 50% of the Total LC Exposure), be applied to
satisfy other Obligations. If the Borrower is required to provide an amount of
cash collateral hereunder as a result of the occurrence of an Event of Default,
such amount (to the extent not applied as aforesaid) shall be returned to the
Borrower within three (3) Business Days after all Events of Default have been
cured or waived. If the Borrower is required to provide an amount of cash
collateral hereunder pursuant to Section 2.09, such amount shall be returned to
the Borrower to the extent that, after giving effect to such return, the Total
Credit Exposure would not exceed the Credit Limit and no Default or Event of
Default shall have occurred and be continuing. The Administrative Agent agrees
that when all Secured Obligations have been paid in full and all Letters of
Credit have expired or been terminated, the Administrative Agent will deliver
all remaining funds in the LC Collateral Account to the Borrower (or such other
Person as is entitled thereto under applicable Requirements of Law). If the
Administrative Agent determines that any Person other than the Borrower is
entitled to such remaining funds, the Administrative Agent shall use reasonable
efforts to give the Borrower notice of such determination in advance of
delivering such funds to any other Person, but the Administrative Agent shall
have no liability for the failure to deliver such notice.

(k) Designation of Additional Issuing Banks. From time to time, the Borrower
may, by notice to the Administrative Agent and the Lenders, designate as
additional Issuing Banks one or more Lenders that agree to serve in such
capacity as provided below. The acceptance by a Lender of any appointment as an
Issuing Bank hereunder shall be evidenced by an agreement (an “Issuing Bank
Agreement”), which shall be in a form reasonably satisfactory to the Borrower
and the Administrative Agent, shall set forth the LC Issuance Limit of such
Lender and shall be executed by such Lender, the Borrower and the Administrative
Agent and, from and after the effective date of such Issuing Bank Agreement,
(i) such Lender shall have all the rights and obligations of an Issuing Bank
under this Agreement and the other Loan Documents and (ii) references herein and
in the other Loan Documents to the term “Issuing Bank” shall be deemed to
include such Lender in its capacity as an Issuing Bank.

(l) Existing Letters of Credit. On the Effective Date, each of the Existing
Letters of Credit shall be deemed to have been issued as a Letter of Credit
under this Agreement by the applicable Issuing Bank, and such Issuing Bank shall
be deemed, without further action by any party hereto, to have granted to each
of the Lenders, and each Lender shall be deemed, without further action by any
party hereto, to have acquired from such Issuing Bank, a participation (on the
terms specified in this Section 2.04) in each Existing Letter of Credit equal to
such Lender’s Applicable Percentage thereof. Concurrently with such sale of
participations, the participations granted pursuant to the terms of each
Existing Credit Agreement to the lenders party thereto shall be automatically
cancelled without further action by any of the parties hereto. Each Lender
acknowledges and agrees that its obligation to acquire participations in
Existing Letters of Credit pursuant to this paragraph is absolute and
unconditional and shall not be affected by any

 

43



--------------------------------------------------------------------------------

circumstance whatsoever, including the occurrence and continuance of a Default
or reduction or termination of the Aggregate Commitments, and that each payment
by a Lender in respect of such participations shall be made without any offset,
abatement, withholding or reduction whatsoever.

(m) Issuing Bank Agreements. Unless otherwise requested by the Administrative
Agent, each Issuing Bank shall report in writing to the Administrative Agent
(i) promptly following the end of each calendar month, the aggregate amount of
Letters of Credit issued by it and outstanding at the end of such month, (ii) on
or prior to each Business Day on which such Issuing Bank expects to issue,
amend, renew or extend any Letter of Credit, the date of such issuance,
amendment, renewal or extension, and the aggregate face amount of the Letter of
Credit to be issued, amended, renewed or extended by it and outstanding after
giving effect to such issuance, amendment, renewal or extension occurred (and
whether the amount thereof changed), it being understood that such Issuing Bank
shall not permit any issuance, renewal, extension or amendment resulting in an
increase in the amount of any Letter of Credit to occur without first obtaining
written confirmation from the Administrative Agent that it is then permitted
under this Agreement, (iii) on each Business Day on which such Issuing Bank
makes any payment under any Letter of Credit, the date of such payment under
such Letter of Credit and the amount of such payment, (iv) on any Business Day
on which the Borrower fails to reimburse any payment under any Letter of Credit
required to be reimbursed to such Issuing Bank on such day, the date of such
failure and the amount of such payment and (v) on any other Business Day, such
other information as the Administrative Agent shall reasonably request.

(n) Letters of Credit Issued for Account of Subsidiaries. Notwithstanding that a
Letter of Credit issued or outstanding hereunder supports any obligations of, or
is for the account of, a Subsidiary, or states that a Subsidiary is the “account
party,” “applicant,” “customer,” “instructing party,” or the like of or for such
Letter of Credit, and without derogating from any rights of the applicable
Issuing Bank (whether arising by contract, at law, in equity or otherwise)
against such Subsidiary in respect of such Letter of Credit, the Borrower
(i) shall reimburse, indemnify and compensate the applicable Issuing Bank
hereunder for such Letter of Credit (including to reimburse any and all drawings
thereunder) as if such Letter of Credit had been issued solely for the account
of the Borrower and (ii) irrevocably waives any and all defenses that might
otherwise be available to it as a guarantor or surety of any or all of the
obligations of such Subsidiary in respect of such Letter of Credit. The Borrower
hereby acknowledges that the issuance of such Letters of Credit for its
Subsidiaries inures to the benefit of the Borrower, and that the Borrower’s
business derives substantial benefits from the businesses of such Subsidiaries.

SECTION 2.05 Funding of Borrowings.

(a) Each Lender shall make each Loan to be made by it hereunder on the proposed
date thereof by wire transfer of immediately available funds by 2:00 p.m., New
York City time, to the account of the Administrative Agent most recently
designated by it for such purpose by notice to the Lenders; provided that
Swingline Loans shall be made as provided in Section 2.21. Except in respect of
the provisions of this Agreement covering the reimbursement of Letters of
Credit, the Administrative Agent will make such Loans available to the Borrower
by promptly remitting the amounts so received, in like funds, to an account of
the Borrower designated by the Borrower in the applicable Borrowing Request;
provided that ABR Revolving Loans made to finance the reimbursement of an LC
Disbursement as provided in Section 2.04(e) shall be remitted by the
Administrative Agent to the applicable Issuing Bank.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing (or, in the case of any Borrowing of
ABR Loans, prior to 2:00 p.m., New York City time, on the date of such
Borrowing) that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
paragraph (a) of this Section

 

44



--------------------------------------------------------------------------------

and may, in reliance upon such assumption, make available to the Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of such Lender, the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation or (ii) in the case of the Borrower,
the interest rate applicable to the Loans comprising such Borrowing. If the
Borrower and such Lender shall pay such interest to the Administrative Agent for
the same or an overlapping period, the Administrative Agent shall promptly remit
to the Borrower the amount of such interest paid by the Borrower for such
period. If such Lender pays its share of the applicable Borrowing to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Loan included in such Borrowing. Any payment by the Borrower shall be without
prejudice to any claim the Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent.

SECTION 2.06 Interest Elections.

(a) Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a Eurodollar Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request. Thereafter, the
Borrower may elect to convert such Borrowing to a different Type or to continue
such Borrowing and, in the case of a Eurodollar Borrowing, may elect Interest
Periods therefor, all as provided in this Section. The Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing. This Section shall not apply
to Swingline Borrowings, which may not be converted or continued.

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone, facsimile transmission or
electronic mail by the time that a Borrowing Request would be required under
Section 2.03 if the Borrower were requesting a Borrowing of the Type resulting
from such election to be made on the effective date of such election. Each such
telephonic Interest Election Request shall be irrevocable and shall be confirmed
promptly by hand delivery, facsimile transmission or electronic mail to the
Administrative Agent of a written Interest Election Request signed by the
Borrower. Notwithstanding any contrary provision herein, this Section shall not
be construed to permit the Borrower to elect an Interest Period for Eurodollar
Loans that does not comply with Section 2.02(d).

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

 

45



--------------------------------------------------------------------------------

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which Interest
Period shall be a period contemplated by the definition of the term “Interest
Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each applicable Lender of the details thereof
and of such Lender’s portion of each resulting Borrowing.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Majority Lenders, so notifies the Borrower, then, so long as an Event of
Default is continuing (i) no outstanding Borrowing may be converted to or
continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.

SECTION 2.07 Termination and Reduction of Commitments.

(a) Scheduled Termination of Commitments. Unless previously terminated, the
Aggregate Commitments shall terminate on the Maturity Date.

(b) Voluntary Termination and Reduction of Commitments.

(i) The Borrower may at any time terminate, or from time to time reduce, the
Aggregate Commitments; provided that (i) each reduction of the Aggregate
Commitments shall be in an amount that is an integral multiple of $10,000,000
and (ii) the Borrower shall not terminate or reduce the Aggregate Commitments
if, after giving effect to any concurrent prepayment of the Revolving Loans in
accordance with Section 2.09, the Total Credit Exposure would exceed the
Aggregate Commitments.

(ii) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Aggregate Commitments under paragraph (b) of this
Section at least three (3) Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Borrower pursuant to this Section shall be irrevocable; provided that a notice
of termination of the Aggregate Commitments delivered by the Borrower may state
that such notice is conditioned upon the effectiveness of other credit
facilities or other transactions specified therein, in which case such notice
may be revoked by the Borrower (by notice to the Administrative Agent on or
prior to the specified effective date) if such condition is not satisfied. Any
termination or reduction of the Aggregate Commitments shall be permanent. Each
reduction of the Aggregate Commitments shall be made ratably among the Lenders
in accordance with their respective Aggregate Commitments.

(c) Automatic Reduction of Aggregate Commitments Upon Aggregate Commitments
Exceeding Borrowing Base. If, as a result of any Scheduled Redetermination, any
Interim Redetermination, any reduction in the Borrowing Base pursuant to any
Borrowing Base Adjustment

 

46



--------------------------------------------------------------------------------

Provision or any election by the Borrower pursuant to Section 2.20(f), the
Aggregate Commitments exceed the Borrowing Base, the Aggregate Commitments shall
be immediately and permanently reduced such that the Aggregate Commitments shall
equal the reduced Borrowing Base, such reduction to made ratably among the
Lenders in accordance with their respective Commitments.

SECTION 2.08 Repayment of Loans; Evidence of Debt.

(a) The Borrower hereby unconditionally promises to pay (i) to the
Administrative Agent, for the account of each Lender, the then unpaid principal
amount of each Revolving Loan on the Maturity Date and (ii) to the
Administrative Agent for the account of the Swingline Lender the then unpaid
principal amount of each Swingline Loan on the earlier of the Maturity Date and
the fifth Business Day after such Swingline Loan is made; provided that on each
date that a Revolving Loan is made, the Borrower shall repay all Swingline Loans
then outstanding and the proceeds of any such Revolving Loan shall be applied by
the Administrative Agent to repay any Swingline Loans outstanding.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the Obligations.

(e) Any Lender may request that Loans made by it be evidenced by a Note. In such
event, the Borrower shall prepare, execute and deliver to such Lender a Note
payable to such Lender (or, if requested by such Lender, to such Lender and its
registered assigns). Thereafter, the Loans evidenced by such Note and interest
thereon shall at all times (including after assignment pursuant to Section 9.04)
be represented by one or more promissory notes in such form payable to the payee
named therein (or, if such promissory note is a registered note, to such payee
and its registered assigns).

SECTION 2.09 Prepayment of Loans.

(a) Voluntary Prepayments.

(i) The Borrower shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, subject to prior notice in accordance
with the provisions of Section 2.09(a)(ii).

(ii) The Borrower shall notify the Administrative Agent (and, in the case of
prepayment of Swingline Loans, the Swingline Lender) by telephonic notice
(promptly confirmed by hand delivery, facsimile transmission or electronic mail
of such request) of any prepayment under this Section 2.09(a), (i) in the case
of prepayment of a Eurodollar Borrowing, not later than 1:00 p.m., New York City
time, three (3) Business Days before the date of

 

47



--------------------------------------------------------------------------------

prepayment (ii) in the case of prepayment of an ABR Borrowing, not later than
1:00 p.m., New York City time, on the date of prepayment, or (iii) in the case
of prepayment of a Swingline Loan, not later than 1:00 p.m., New York City time,
on the date of prepayment. Each such notice shall be irrevocable and shall
specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid; provided that, if a notice of prepayment is given
in connection with a conditional notice of termination of the Aggregate
Commitments as contemplated by Section 2.07, then such notice of prepayment may
be revoked if such notice of termination is revoked in accordance with
Section 2.07. Promptly following receipt of any such notice relating to a
Borrowing, the Administrative Agent shall advise the Lenders of the contents
thereof. Each partial prepayment of any Borrowing shall be in an amount that
would be permitted in the case of an advance of a Borrowing of the same Type as
provided in Section 2.02.

(b) Mandatory Prepayments upon Commitment Terminations and Reductions. If, after
giving effect to any termination or reduction of the Aggregate Commitments
pursuant to Section 2.07(a) or (b), the Total Credit Exposure exceeds the
Aggregate Commitments (as reduced), then (A) the Borrower shall prepay the
Revolving Loans and/or Swingline Loans on the date of such termination or
reduction in an aggregate principal amount equal to such excess, and (B) if any
excess remains after prepaying all of the Revolving Loans and Swingline Loans as
a result of LC Exposure, the Borrower shall cash collateralize such remaining
excess as provided in Section 2.04(j). The Borrower shall be obligated to make
such prepayment and/or deposit of such cash collateral on the date of the
effectiveness of such termination or reduction.

(c) Mandatory Prepayments upon Redeterminations, Title Related Adjustments, Etc.
If, after giving effect to any redetermination of the Borrowing Base pursuant to
Section 2.20(c) or adjustment to the amount of the Borrowing Base in accordance
with Section 5.11(b), a Borrowing Base Deficiency exists, then, after receiving
notice of such Borrowing Base Deficiency from the Administrative Agent by means
of (x) a New Borrowing Base Notice or (y) written notice of adjustment pursuant
to Section 5.11(b) (such date of receipt of notice, the “Deficiency Notification
Date”), the Borrower shall, within ten (10) days of the Deficiency Notification
Date, inform the Administrative Agent of the Borrower’s election to:

(i) within thirty (30) days of the date such election is made, prepay the Loans
in an aggregate principal amount equal to such Borrowing Base Deficiency (as
such Borrowing Base Deficiency may be reduced as a result of any other actions
taken pursuant to this Section 2.09);

(ii) prepay the Loans in six (6) equal monthly installments, commencing on the
thirtieth (30th) day following the Deficiency Notification Date, with each
payment being equal to 1/6th of the aggregate principal amount of such Borrowing
Base Deficiency (as such Borrowing Base Deficiency may be reduced during such
period as a result of a Borrowing Base redetermination herein or any other
actions taken pursuant to this Section 2.09);

(iii) within thirty (30) days of the date such election is made, provide
additional Collateral in the form of additional Oil and Gas Properties not
evaluated in the most recently delivered Reserve Report or other Collateral
reasonably acceptable to the Administrative Agent having a Borrowing Base Value
(as proposed by the Administrative Agent and approved by the Required Lenders)
sufficient, after giving effect to any other actions taken pursuant to this
Section 2.09, to eliminate such Borrowing Base Deficiency; or

(iv) undertake a combination of clauses (i), (ii) and (iii) above;

 

48



--------------------------------------------------------------------------------

provided, however, that, notwithstanding the options set forth above, in all
cases, the Borrowing Base Deficiency must be eliminated on or prior to the
earlier of the Maturity Date and the date of termination of the Aggregate
Commitments. If, because of LC Exposure, a Borrowing Base Deficiency remains
after prepaying all of the Loans, the Borrower shall cash collateralize such
remaining Borrowing Base Deficiency as provided in Section 2.04(j).

(d) Mandatory Prepayments upon Other Adjustments of the Borrowing Base. Upon any
adjustments to the Borrowing Base pursuant to Section 2.20(e), if the Total
Credit Exposure exceeds the Borrowing Base as adjusted, then the Borrower shall
(A) prepay the Loans in an aggregate principal amount equal to such excess, and
(B) if any excess remains after prepaying all of the Loans as a result of LC
Exposure, pay to the Administrative Agent on behalf of the Lenders an amount
equal to such excess to be held as cash collateral as provided in
Section 2.04(j). The Borrower shall be obligated to make such prepayment and/or
deposit of such cash collateral on the second Business Day succeeding the date
of the applicable Borrowing Base Property Disposition, Borrowing Base Hedge
Unwind or incurrence of Indebtedness; provided, however, that in all cases, the
Borrowing Base Deficiency must be eliminated on or prior to the earlier of the
Maturity Date and the date of termination of the Aggregate Commitments.

(e) Mandatory Prepayments upon Borrower’s Election of Reduced Borrowing Base. If
as a result of any election by the Borrower to reduce the Borrowing Base
pursuant to Section 2.20(f), the Total Credit Exposure exceeds the Borrowing
Base as reduced, the Borrower shall (A) prepay the Loans in an aggregate
principal amount equal to such excess, and (B) if any excess remains after
prepaying all of the Loans as a result of LC Exposure, pay to the Administrative
Agent on behalf of the Lenders an amount equal to such excess to be held as cash
collateral as provided in Section 2.04(j). The Borrower shall be obligated to
make such prepayment and/or deposit of such cash collateral on the date on which
the Borrower provides written notice to the Administrative Agent and the Lenders
of its election of a lesser Borrowing Base pursuant to Section 2.20(f);
provided, however, that in all cases, the Borrowing Base Deficiency must be
eliminated on or prior to the earlier of the Maturity Date and the date of
termination of the Aggregate Commitments.

(f) Application of Prepayments. Each prepayment of a Borrowing shall be applied
ratably to the Loans included in the prepaid Borrowing.

(g) Interest and Break Funding Payments to Accompany Prepayments. Prepayments
shall be accompanied by (i) accrued interest to the extent required by
Section 2.11 and (ii) break funding payments pursuant to Section 2.14.

SECTION 2.10 Fees.

(a) The Borrower agrees to pay to the Administrative Agent for the ratable
account of each Lender a commitment fee, which shall accrue at the Applicable
Rate on the daily amount of the Unused Commitment of such Lender during the
period from and including the Effective Date but excluding the date on which the
Aggregate Commitments terminate. Accrued commitment fees shall be payable in
arrears on the last day of March, June, September and December of each year and
on the date on which the Aggregate Commitments terminate, commencing on the
first such date to occur after the date hereof; provided that any commitment
fees accruing after the date on which the Aggregate Commitments terminate shall
be payable on demand. All commitment fees shall be computed on the basis of a
year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

(b) The Borrower agrees to pay (i) to the Administrative Agent for the account
of each Lender in accordance with its Applicable Percentage, a participation fee
with respect to its participations in

 

49



--------------------------------------------------------------------------------

Letters of Credit, which shall accrue at the same Applicable Rate used to
determine the interest rate applicable to Eurodollar Loans on the average daily
amount of such Lender’s LC Exposure (excluding any portion thereof attributable
to unreimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the later of the date on which such Lender’s
Commitment terminates and the date on which such Lender ceases to have any LC
Exposure, and (ii) to each Issuing Bank, for its own account, a fronting fee
with respect to each Letter of Credit issued by such Issuing Bank, which shall
accrue at a rate of 0.125% per annum on the average daily amount of the Total LC
Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) attributable to Letters of Credit issued by such Issuing Bank
during the period from and including the Effective Date to but excluding the
later of the date of termination of the Aggregate Commitments and the date on
which there ceases to be any LC Exposure attributable to Letters of Credit
issued by such Issuing Bank, as well as such Issuing Bank’s standard fees and
commissions with respect to the issuance, amendment, cancellation, negotiation,
transfer, presentment, renewal or extension of any Letter of Credit or
processing of drawings thereunder. Participation fees and fronting fees accrued
through and including the last day of March, June, September and December of
each year shall be payable on the third (3rd) Business Day following such last
day, commencing on the first such date to occur after the Effective Date;
provided that all such fees shall be payable on the date on which the Aggregate
Commitments terminate and any such fees accruing after the date on which the
Aggregate Commitments terminate shall be payable on demand. Any other fees
payable to any Issuing Bank pursuant to this paragraph shall be payable within
ten (10) days after demand. All participation fees and fronting fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).

(c) The Borrower agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrower and the Administrative Agent.

(d) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the applicable Issuing Bank,
in the case of fees payable to it) for distribution, in the case of commitment
fees and participation fees, to the Lenders. Fees paid shall not be refundable
under any circumstances.

SECTION 2.11 Interest.

(a) The Loans comprising each ABR Borrowing (including each Swingline Loan)
shall bear interest at the Alternate Base Rate plus the Applicable Rate.

(b) The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

(c) Notwithstanding the foregoing, during the occurrence and continuance of an
Event of Default, the Majority Lenders may, at their option, by notice to the
Borrower (which notice may be revoked at the option of the Majority Lenders
notwithstanding any provision of Section 9.02 requiring the consent of “each
Lender directly affected thereby” for reductions in interest rates), declare
that (i) the principal amount of all Loans shall bear interest at 2% plus the
rate otherwise applicable to such Loans as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount outstanding hereunder,
such amount shall accrue interest at 2% plus the rate applicable to ABR Loans;
provided that, during the existence of any Event of Default described in
Section 7.01(b), 7.01(g) or 7.01(h), the interest rates set forth in clauses
(i) and (ii) shall be applicable to all Loans and other amounts outstanding
hereunder without any election or action on the part of the Administrative Agent
or any Lender.

 

50



--------------------------------------------------------------------------------

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and upon termination of the Aggregate Commitments;
provided that (i) interest accrued pursuant to paragraph (c) of this Section
shall be payable on demand, (ii) in the event of any repayment or prepayment of
any Loan (other than a prepayment of an ABR Revolving Loan prior to the end of
the Availability Period), accrued interest on the principal amount repaid or
prepaid shall be payable on the date of such repayment or prepayment and
(iii) in the event of any conversion of any Eurodollar Loan prior to the end of
the current Interest Period therefor, accrued interest on such Loan shall be
payable on the effective date of such conversion.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate, Adjusted LIBO Rate
or LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

SECTION 2.12 Alternate Rate of Interest.

(a) If prior to the commencement of any Interest Period for a Eurodollar
Borrowing:

(i) the Administrative Agent determines (which determination shall be conclusive
and binding absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable
(including because the LIBO Screen Rate is not available or published on a
current basis), for such Interest Period; or

(ii) the Administrative Agent is advised by the Majority Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Loans included in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or facsimile transmission as promptly as practicable
thereafter and, until the Administrative Agent notifies the Borrower and the
Lenders that the circumstances giving rise to such notice no longer exist,
(A) any Interest Election Request that requests the conversion of any Borrowing
to, or continuation of any Borrowing as, a Eurodollar Borrowing shall be
ineffective and any such Eurodollar Borrowing shall be repaid on the last day of
the then current Interest Period applicable thereto and (B) if any Borrowing
Request requests a Eurodollar Borrowing, such Borrowing shall be made as an ABR
Borrowing.

(b) If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (i) the circumstances set forth
in clause (a)(i) have arisen and such circumstances are unlikely to be temporary
or (ii) the circumstances set forth in clause (a)(i) have not arisen but the
supervisor for the administrator of the LIBO Screen Rate or a Governmental
Authority having jurisdiction over the Administrative Agent has made a public
statement identifying a specific date after which the LIBO Screen Rate shall no
longer be used for determining interest rates for loans, then the Administrative
Agent and the Borrower shall endeavor to establish an alternate rate of interest
to the LIBO Rate that gives due consideration to the then prevailing market
convention for determining a rate of interest for syndicated loans in the United
States at such time, and shall enter into an amendment to this Agreement to
reflect such alternate rate of interest and such other related changes to this
Agreement as may be applicable (but for the avoidance of doubt, such related
changes shall not include a reduction of the Applicable Rate). Notwithstanding
anything to the contrary in Section 9.02, such amendment shall become effective
without any further action or consent of any other party to this Agreement so
long as the

 

51



--------------------------------------------------------------------------------

Administrative Agent shall not have received, within ten Business Days of the
date notice of such alternate rate of interest is provided to the Lenders, a
written notice from the Majority Lenders stating that the Majority Lenders
object to such amendment. Until an alternate rate of interest shall be
determined in accordance with this clause (b) (but, in the case of the
circumstances described in clause (ii) of the first sentence of this
Section 2.12(b), only to the extent the LIBO Screen Rate for such Interest
Period is not available or published at such time on a current basis), (x) any
Interest Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective,
and (y) if any Borrowing Request requests a Eurodollar Borrowing, such Borrowing
shall be made as an ABR Borrowing; provided that, if such alternate rate of
interest shall be less than zero, such rate shall be deemed to be zero for the
purposes of this Agreement.

SECTION 2.13 Increased Costs.

(a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, liquidity or
similar requirement (including any compulsory loan requirement, insurance charge
or other assessment) against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or any Issuing Bank;

(ii) impose on any Lender or any Issuing Bank or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Loans made by such Lender or any Letter of Credit or participation therein; or

(iii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting into or
maintaining any Loan or of maintaining its obligation to make any such Loan or
to increase the cost to such Lender, such Issuing Bank or such other Recipient
of participating in, issuing or maintaining any Letter of Credit (or of
maintaining its obligation to participate in or issue any Letter of Credit) or
to reduce the amount of any sum received or receivable by such Lender, such
Issuing Bank or such other Recipient hereunder, whether of principal, interest
or otherwise, then the Borrower will pay to such Lender, such Issuing Bank or
such other Recipient, as the case may be, such additional amount or amounts as
will compensate such Lender, such Issuing Bank or such other Recipient, as the
case may be, for such additional costs incurred or reduction suffered.

(b) If any Lender or any Issuing Bank determines in good faith that any Change
in Law regarding capital or liquidity requirements has or would have the effect
of reducing the rate of return on such Lender’s or such Issuing Bank’s capital
or on the capital of such Lender’s or such Issuing Bank’s holding company, if
any, as a consequence of this Agreement or the Loans made by, or participations
in Letters of Credit held by, such Lender, or the Letters of Credit issued by
such Issuing Bank, to a level below that which such Lender or such Issuing Bank
or such Lender’s or such Issuing Bank’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s or such Issuing
Bank’s policies and the policies of such Lender’s or such Issuing Bank’s holding
company with respect to capital adequacy and liquidity), then from time to time
the Borrower will pay to such Lender or such Issuing Bank, as the case may be,
such additional amount or amounts as will compensate such Lender or such Issuing
Bank or such Lender’s or such Issuing Bank’s holding company for any such
reduction suffered.

 

52



--------------------------------------------------------------------------------

(c) A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or such Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section, setting forth in reasonable detail the calculation of such amount or
amounts, shall be delivered to the Borrower and shall be rebuttable presumptive
evidence of such amount or amounts. Any Lender’s determination of any such
amount or amounts shall be made in good faith (and not on an arbitrary or
capricious basis) and substantially consistent with similarly situated customers
of such Lender under agreements having provisions similar to Section 2.10(a) or
2.10(b), as applicable, after consideration of such factors as such Lender then
reasonably determines to be relevant. The Borrower shall pay such Lender or such
Issuing Bank, as the case may be, the amount shown as due on any such
certificate within 15 days after receipt thereof.

(d) Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or such Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or an Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 270 days prior to the date that such Lender or such Issuing Bank, as the
case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or such Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 270-day period referred to above shall be extended to include the period of
retroactive effect thereof.

SECTION 2.14 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default or as a
result of any prepayment pursuant to Section 2.09), (b) the conversion of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Eurodollar
Loan on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under Section 2.09 and is revoked in
accordance therewith) or (d) the assignment of any Eurodollar Loan other than on
the last day of the Interest Period applicable thereto as a result of a request
by the Borrower pursuant to Section 2.17, then, in any such event, the Borrower
shall compensate each Lender for the loss, cost and expense attributable to such
event. Such loss, cost or expense to any Lender shall be deemed to include an
amount determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBO Rate that would have been applicable to
such Loan, for the period from the date of such event to the last day of the
then current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for deposits in Dollars
of a comparable amount and period from other banks in the eurodollar market. A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
such Lender the amount shown as due on any such certificate within 15 days after
receipt thereof.

SECTION 2.15 Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable
Requirements of Law. If any applicable Requirements of Law (as

 

53



--------------------------------------------------------------------------------

determined in the good faith discretion of an applicable withholding agent)
requires the deduction or withholding of any Tax from any such payment by a
withholding agent, then the applicable withholding agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with applicable
Requirements of Law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 2.15) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

(b) Payment of Other Taxes by the Borrower. The Borrower shall timely pay to the
relevant Governmental Authority in accordance with applicable Requirements of
Law, or at the option of the Administrative Agent timely reimburse it for, Other
Taxes.

(c) Evidence of Payments. As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority pursuant to this Section 2.15, such
Loan Party shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(d) Indemnification by the Loan Parties. The Loan Parties shall indemnify each
Recipient, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

(f) Status of Lenders.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably

 

54



--------------------------------------------------------------------------------

requested by the Borrower or the Administrative Agent as will permit such
payments to be made without withholding or at a reduced rate of withholding. In
addition, any Lender, if reasonably requested by the Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable Requirements of Law or reasonably requested by the Borrower or the
Administrative Agent as will enable the Borrower or the Administrative Agent to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements. Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 2.15(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person:

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. Federal backup
withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, establishing an exemption from, or reduction of,
U.S. Federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an
exemption from, or reduction of, U.S. Federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

(2) executed copies of IRS Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit D-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed copies of IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable; or

 

55



--------------------------------------------------------------------------------

(4) to the extent a Foreign Lender is not the beneficial owner, executed copies
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, IRS Form
W-8BEN-E a U.S. Tax Compliance Certificate substantially in the form of Exhibit
D-2 or Exhibit D-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit D-4 on
behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable
Requirements of Law as a basis for claiming exemption from or a reduction in
U.S. Federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable Requirements of Law to permit
the Borrower or the Administrative Agent to determine the withholding or
deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by applicable Requirements of Law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable Requirements of Law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(g) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.15 (including by
the payment of additional amounts pursuant to this Section 2.15), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.15 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (g) (plus
any penalties, interest or other charges imposed by the relevant Governmental

 

56



--------------------------------------------------------------------------------

Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(h) Survival. Each party’s obligations under this Section 2.15 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Aggregate
Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document.

(i) Defined Terms. For purposes of this Section 2.15, the term “Lender” includes
each Issuing Bank and the term “applicable Requirements of Law” includes FATCA.

SECTION 2.16 Payments Generally; Allocations of Proceeds; Pro Rata Treatment;
Sharing of Set-offs.

(a) Except as provided in Section 2.04(e), the Borrower shall make each payment
required to be made by it hereunder (whether of principal, interest, fees or
reimbursement of LC Disbursements, or of amounts payable under Section 2.13,
2.14 or 2.15, or otherwise) prior to 1:00 p.m., New York City time, on the date
when due, in immediately available funds, without set-off or counterclaim. Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at its offices at 10 South Dearborn
Street, Chicago, Illinois 60603, except payments to be made directly to any
Issuing Bank or the Swingline Lender as expressly provided herein and except
that payments pursuant to Sections 2.13, 2.14, 2.15 and 9.03 shall be made
directly to the Persons entitled thereto. The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension. All payments hereunder shall be made in Dollars.

(b) Any proceeds of Collateral received by the Administrative Agent (i) not
constituting (A) a specific payment of principal, interest, fees or other sum
payable under the Loan Documents (which shall be applied as specified by the
Borrower) or (B) a mandatory prepayment (which shall be applied in accordance
with Section 2.09) or (ii) after an Event of Default has occurred and is
continuing and the Administrative Agent so elects or the Majority Lenders so
direct, shall be applied as follows:

(i) first, pro rata to pay that portion of the Secured Obligations constituting
fees, indemnities, expense reimbursements and other amounts payable to the
Administrative Agent in its capacity as such, the Swingline Lender in its
capacity as such and each Issuing Bank in its capacity as such;

(ii) second, pro rata to pay that portion of the Secured Obligations
constituting fees, indemnities, expense reimbursements and other amounts payable
(other than principal and interest) to the Lenders;

 

57



--------------------------------------------------------------------------------

(iii) third, pro rata to pay accrued interest on the Loans;

(iv) fourth, pro rata to the payment or prepayment of (i) principal of the Loans
and unreimbursed LC Disbursements, (ii) any Secured Swap Obligations then owing
and (iii) any Banking Services Obligations then owing;

(v) fifth, to pay an amount to the Administrative Agent equal to 103% of the
aggregate undrawn face amount of all outstanding Letters of Credit, to be held
as cash collateral for such Obligations; and

(vi) sixth, to the payment of any other Secured Obligation due to the
Administrative Agent or any Secured Party.

Notwithstanding anything to the contrary contained in this Agreement, unless so
directed by the Borrower, or unless a Default is in existence, none of the
Administrative Agent or any Lender shall apply any payment which it receives to
any Eurodollar Loan, except (a) on the expiration date of the Interest Period
applicable to any such Eurodollar Loan or (b) in the event, and only to the
extent, that there are no outstanding ABR Loans and, in any event, the Borrower
shall pay the break funding payment required in accordance with Section 2.14.
The Administrative Agent and the Lenders shall have the continuing and exclusive
right to apply and reverse and reapply any and all such proceeds and payments to
any portion of the Secured Obligations. To the extent the Administrative Agent
receives payments not constituting proceeds of Collateral and not covered by
clauses (b)(i)(A) or (B), such proceeds shall be applied according to the
foregoing priority of payments waterfall; provided, that such proceeds shall be
applied to repay all Loans and unreimbursed LC Disbursements or cash
collateralize all Letter of Credit related amounts under the fourth item above,
whether or not secured by the Collateral.

(c) The Borrower hereby irrevocably authorizes the Administrative Agent to
charge any Deposit Account of the Borrower maintained with the Administrative
Agent for each payment of principal, interest and fees as it becomes due
hereunder.

(d) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or participations in LC Disbursements (if applicable) or Swingline
Loans resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Loans and participations in LC Disbursements (if
applicable) and Swingline Loans and accrued interest thereon than the proportion
received by any other Lender, then the Lender receiving such greater proportion
shall purchase (for cash at face value) participations in the Loans and
participations in LC Disbursements (if applicable) and Swingline Loans of other
Lenders to the extent necessary so that the benefit of all such payments shall
be shared by the Lenders ratably in accordance with the aggregate amount of
principal of and accrued interest on their respective Loans and participations
in LC Disbursements (if applicable)and Swingline Loans; provided that (i) if any
such participations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements to any assignee or participant, other than to
the Borrower or any Subsidiary or Affiliate thereof (as to which the provisions
of this paragraph shall apply). The Borrower consents to the foregoing and
agrees, to the extent it may effectively do so under applicable Requirements of
Law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

 

58



--------------------------------------------------------------------------------

(e) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or any Issuing Bank hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the applicable Issuing Bank, as
the case may be, the amount due. In such event, if the Borrower has not in fact
made such payment, then each of the Lenders or the applicable Issuing Bank, as
the case may be, severally agrees to repay to the Administrative Agent forthwith
on demand the amount so distributed to such Lender or Issuing Bank with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

(f) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(d) or (e), 2.05(b), 2.16(e), 2.21 or 9.03(c), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender and for the benefit of the
Administrative Agent, the Swingline Lender or any Issuing Bank to satisfy such
Lender’s obligations to it under such Section until all such unsatisfied
obligations are fully paid and/or (ii) hold any such amounts in a segregated
account over which the Administrative Agent shall have exclusive control as cash
collateral for, and application to, any future funding obligations of such
Lender under any such Section; in the case of each of clauses (i) and
(ii) above, in any order as determined by the Administrative Agent in its
discretion.

SECTION 2.17 Mitigation Obligations; Replacement of Lenders.

(a) If any Lender requests compensation under Section 2.13, or the Borrower is
required to pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.15,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Sections 2.13 or 2.15, as the case may be,
in the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

(b) If (i) any Lender requests compensation under Section 2.13, (ii) the
Borrower is required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.15, (iii) any Lender becomes a Defaulting Lender, (iv) any Lender is a
Non-Consenting Lender or (v) the Person serving as the Administrative Agent has
received a written notice of removal in its capacity as Administrative Agent
from the Majority Lenders or the Borrower pursuant to Article VIII, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights (other than its existing rights to
payments pursuant to Sections 2.13 or 2.15) and obligations under the Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment), provided that (i) the
Borrower shall have received the prior written consent of the Administrative
Agent (and if a Commitment is being assigned, each Issuing Bank and the
Swingline Lender), which consent shall not unreasonably be withheld, conditioned
or delayed, (ii) such Lender shall have received payment of an amount equal to
the outstanding principal of its Loans and participations in LC Disbursements
and Swingline Loans, accrued interest thereon, accrued fees and all

 

59



--------------------------------------------------------------------------------

other amounts payable to it hereunder, from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.13 or payments required
to be made pursuant to Section 2.15, such assignment will result in a reduction
in such compensation or payments. A Lender shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrower to require
such assignment and delegation cease to apply. An assignment and delegation
required pursuant to this paragraph may be effected pursuant to an Assignment
and Assumption executed by the Borrower, the Administrative Agent and the
assignee, and the Lender required to make such assignment and delegation need
not be a party thereto (it being understood and agreed that such Lender shall
not be deemed to make the representations and warranties in such Assignment and
Assumption if such Lender has not executed such Assignment and Assumption).

SECTION 2.18 Defaulting Lenders. Notwithstanding any provision of this Agreement
to the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

(a) commitment fees shall cease to accrue on the unfunded portion of the
Commitment of such Defaulting Lender pursuant to Section 2.10(a);

(b) the Commitment and Credit Exposure of such Defaulting Lender shall not be
included in determining whether the Majority Lenders or Required Lenders have
taken or may take any action hereunder (including any consent to any amendment,
waiver or other modification pursuant to Section 9.02); provided, that, except
as otherwise provided in Section 9.02, this clause (b) shall not apply to the
vote of a Defaulting Lender in the case of an amendment, waiver or other
modification requiring the consent of such Lender or each Lender directly
affected thereby;

(c) if any Swingline Exposure or LC Exposure exists at the time such Lender
becomes a Defaulting Lender then:

(i) all or any part of the Swingline Exposure or LC Exposure (other than (A) the
portion of such Swingline Exposure referred to in clause (b) of the definition
of such term and (B) any portion thereof with respect to which such Defaulting
Lender shall have funded its participation as contemplated by Section 2.04(d) or
(e)) of such Defaulting Lender shall be reallocated (effective as of the date
such Lender becomes a Defaulting Lender) among the non-Defaulting Lenders in
accordance with their respective Applicable Percentages (for the purposes of
such reallocation, such Defaulting Lender’s Commitment shall be disregarded in
determining the non-Defaulting Lenders’ respective Applicable Percentages), but
only to the extent that (X) the sum of all non-Defaulting Lenders’ Credit
Exposures plus such Defaulting Lender’s LC Exposure does not exceed the total of
all non-Defaulting Lenders’ Commitments, (Y) after giving effect to any such
reallocation, no non-Defaulting Lender’s Credit Exposure shall exceed such
non-Defaulting Lender’s Commitment and (Z) no Default or Event of Default has
occurred and is continuing at such time;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall, within three (3) Business Days
following written notice by the Administrative Agent (x) first, prepay such
Swingline Exposure and (y) second cash collateralize, for the benefit of the
applicable Issuing Banks, the Borrower’s obligations corresponding to such
Defaulting Lender’s LC Exposure (after giving effect to any partial reallocation
pursuant to clause (i) above) in accordance with the procedures set forth in
Section 2.04(j) for so long as such Defaulting Lender’s LC Exposure is
outstanding;

 

60



--------------------------------------------------------------------------------

(iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay any participation fees to such Defaulting Lender pursuant to
Section 2.10(b) with respect to such Defaulting Lender’s LC Exposure during the
period such Defaulting Lender’s LC Exposure is cash collateralized;

(iv) if any portion of the LC Exposure of the non-Defaulting Lenders is
reallocated pursuant to clause (i) above, then the fees payable to the Lenders
pursuant to Section 2.10(a) and Section 2.10(b) shall be adjusted in accordance
with such non-Defaulting Lenders’ Applicable Percentages after giving effect to
such reallocation; and

(v) if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of any Issuing Bank or any other
Lender hereunder, all participation fees payable under Section 2.10(b) with
respect to such Defaulting Lender’s LC Exposure shall be payable to the
applicable Issuing Banks, ratably based on the portion of such LC Exposure
attributable to Letters of Credit issued by each such Issuing Bank, until and to
the extent that such LC Exposure is reallocated and/or cash collateralized
pursuant to clause (i) or (ii) above; and

(d) so long as such Lender is a Defaulting Lender, the Swingline Lender shall
not be required to fund any Swingline Loan and no Issuing Bank shall be required
to issue, amend or increase any Letter of Credit, unless it is satisfied that
the related exposure and the Defaulting Lender’s then outstanding LC Exposure
will be 100% covered by the Commitments of the non-Defaulting Lenders and/or
cash collateral will be provided by the Borrower in accordance with
Section 2.18(c), and Swingline Exposure related to any such newly made Swingline
Loan and participating interests in any newly issued or increased Letter of
Credit shall be allocated among non-Defaulting Lenders in a manner consistent
with Section 2.18(c)(i) (and such Defaulting Lender shall not participate
therein).

If (i) a Bankruptcy Event or a Bail-In Action with respect to a Lender Parent
shall occur following the date hereof and for so long as such event shall
continue or (ii) any Swingline Lender or Issuing Bank has a good faith belief
that any Lender has defaulted in fulfilling its obligations under one or more
other agreements in which such Lender commits to extend credit, the Swingline
Lender shall not be required to fund any Swingline Loan and no Issuing Bank
shall be required to issue, amend or increase any Letter of Credit, unless the
Swingline Lender or such Issuing Bank shall have entered into arrangements with
the Borrower or such Lender, satisfactory to the Swingline Lender or Issuing
Bank, as the case may be, to defease any risk to it in respect of such Lender
hereunder.

In the event that the Administrative Agent, the Borrower, the Swingline Lender
and each Issuing Bank agree in writing that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposures of the Lenders shall be readjusted to
reflect the inclusion of such Lender’s Commitment, and on such date such Lender
shall purchase at par such of the Loans of the other Lenders (other than
Swingline Loans) as the Administrative Agent shall determine may be necessary in
order for such Lender to hold such Loans in accordance with its Applicable
Percentage.

The rights and remedies against, and with respect to, a Defaulting Lender under
this Section 2.18 are in addition to, and cumulative and not in limitation of,
all other rights and remedies that the Administrative Agent and each Lender,
each Issuing Bank, the Borrower or any other Loan Party may at any time have
against, or with respect to, such Defaulting Lender.

SECTION 2.19 Increase in Aggregate Commitments.

 

61



--------------------------------------------------------------------------------

(a) Subject to the terms and conditions set forth herein, the Borrower may, from
time to time (including in connection with any redetermination of the Borrowing
Base), cause an increase in the Aggregate Commitments (any such increase, an
“Incremental Increase”) by permitting one or more existing Lenders to increase
their respective Commitments (each, an “Increasing Lender”) and/or by causing a
Person that at such time is not a Lender to become a Lender (an “Additional
Lender”). No Lender’s Commitment shall be increased without such Lender’s prior
written consent (which consent may be given or withheld in such Lender’s sole
and absolute discretion). No consent of any Lender (other than the Lenders
participating in the Incremental Increase) shall be required for any Incremental
Increase.

(b) Any Incremental Increase shall be subject to the following conditions:

(i) the Administrative Agent shall have been given written notice of such
Incremental Increase;

(ii) the Borrower shall have delivered to the Administrative Agent a Secured
Debt Cap Certificate certifying as to the Secured Debt Cap on the proposed date
of effectiveness of such Incremental Increase;

(iii) such Incremental Increase shall be in an amount that is an integral
multiple of $5,000,000 and not less than $25,000,000 unless the Administrative
Agent otherwise consents;

(iv) after giving effect to such Incremental Increase, the Aggregate Commitments
shall not exceed the lesser of (A) the Secured Debt Cap at such time and (B) the
Borrowing Base then in effect;

(v) no Additional Lender shall be added as a party hereto without the written
consent of the Administrative Agent and each Issuing Bank (not to be
unreasonably withheld or delayed),

(vi) the Borrower shall have paid to the Administrative Agent, for payment to
any Increasing Lender or Additional Lender, as applicable, any fees payable in
the amounts and at the times separately agreed upon among the Borrower, the
Administrative Agent and such Lender or Lenders;

(vii) such Incremental Increase shall be on the exact same terms and pursuant to
the exact same documentation applicable to this Agreement (other than with
respect to any arrangement, structuring, upfront or other fees or discounts
payable in connection with such Incremental Increase) (provided that the
Applicable Rate may be increased to be consistent with that for such Incremental
Increase);

(viii) on the proposed date of the effectiveness of such Incremental Increase,
the conditions set forth in paragraphs (a) and (b) of Section 4.02 shall be
satisfied and the Administrative Agent shall have received a certificate to that
effect dated such date and executed by an Authorized Officer on the behalf of
the Borrower;

(ix) the Administrative Agent shall have received such documents and opinions
consistent with those delivered on the Effective Date as to the organizational
power and authority of the Borrower to borrow hereunder after giving effect to
such Incremental Increase as the Administrative Agent may reasonably request;
and

 

62



--------------------------------------------------------------------------------

(x) each Increasing Lender or Additional Lender shall execute and deliver to the
Borrower and the Administrative Agent customary documentation (any such
documentation, an “Incremental Agreement”) implementing such Incremental
Increase.

(c) Upon receipt by the Administrative Agent of one or more executed Incremental
Agreements increasing the Commitments of Increasing Lenders and/or adding
Commitments from Additional Lenders as provided in this Section 2.19, (i) the
Aggregate Commitments shall be increased automatically on the effective date set
forth in such Incremental Agreements by the aggregate amount indicated in such
Incremental Agreements without further action by the Borrower, the
Administrative Agent and the Issuing Banks or any Lender, (ii) Schedule 2.01
shall be amended to add such Additional Lender’s Commitment or to reflect the
increase in the Commitment of an Increasing Lender, and the Applicable
Percentages of the Lenders shall be adjusted accordingly to reflect the
Incremental Increase of each Additional Lender and/or each Increasing Lender,
(iii) the Administrative Agent shall distribute to the Borrower, the
Administrative Agent, each Issuing Bank, the Swingline Lender and each Lender
the revised Schedule 2.01 which may be delivered or furnished by using
Electronic Systems in accordance with Section 9.01(b), (iv) any such Additional
Lender shall be deemed to be a party in all respects to this Agreement and any
other Loan Documents to which the Lenders are a party, and (v) upon the
effective date set forth in such Incremental Agreement, any such Lender party to
the Incremental Agreement shall purchase a pro rata portion of the outstanding
Loans (including Swingline Loans and participations in the aggregate amount
available to be drawn under any Letter of Credit) of each of the current Lenders
such that each Lender (including any Additional Lender, if applicable) shall
hold its respective Applicable Percentage of the outstanding Loans (and
participation interests in amounts available to be drawn under any Letter of
Credit) as reflected in the revised Schedule 2.01 required by this Section 2.19.

SECTION 2.20 Borrowing Base.

(a) Initial Borrowing Base. For the period from and including the Effective Date
to but excluding the first Redetermination Date to occur thereafter, the
Borrowing Base shall be $3,200,000,000. Notwithstanding the foregoing, the
Borrowing Base may be subject to adjustment from time to time prior to the first
Redetermination Date pursuant to the Borrowing Base Adjustment Provisions.

(b) Scheduled and Interim Redeterminations.

(i) The Borrowing Base shall be redetermined on a semi-annual basis in
accordance with this Section 2.20 (each such redetermination, a “Scheduled
Redetermination”). Subject to Section 2.20(c), such redetermined Borrowing Base
shall become effective and applicable to the Borrower, the Administrative Agent,
the Issuing Banks and the Lenders on or about April 1st or October 1st of each
year, as applicable, commencing with the Scheduled Redetermination to occur on
or about October 1, 2018.

(ii) In addition, (A) the Borrower may, by notifying the Administrative Agent
thereof, elect to cause the Borrowing Base to be redetermined one (1) time
between each Scheduled Redetermination, (B) without duplication of any
redetermination requested pursuant to (A) of this paragraph, the Borrower may,
by notifying the Administrative Agent thereof, elect to cause the Borrowing Base
to be redetermined if the Borrower acquires Proved Oil and Gas Properties which
are to be Borrowing Base Properties having a PV-9 (calculated at the time of
such acquisition) in excess of five percent (5%) of the Borrowing Base in effect
immediately prior to such acquisition (such Oil and Gas Properties, the
“Acquired Material Oil and Gas Properties”), and (C) the Administrative Agent
may, at the direction of the Required Lenders, by notifying the Borrower
thereof, elect to cause the Borrowing Base to be redetermined one time between
each Scheduled Redetermination (each redetermination referred to in this
sentence being

 

63



--------------------------------------------------------------------------------

an “Interim Redetermination”), in each case, in accordance with this
Section 2.20; provided that the Administrative Agent and the Required Lenders
will not request an Interim Redetermination pursuant to clause (C) of this
sentence prior to the Scheduled Redetermination to occur on or about October 1,
2018 (provided further that, for the avoidance of doubt, such proviso shall not
preclude any adjustments to the Borrowing Base pursuant to the Borrowing Base
Adjustment Provisions).

(c) Each Scheduled Redetermination and each Interim Redetermination shall be
effectuated as follows:

(i) Upon receipt by the Administrative Agent of (A) the applicable Reserve
Report and related Reserve Report Certificate (provided that in the case of
Acquired Material Oil and Gas Properties, the Borrower may provide a Reserve
Report and a Reserve Report Certificate only in respect of such Acquired
Material Oil and Gas Properties) and (B) such other reports, data and
supplemental information, including the information provided pursuant to
Section 5.01 and Section 5.15, as may, from time to time, be reasonably
requested by the Administrative Agent or the Required Lenders (the Reserve
Report, related Reserve Report Certificate and such other reports, data and
supplemental information being the “Engineering Reports”), the Administrative
Agent shall evaluate the information contained in the Engineering Reports and
shall, in its sole discretion, propose a new Borrowing Base (the “Proposed
Borrowing Base”) based upon such information and such other information
(including the status of title information with respect to the Oil and Gas
Properties as described in the Engineering Reports and the existence of any
other Indebtedness) as the Administrative Agent deems appropriate in its sole
discretion and consistent with its customary oil and gas lending criteria as it
exists at the particular time. In no event shall the Proposed Borrowing Base
exceed the Maximum Credit Amount.

(ii) The Administrative Agent shall notify the Borrower and the Lenders of the
Proposed Borrowing Base (the “Proposed Borrowing Base Notice”):

(A) in the case of a Scheduled Redetermination, (1) if the Administrative Agent
shall have received the Engineering Reports required to be delivered by the
Borrower pursuant to Section 5.15(a) and (c) in a timely and complete manner,
then on or before the fifteenth (15th) day following the date of delivery (or
such later date as the Borrower and the Administrative Agent may agree) or
(2) if the Administrative Agent shall not have received the Engineering Reports
required to be delivered by the Borrower pursuant to Section 5.15(a) and (c) in
a timely and complete manner, then on or before the fifteenth (15th) day (or
such later date as the Borrower and the Administrative Agent may agree) after
the Administrative Agent has received complete Engineering Reports from the
Borrower and has had a reasonable opportunity to determine the Proposed
Borrowing Base in accordance with Section 2.20(c)(i); and

(B) in the case of an Interim Redetermination, on or before the thirtieth
(30th) day after the Administrative Agent has received the required Engineering
Reports (unless otherwise agreed by the Borrower).

(iii) Any Proposed Borrowing Base that would increase the Borrowing Base then in
effect must be approved or be deemed to have been approved by all Lenders (other
than Defaulting Lenders), and any Proposed Borrowing Base that would decrease or
maintain the Borrowing Base then in effect must be approved or be deemed to have
been approved by the Required Lenders, in each case, as provided in this
Section 2.20(c)(iii). Such decisions will be made by each Lender based upon such
criteria as such Lender deems appropriate in its sole

 

64



--------------------------------------------------------------------------------

discretion and in accordance with each Lender’s normal and customary standards
and practices for determining the value of Oil and Gas Properties based upon its
usual and customary criteria for reserve based lending as they exist from time
to time (including the assets, liabilities, cash flow, business, properties,
prospects, management and ownership of the Borrower and the effect of Swap
Agreements). Upon receipt of the Proposed Borrowing Base Notice, each Lender
shall have fifteen (15) days to agree with the Proposed Borrowing Base or
disagree with the Proposed Borrowing Base by proposing an alternate Borrowing
Base, as applicable. If, at the end of such fifteen (15) day period, any Lender
has not communicated its approval or disapproval in writing to the
Administrative Agent, such silence shall be deemed to be an approval of such
Proposed Borrowing Base. If, at the end of such fifteen (15) day period, all of
the Lenders (other than Defaulting Lenders), in the case of a Proposed Borrowing
Base that would increase the Borrowing Base then in effect, or the Required
Lenders, in the case of a Proposed Borrowing Base that would decrease or
maintain the Borrowing Base then in effect, have approved or deemed to have
approved, as aforesaid, the Proposed Borrowing Base, then the Proposed Borrowing
Base shall become the new Borrowing Base, effective on the date specified in
Section 2.20(d). If, however, at the end of such fifteen (15) day period, all of
the Lenders (other than Defaulting Lenders) or the Required Lenders, as
applicable, have not approved or deemed to have approved the Proposed Borrowing
Base as indicated above, then the Administrative Agent shall promptly thereafter
poll the Lenders to ascertain the highest Borrowing Base then acceptable to all
of the Lenders (in the case of any increase to the Borrowing Base, as
applicable) or a number of Lenders sufficient to constitute the Required Lenders
(in any other case) and such amount shall become the new Borrowing Base,
effective on the date specified in Section 2.20(d).

(d) Effectiveness of a Redetermined Borrowing Base. Subject to Section 2.20(f),
after a redetermined Borrowing Base is approved or deemed to have been approved
by all of the Lenders (other than Defaulting Lenders) or the Required Lenders,
as applicable, pursuant to Section 2.20(c)(iii), the Administrative Agent shall
deliver a notice (the “New Borrowing Base Notice”) to the Borrower and the
Lenders regarding the amount of the redetermined Borrowing Base and such amount
shall become the new Borrowing Base, effective and applicable to the Borrower,
the Administrative Agent, the Issuing Banks and the Lenders:

(i) in the case of a Scheduled Redetermination, (A) if the Administrative Agent
shall have received the Engineering Reports required to be delivered by the
Borrower pursuant to Sections 5.15(a) and (c) in a timely and complete manner
and all of the Lenders or the Required Lenders, as applicable, have approved or
are deemed to have approved the Proposed Borrowing Base before April 1st or
October 1st, as applicable, pursuant to Section 2.20(c)(iii), then on the date
specified in such New Borrowing Base Notice, which shall be on or before
April 1st or October 1st of each year, as applicable (or such later time as
(x) the Borrower may agree upon request of the Administrative Agent or (y) the
Required Lenders may agree upon the request of the Borrower), or (B) if the
Administrative Agent shall not have received the Engineering Reports required to
be delivered by the Borrower pursuant to Sections 5.15(a) and (c) in a timely
and complete manner, or if all of the Lenders or the Required Lenders, as
applicable, have not approved or are deemed to have approved the Proposed
Borrowing Base before April 1st or October 1st, as applicable, pursuant to
Section 2.20(c)(iii), then on the Business Day next succeeding delivery of such
New Borrowing Base Notice; and

(ii) in the case of an Interim Redetermination, on the Business Day next
succeeding delivery of such New Borrowing Base Notice.

Subject to Section 2.20(f), such amount shall then become the Borrowing Base
until the next Scheduled Redetermination Date, the next Interim Redetermination
Date or the next adjustment to the

 

65



--------------------------------------------------------------------------------

Borrowing Base under the Borrowing Base Adjustment Provisions, whichever occurs
first. Notwithstanding the foregoing, no Scheduled Redetermination or Interim
Redetermination shall become effective until the New Borrowing Base Notice
related thereto is received by the Borrower.

(e) Adjustments of Borrowing Base. In addition to any adjustments to the
Borrowing Base pursuant to Section 5.11:

(i) Borrowing Base Property Dispositions and Borrowing Base Hedge Unwinds. Upon
the occurrence of any Borrowing Base Property Disposition or any Borrowing Base
Hedge Unwind, the Borrowing Base shall be immediately reduced by an amount equal
to (x) the Borrowing Base Value of the Borrowing Base Properties that are
subject to such Borrowing Base Property Disposition or (y) the Borrowing Base
Hedge Unwind Value with respect to such Borrowing Base Hedge Unwind, as
applicable; provided, however, that, so long as no Borrowing Base Deficiency
exists immediately prior to such Borrowing Base Property Disposition or
Borrowing Base Hedge Unwind, as applicable, such reduction in the Borrowing Base
shall not occur unless and until any of the following shall result therefrom:

(A) in the case of any such Borrowing Base Property Disposition or any such
Borrowing Base Hedge Unwind, the sum of (1) the aggregate Borrowing Base Value
of all Borrowing Base Properties subject to Borrowing Base Property Dispositions
effected since the most recent Scheduled Redetermination Date plus (2) the
aggregate Borrowing Base Hedge Unwind Value with respect to all Borrowing Base
Hedge Unwinds effected since the most recent Scheduled Redetermination Date,
equals or exceeds ten percent (10%) of the total amount of the Borrowing Base
then in effect;

(B) in the case of any such Borrowing Base Property Disposition, the aggregate
Borrowing Base Value of all Borrowing Base Properties subject to Borrowing Base
Property Dispositions effected since the most recent Scheduled Redetermination
Date equals or exceeds five percent (5%) of the total amount of the Borrowing
Base then in effect; or

(C) in the case of any such Borrowing Base Hedge Unwind, the aggregate Borrowing
Base Hedge Unwind Value with respect to all Borrowing Base Hedge Unwinds
effected since the most recent Scheduled Redetermination Date equals or exceeds
five percent (5%) of the total amount of the Borrowing Base then in effect.

(ii) Issuance of Permitted Unsecured Notes. Upon the issuance of any Permitted
Unsecured Notes (other than Permitted Refinancing Indebtedness), the Borrowing
Base shall be immediately reduced by an amount equal to the product of 0.25
multiplied by the stated principal amount of such Permitted Unsecured Notes on
the date such Permitted Unsecured Notes are issued (without regard to any
original issue discount).

(f) Borrower’s Right to Elect Reduced Borrowing Base. At any time between each
Scheduled Redetermination, the Borrower may provide written notice to the
Administrative Agent and the Lenders specifying that, for the period from the
date of such notice until the next succeeding Redetermination Date or the next
succeeding adjustment of the Borrowing Base pursuant to the Borrowing Base
Adjustment Provisions (whichever occurs first), the Borrowing Base will be a
lesser amount than the then current Borrowing Base, whereupon such specified
lesser amount will become the new Borrowing Base. The Borrower’s notice under
this Section 2.20(f) shall be irrevocable, but without prejudice to its rights
to initiate Interim Redeterminations.

 

66



--------------------------------------------------------------------------------

(g) Administrative Agent Data. The Administrative Agent hereby agrees to provide
promptly, and in any event within three Business Days, following its receipt of
a written request therefor by the Borrower, an updated Bank Price Deck.

SECTION 2.21 Swingline Loans.

(a) Subject to the terms and conditions set forth herein, from time to time
during the Availability Period, the Swingline Lender agrees to make Swingline
Loans to the Borrower in an aggregate principal amount at any time outstanding
that will not result in (i) the aggregate principal amount of outstanding
Swingline Loans made by the Swingline Lender exceeding the Swingline Commitment,
(ii) the amount of the Swingline Lender’s Credit Exposure exceeding its
Commitment or (iii) the Total Credit Exposure exceeding the Credit Limit;
provided that the Swingline Lender shall not be required to make a Swingline
Loan to refinance an outstanding Swingline Loan. Within the foregoing limits and
subject to the terms and conditions set forth herein, the Borrower may borrow,
prepay and reborrow Swingline Loans.

(b) To request a Swingline Loan, the Borrower shall notify the Administrative
Agent of such request by telephone (confirmed by telecopy or electronic mail),
not later than 1:00 p.m., New York City time, on the day of a proposed Swingline
Loan. Each such notice shall be irrevocable and shall specify the requested date
(which shall be a Business Day), the deposit account of the Borrower to which
funds shall be transferred by the Swingline Lender and the amount of the
requested Swingline Loan. The Administrative Agent will promptly advise the
Swingline Lender of any such notice received from the Borrower. The Swingline
Lender shall make the requested Swingline Loan available to the Borrower by
means of a credit or wire transfer in immediately available funds to the deposit
account of the Borrower specified on the applicable notice (or, in the case of a
Swingline Loan made to finance the reimbursement of an LC Disbursement as
provided in Section 2.04(e), by remittance to the applicable Issuing Bank) by
4:00 p.m., New York City time, on the requested date of such Swingline Loan.

(c) The Swingline Lender may by written notice given to the Administrative Agent
require the Lenders to acquire participations in all or a portion of its
Swingline Loans outstanding. Such notice shall specify the aggregate amount of
Swingline Loans in which Lenders will participate. Promptly upon receipt of such
notice, the Administrative Agent will give notice thereof to each Lender,
specifying in such notice such Lender’s Applicable Percentage of such Swingline
Loans. Each Lender hereby absolutely and unconditionally agrees, promptly upon
receipt of such notice from the Administrative Agent (and in any event, if such
notice is received by 10:00 a.m., New York City time, on a Business Day no later
than 5:00 p.m. New York City time on such Business Day and if received after
10:00 a.m., New York City time, on a Business Day shall mean no later than 10:00
a.m. New York City time on the immediately succeeding Business Day), to pay to
the Administrative Agent, for the account of the Swingline Lender, such Lender’s
Applicable Percentage of such Swingline Loans. Each Lender acknowledges and
agrees that its obligation to acquire participations in Swingline Loans pursuant
to this paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or reduction or termination of the Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction whatsoever. Each
Lender shall comply with its obligation under this paragraph by wire transfer of
immediately available funds, in the same manner as provided in Section 2.05 with
respect to Loans made by such Lender (and Section 2.05 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the Administrative
Agent shall promptly pay to the Swingline Lender the amounts so received by it
from the Lenders. The Administrative Agent shall notify the Borrower of any
participations in any Swingline Loan acquired pursuant to this paragraph, and
thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender. Any amounts received by
the Swingline Lender from the Borrower (or other party on behalf of

 

67



--------------------------------------------------------------------------------

the Borrower) in respect of a Swingline Loan after receipt by the Swingline
Lender of the proceeds of a sale of participations therein shall be promptly
remitted to the Administrative Agent; any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Lenders that shall have made their payments pursuant to this paragraph and
to the Swingline Lender, as their interests may appear; provided that any such
payment so remitted shall be repaid to the Swingline Lender or to the
Administrative Agent, as applicable, if and to the extent such payment is
required to be refunded to the Borrower for any reason. The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
the Borrower of any default in the payment thereof.

(d) The Swingline Lender may be replaced at any time by written agreement among
the Borrower, the Administrative Agent, the replaced Swingline Lender and the
successor Swingline Lender. The Administrative Agent shall notify the Lenders of
any such replacement of the Swingline Lender. At the time any such replacement
shall become effective, the Borrower shall pay all unpaid interest accrued for
the account of the replaced Swingline Lender pursuant to Section 2.11(a). From
and after the effective date of any such replacement, (x) the successor
Swingline Lender shall have all the rights and obligations of the replaced
Swingline Lender under this Agreement with respect to Swingline Loans made
thereafter and (y) references herein to the term “Swingline Lender” shall be
deemed to refer to such successor or to any previous Swingline Lender, or to
such successor and all previous Swingline Lenders, as the context shall require.
After the replacement of the Swingline Lender hereunder, the replaced Swingline
Lender shall remain a party hereto and shall continue to have all the rights and
obligations of the Swingline Lender under this Agreement with respect to
Swingline Loans made by it prior to its replacement, but shall not be required
to make additional Swingline Loans.

(e) Subject to the appointment and acceptance of a successor Swingline Lender,
the Swingline Lender may resign as Swingline Lender at any time upon thirty
days’ prior written notice to the Administrative Agent, the Borrower and the
Lenders, in which case, such Swingline Lender shall be replaced in accordance
with Section 2.21(d) above.

ARTICLE III

Representations and Warranties

The Borrower represents and warrants to the Lenders that:

SECTION 3.01 Organization; Powers. The Borrower and each of its Restricted
Subsidiaries are duly organized or validly formed, validly existing and in good
standing under the laws of the jurisdictions of their organization or formation
and have all requisite authority to conduct their respective businesses in each
jurisdiction in which the failure to have such authority, individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect. The
Borrower and each of its Restricted Subsidiaries have full power and authority
to carry on their business as now conducted.

SECTION 3.02 Authorization; Execution; Enforceability. Each Loan Party has the
power and authority and legal right to execute and deliver the Loan Documents to
which it is a party and to perform its obligations thereunder and (in the case
of the Borrower) to obtain the Credit Extensions made hereunder and to
consummate the Transactions, and all such actions have been duly authorized by
proper organizational proceedings on the part of the applicable Loan Party. Each
Loan Document has been duly and validly executed and delivered by or on behalf
of each Loan Party that is a party thereto, and the Loan Documents to which each
Loan Party is a party constitute legal, valid and binding obligations of such
Loan Party, enforceable against such Loan Party in accordance with their terms,
except as enforceability may be limited by bankruptcy, insolvency or similar
laws affecting the enforcement of creditors’ rights and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or law, and obligations of good faith and fair dealing.

 

68



--------------------------------------------------------------------------------

SECTION 3.03 Financial Condition.

(a) The consolidated financial statements of the Borrower and its Subsidiaries
as of December 31, 2017 (which were heretofore delivered to the Administrative
Agent and the Lenders) were prepared in accordance with GAAP in effect on the
date such statements were prepared and fairly present the financial position of
the Borrower and its consolidated Subsidiaries at such dates and the
consolidated results of their operations and their consolidated cash flows for
the periods then ended.

(b) Since December 31, 2017, no material adverse effect on the business,
Property, financial condition or results of operations of the Borrower and its
Restricted Subsidiaries taken as a whole has occurred.

SECTION 3.04 ERISA. Each Plan is in compliance with, and has been administered
in compliance with, all applicable provisions of ERISA, the Code and any other
applicable federal or state law, except where the failure to so comply would not
(individually or in the aggregate) reasonably be expected to have a Material
Adverse Effect, and no event or condition has occurred and is continuing as to
which the Borrower is under an obligation to furnish a report to the
Administrative Agent and the Lenders under Section 5.01(e) and which would
reasonably be expected (individually or in the aggregate) to have a Material
Adverse Effect.

SECTION 3.05 Defaults. No Default or Event of Default has occurred and is
continuing.

SECTION 3.06 Accuracy of Information. (a) No written information, exhibit or
report (other than projections and information of a general economic or
industry-specific nature) furnished by the Borrower or any Subsidiary to the
Administrative Agent or any Lender in connection with the negotiation of this
Agreement or delivered hereunder or under any other Loan Document, when taken as
a whole, contains any material misstatement of fact or omits to state a material
fact necessary to make the statements contained therein not misleading in light
of the circumstances under which such statements are made and (b) all
projections furnished by the Borrower or any Subsidiary to the Administrative
Agent or any Lender in connection with the negotiation of this Agreement or
delivered hereunder or under any other Loan Document, when taken as a whole,
have been or will be prepared in good faith based upon reasonable assumptions at
the time such projections were so furnished.

SECTION 3.07 Regulation U. Neither the Borrower nor any Subsidiary is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying Margin Stock. Margin Stock
constitutes less than 25% of the consolidated assets of the Borrower and its
Subsidiaries which are subject to any limitation on sale or pledge or any other
restriction hereunder. No part of the proceeds of any Loan will be used to
purchase or carry any Margin Stock in violation of Regulation U or for any other
purpose that entails a violation of Regulation U.

SECTION 3.08 Taxes. Each of the Borrower and its Subsidiaries has timely filed
or caused to be filed all Tax returns and reports required to have been filed
and has paid or caused to be paid all Taxes required to be have been paid by it,
except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which the Borrower or such Subsidiary, as applicable, has
set aside on its books adequate reserves or (b) to the extent that the failure
to do so would not reasonably be expected to result in a Material Adverse
Effect.

 

69



--------------------------------------------------------------------------------

SECTION 3.09 Liens. There are no Liens on any of the properties or assets of the
Borrower or any Restricted Subsidiary except Permitted Liens. All easements,
rights of way, licenses and other real property rights required for operation of
the businesses of the Borrower and its Restricted Subsidiaries are owned free
and clear of any Lien, other than Permitted Liens.

SECTION 3.10 Litigation. Except as set forth in the Borrower’s filings with the
SEC prior to the Effective Date or as otherwise disclosed in writing prior to
the Effective Date to the Administrative Agent for distribution to the Lenders,
there are no actions, suits or proceedings pending or, to the Knowledge of
Borrower, threatened in writing against Borrower, any of its Subsidiaries or
against any of their respective properties or assets which would reasonably
expected to have (individually or collectively) a Material Adverse Effect.

SECTION 3.11 No Conflict. Neither the execution, delivery and performance by
each Loan Party of the Loan Documents to which it is a party, nor compliance
with the provisions thereof nor the consummation of the Transactions will
(a) breach or violate any applicable Requirement of Law, (b) conflict with or
result in the breach or violation of any of the terms, conditions or provisions
of, or constitute a default under, or result in the creation or imposition of
(or the obligation to create or impose) any Lien upon any of its property or
assets pursuant to the terms of, (i) the Senior Notes, any Senior Notes
Indenture or any other indenture, agreement or instrument evidencing or
governing Material Indebtedness or (ii) any other indenture, agreement or other
instrument to which the Borrower or any of its Restricted Subsidiaries is party
or by which any property or asset of it or any of its Restricted Subsidiaries is
bound or to which it is subject, except for breaches, violations and defaults
under clauses (a) and (b)(ii) that collectively for the Loan Parties would not
have a Material Adverse Effect or (c) violate the Organizational Documents of
the Borrower or any Restricted Subsidiary.

SECTION 3.12 Governmental Approvals. No authorization, consent, approval,
license or exemption of, or filing or registration with, any Governmental
Authority is necessary to have been made or obtained by any Loan Party for the
valid execution, delivery and performance by such Loan Party of any Loan
Document to which it is a party or the consummation of the Transactions, except
(a) those that have been obtained and are in full force and effect, (b) filings,
notifications and registrations necessary to perfect Liens created under the
Loan Documents and (c) such matters relating to performance as would ordinarily
be done in the ordinary course of business after the Effective Date.

SECTION 3.13 Investment Company Status. No Loan Party is an “investment company”
or “controlled” by an “investment company”, within the meaning of the Investment
Company Act of 1940.

SECTION 3.14 Compliance with Laws and Orders. The Borrower and its Restricted
Subsidiaries have all franchises, licenses and permits necessary for the conduct
of their respective businesses, and are in compliance with all laws, rules,
regulations, orders, writs, judgments, injunctions, decrees or awards to which
they or their respective properties are subject, except to the extent that
failure to have, maintain or comply with any of the foregoing, individually and
in the aggregate, would not reasonably be expected to have a Material Adverse
Effect.

SECTION 3.15 Anti-Terrorism Laws. Each of the Borrower and its Subsidiaries is
in compliance in all material respects with all Anti-Terrorism Laws applicable
to it or its properties.

SECTION 3.16 Anti-Corruption Laws and Sanctions. The Borrower has implemented
and maintains in effect policies and procedures designed to ensure compliance by
the Borrower, its Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions, and the
Borrower and its Subsidiaries and, to the Knowledge of the Borrower, their
respective officers, directors, employees and agents, are in compliance with
Anti-Corruption Laws and

 

70



--------------------------------------------------------------------------------

applicable Sanctions in all material respects. None of (a) the Borrower or any
Subsidiary, or (b) to the Knowledge of the Borrower, any of the directors,
officers, employees or agents of the Borrower or any Subsidiary that will act in
any capacity in connection with or benefit from the credit facility established
hereby, is a Sanctioned Person. No Credit Extension, use of proceeds or other
transaction contemplated by this Agreement will violate Anti-Corruption Laws or
any Sanctions.

SECTION 3.17 Security Interest in Collateral.

(a) The provisions of the Security Agreement are effective to create in favor of
the Administrative Agent, for the benefit of the Secured Parties, legal and
valid Liens on all the Collateral described therein. When financing statements
in appropriate form are filed in the offices specified in the Security Agreement
and, to the extent required under the Security Agreement, upon the taking of
possession or control by the Administrative Agent of the Collateral described in
the Security Agreement with respect to which a security interest may be
perfected only by possession or control, such Liens shall constitute perfected
and continuing Liens on the Collateral, securing the Secured Obligations,
enforceable against the Loan Parties and all third parties, and having priority
over all other Liens except in the case of (a) Permitted Liens, to the extent
any such Permitted Liens would have priority over the Liens in favor of the
Administrative Agent pursuant to any applicable Requirement of Law and (b) Liens
perfected only by possession (including possession of any certificate of title)
to the extent the Administrative Agent is not required by the terms of the
Security Agreement to, or does not, maintain possession of such Collateral.

(b) Each Mortgage is effective to create in favor of the Administrative Agent,
for the benefit of the Secured Parties, legal and valid Liens on all the
Property described therein. When the Mortgages are filed in the applicable
county recording offices, each Mortgage shall constitute a fully perfected Lien
on, and security interest in, all right, title and interest of each Loan Party
that is party to such Mortgage in that portion of the Collateral described in
such Mortgage and constituting real property and fixtures affixed or attached to
such real property, securing the Secured Obligations, enforceable against each
such Loan Party that is a party thereto and all third parties, and having
priority over all other Liens except Permitted Mortgaged Property Liens, to the
extent any such Permitted Mortgaged Property Liens would have priority over the
Liens in favor of the Administrative Agent pursuant to any applicable
Requirement of Law.

SECTION 3.18 Subsidiaries. Schedule 3.18 identifies as of the Effective Date
each Subsidiary of the Borrower, noting (a) whether such Subsidiary is a
Restricted Subsidiary or an Unrestricted Subsidiary, (b) whether such Subsidiary
is a Material Domestic Subsidiary or a Borrowing Base Property Subsidiary,
(c) the jurisdiction of its incorporation or organization, as applicable and
(d) the percentage of issued and outstanding shares or other equity interests of
each class of Equity Interests issued by such Subsidiary and, if such percentage
is not 100% (excluding directors’ qualifying shares as required by law), a
description of each class issued and outstanding. All of the outstanding shares
or other Equity Interests of each such Subsidiary are validly issued and
outstanding and, to the extent applicable, fully paid and not assessable and, as
of the Effective Date, all such shares or other Equity Interests are owned,
beneficially and of record, by the Loan Parties free and clear of all Liens
other than Liens created under the Loan Documents and restrictions on transfer
imposed by applicable securities laws and other Liens permitted hereunder that
arise by operation of law. As of the Effective Date, there are no outstanding
commitments or other obligations of any Restricted Subsidiary to issue, and no
options, warrants or other rights of any Person to acquire, any shares or other
equity interests of any class of Equity Interests of any Restricted Subsidiary.

SECTION 3.19 Insurance. The properties of the Borrower and its Subsidiaries are
insured with insurance companies of recognized financial responsibility, in such
amounts, with such deductibles and covering such risks as are customarily
carried by companies engaged in similar businesses and owning similar properties
in localities where the Borrower or the applicable Subsidiary operates.

 

71



--------------------------------------------------------------------------------

SECTION 3.20 Properties.

(a) The Borrower and each of its Restricted Subsidiaries has good and defensible
title to the Borrowing Base Properties evaluated in the most recent Reserve
Report (other than (i) those Borrowing Base Properties that have been Disposed
of in compliance with Section 6.08 since delivery of such Reserve Report and
(ii) leases that have expired in accordance with their terms), and good title
to, or valid leasehold interests in, licenses of, or rights to use, all its
personal Properties, in each case, (A) except for those which the failure to
have such title or leasehold interest, individually or in the aggregate, would
not reasonably be expected to have a Material Adverse Effect and (B) free and
clear of all Liens other than Permitted Liens. After giving full effect to any
Permitted Liens, the Borrower or the Restricted Subsidiary specified as the
owner owns the working interests and net revenue interests attributable to the
Hydrocarbon Interests as reflected in the most recently delivered Reserve
Report, and the ownership of such properties shall not in any material respect
obligate the Borrower or such Restricted Subsidiary to bear the costs and
expenses relating to the maintenance, development and operations of each such
property in an amount in excess of the working interest of each property set
forth in the most recently delivered Reserve Report that is not offset by a
corresponding proportionate increase in the Borrower’s or such Restricted
Subsidiary’s net revenue interest in such property.

(b) All leases and agreements necessary for the conduct of the business of the
Borrower and the Restricted Subsidiaries are valid and subsisting, in full force
and effect, except to the extent that any such failure to be valid or subsisting
would not reasonably be expected to have a Material Adverse Effect.

(c) The rights and Properties presently owned, leased or licensed by the
Borrower or any Restricted Subsidiary, including all easements and rights of
way, include all rights and Properties necessary to permit the Borrower and its
Restricted Subsidiaries to conduct their respective businesses as currently
conducted, except to the extent any failure to have any such rights or
Properties would not reasonably be expected to have a Material Adverse Effect.

SECTION 3.21 Solvency.

(a) Immediately after the consummation of the Transactions to occur on the
Effective Date, the Borrower and its Subsidiaries, taken as a whole on a
consolidated basis, are Solvent.

(b) The Borrower does not intend to, nor will it permit any of its Subsidiaries
to, and the Borrower does not believe that it or any of its Subsidiaries will,
incur debts beyond its ability to pay such debts as they mature, taking into
account the timing of and amounts of cash to be received by it or any such
Subsidiary and the timing of the amounts of cash to be payable on or in respect
of its Indebtedness or the Indebtedness of any such Subsidiary.

SECTION 3.22 No Restrictive Agreements. The Borrower and its Restricted
Subsidiaries are not subject to any Restrictive Agreements other than
Restrictive Agreements permitted by Section 6.06.

SECTION 3.23 EEA Financial Institutions. No Loan Party is an EEA Financial
Institution.

 

72



--------------------------------------------------------------------------------

SECTION 3.24 Environmental Matters. Except for such matters as set forth on
Schedule 3.24 or that, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect:

(a) the Borrower and its Restricted Subsidiaries and each of their respective
Oil and Gas Properties and operations thereon are, and within all applicable
statute of limitation periods have been, in compliance with all applicable
Environmental Laws;

(b) the Borrower and its Restricted Subsidiaries have obtained all Environmental
Permits required for their respective ownership interests in their Oil and Gas
Properties and, with respect to any such Oil and Gas Properties operated by the
Borrower or any Restricted Subsidiary, required for the operation of such Oil
and Gas Properties; all such Environmental Permits are currently in full force
and effect, and neither the Borrower nor any Restricted Subsidiary has received
any written notice or otherwise has knowledge that any such existing
Environmental Permit will be revoked or that any application for any new
Environmental Permit or renewal of any existing Environmental Permit will be
denied;

(c) there are no claims, demands, suits, orders, investigations, or proceedings
concerning any violation of, or any liability (including as a potentially
responsible party) under, any applicable Environmental Laws that is pending or,
to the Borrower’s Knowledge, threatened against the Borrower or any Restricted
Subsidiary or any of their respective Oil and Gas Properties or as a result of
any operations at such Oil and Gas Properties;

(d) none of the Oil and Gas Properties of the Borrower and its Restricted
Subsidiaries contain or, to the Borrower’s Knowledge, have contained any
(i) underground storage tanks; (ii) asbestos-containing materials;
(iii) landfills or dumps; (iv) hazardous waste management units as defined
pursuant to RCRA or any comparable state law; or (v) sites on or nominated for
the National Priorities List promulgated pursuant to CERCLA or any state
remedial priority list promulgated or published pursuant to any comparable state
law;

(e) (i) except as permitted under applicable Requirements of Law, (A) there has
been no Release or, to the Borrower’s Knowledge, threatened Release, of
Hazardous Materials attributable to the operations of the Borrower or any
Subsidiary at, on, under or from the Oil and Gas Properties of the Borrower or
any Restricted Subsidiary and (B) to the Borrower’s Knowledge, there has been no
Release or threatened Release of Hazardous Materials attributable to any
third-party operations at, on, under or from the Oil and Gas Properties of the
Borrower or any Restricted Subsidiary and (ii) there are no investigations,
remediations, abatements, removals or monitoring of Hazardous Materials required
under applicable Environmental Laws relating to such Releases or threatened
Releases or at such Oil and Gas Properties and, to the Knowledge of the
Borrower, none of such Oil and Gas Properties are adversely affected by any
Release or threatened Release of a Hazardous Material originating or emanating
from any other Property;

(f) neither the Borrower nor any Restricted Subsidiary has received any written
notice asserting any alleged liability or obligation under any applicable
Environmental Laws with respect to the investigation, remediation, abatement,
removal, or monitoring of any Hazardous Materials, including at, under, or
Released or threatened to be Released from any Oil and Gas Properties of the
Borrower or any Restricted Subsidiary, and, to the Borrower’s Knowledge, there
are no conditions or circumstances that would reasonably be expected to result
in the receipt of such written notice; and

(g) the Borrower and its Restricted Subsidiaries have provided to the
Administrative Agent complete and correct copies of all third party
environmental site assessment reports, investigations,

 

73



--------------------------------------------------------------------------------

studies, analyses, in each case, prepared at the Borrower’s request, and
correspondence on environmental matters (including matters relating to any
alleged non-compliance with or liability under Environmental Laws) reasonably
requested by the Administrative Agent that are in the Borrower’s or any
Restricted Subsidiary’s possession or control and relating to their respective
Oil and Gas Properties or operations thereon.

SECTION 3.25 Maintenance of Properties. Except for such acts or failures to act
as would not reasonably be expected to have a Material Adverse Effect, with
respect to the Borrowing Base Properties (and Properties unitized therewith) of
the Borrower and its Restricted Subsidiaries (a) operated by the Borrower or any
Restricted Subsidiaries, such Properties have been maintained, operated and
developed in a good and workmanlike manner and in conformity with all
Requirements of Law and in conformity with the provisions of all leases,
subleases or other contracts comprising a part of the Hydrocarbon Interests and
other contracts and agreements forming a part of such Oil and Gas Properties,
(b) operated by any third party, the Borrower has used its commercially
reasonable efforts to cause such Properties to be so maintained, operated and
developed. Specifically in connection with the foregoing, except for those as
would not be reasonably expected to have a Material Adverse Effect, (i) none of
such Oil and Gas Properties of the Borrower or any Restricted Subsidiary is
subject to having allowable production reduced below the full and regular
allowable (including the maximum permissible tolerance) because of any
overproduction (whether or not the same was permissible at the time) and (ii) no
well comprising a part of such Oil and Gas Properties (or Properties unitized
therewith) of the Borrower or any Restricted Subsidiary is in violation of
applicable Requirements of Law, and such wells are producing from, and the well
bores are wholly within, such Oil and Gas Properties (or in the case of wells
located on Properties unitized therewith, such unitized Properties). All
pipelines, wells, gas processing plants, platforms and other material
improvements, fixtures and equipment owned in whole or in part by the Borrower
or any Restricted Subsidiary that are necessary to conduct normal operations are
being, or in the case of such pipelines, wells, gas processing plants, platforms
and other material improvements, fixtures and equipment the maintenance of which
is performed by a third-party operator, the Borrower is using commercially
reasonable efforts to cause such items to be, and to the Borrower’s Knowledge
such items are, maintained in a state adequate to conduct normal operations
(other than those the failure of which to maintain in accordance with this
Section 3.25, individually or in the aggregate, would not reasonably be expected
to have a Material Adverse Effect).

SECTION 3.26 Gas Imbalances; Prepayments. Schedule 3.26 as of the Effective
Date, and after the Effective Date, each Reserve Report Certificate required to
be delivered by the Borrower hereunder, sets forth, on a net basis, any gas
imbalances, take-or-pay or other prepayments with respect to the Borrowing Base
Properties of the Borrower and its Restricted Subsidiaries which would require
the Borrower or any Restricted Subsidiary to deliver Hydrocarbons either
generally or produced from such Borrowing Base Properties at some future time
without then or thereafter receiving full payment therefor exceeding one percent
(1.0%) of the aggregate volumes of Hydrocarbons (on an Mcf basis) attributable
to the Proved Reserves of the Borrower and its Restricted Subsidiaries included
in the most recent Reserve Report.

SECTION 3.27 Marketing of Production. As of the Effective Date, except for
contracts listed on Schedule 3.27, no material agreements exist which are not
cancelable on sixty (60) days’ notice or less without penalty or detriment for
the sale of production from the Loan Parties’ Hydrocarbons (including calls on
or other rights to purchase, production, whether or not the same are currently
being exercised) that (a) pertain to the sale of production at a fixed price and
(b) have a maturity or expiry date of longer than six (6) months from the date
hereof.

SECTION 3.28 Swap Agreements and Eligible Contract Participant. Schedule 3.28,
as of the Effective Date, and after the Effective Date, each report required to
be delivered by the Borrower

 

74



--------------------------------------------------------------------------------

pursuant to Section 5.01(l), sets forth a true and complete list of all Swap
Agreements of the Loan Parties in effect as of such dates, the material terms
thereof (including the type, effective date, term or termination date and
notional amounts or volumes), the estimated net mark to market value thereof,
all credit support agreements relating thereto (including any margin required or
supplied, but excluding the Collateral Documents) and the counterparty to each
such agreement. The Borrower is an ECP.

SECTION 3.29 Use of Loans and Letters of Credit. The proceeds of the Loans and
the Letters of Credit shall be used (a) to pay fees and expenses incurred in
connection with the Transactions, (b) to repay all amounts outstanding under the
Existing Credit Agreements on the Effective Date; and (c) to finance working
capital needs, and for other general corporate purposes, of the Borrower and its
Restricted Subsidiaries.

ARTICLE IV

Conditions

SECTION 4.01 Effective Date. The obligations of the Lenders to make Loans and of
each Issuing Bank to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02):

(a) The Administrative Agent (or its counsel) shall have received (in each case,
in form and substance acceptable to the Administrative Agent):

(i) from each party hereto either (A) a counterpart of this Agreement signed on
behalf of such party or (B) written evidence satisfactory to the Administrative
Agent (which may include facsimile or electronic transmission of a signed
signature page of this Agreement) that such party has signed a counterpart of
this Agreement;

(ii) Notes executed by the Borrower and payable to each Lender requesting (at
least one Business Day prior to the Effective Date) a Note, duly completed and
dated the Effective Date;

(iii) the Security Agreement, dated as of the Effective Date, executed by the
Borrower and each other Subsidiary Guarantor party thereto;

(iv) all UCC financing statements necessary or advisable to perfect the security
interests created by the Security Agreement;

(v) from each Loan Party party thereto, a counterpart of each Mortgage, signed
on behalf of such party and properly notarized, such that the Administrative
Agent shall be reasonably satisfied that such Mortgages create first priority,
perfected Liens (subject only to Permitted Mortgaged Property Liens) on
Mortgaged Properties which represent at least 85% of the total PV-9 of the
Borrowing Base Properties evaluated in the Initial Reserve Report (the “Initial
Mortgages”);

(vi) title information with respect to of the Loan Parties’ title to Hydrocarbon
Interests constituting at least 50% of the total PV-9 of the Borrowing Base
Properties evaluated in the Initial Reserve Report and such information shall
not have revealed any condition or circumstance that would reflect that the
representations and warranties contained in Section 3.20(a) are inaccurate in
any material respect.

 

75



--------------------------------------------------------------------------------

(vii) all original stock certificates or other certificates evidencing the
certificated Equity Interests pledged pursuant to the Security Agreement,
together with an undated stock power duly executed in blank by the registered
owner thereof or any other documents or instruments necessary to transfer such
certificates for each such certificate;

(viii) appropriate Lien search results or certificates (including UCC search
certificates) as of a recent date reflecting no prior Liens encumbering the
assets of the Borrower or any Restricted Subsidiary other than those being
released on or prior to the Effective Date or Permitted Liens;

(ix) a certificate of the secretary or assistant secretary of each Loan Party,
dated the Effective Date, certifying on behalf of such Loan Party:

(A) that attached to such certificate are (1) a true and complete copy of the
certificate of incorporation and bylaws of such Loan Party, as in full force and
effect on the Effective Date, and (2) a true and complete copy of a certificate
from the appropriate Governmental Authority of the jurisdiction of incorporation
or organization of such Loan Party certifying that such Loan Party is validly
existing and in good standing in such jurisdiction, dated a recent date prior to
the Effective Date, and (3) true and complete copies of certificates from the
appropriate Governmental Authority of each jurisdiction in which any Loan Party
owns Oil and Gas Properties constituting Collateral evidencing that such Loan
Party is in good standing and authorized to do business in such jurisdiction,
dated a recent date prior to the Effective Date;

(B) that attached to such certificate is a true and complete copy of resolutions
duly adopted by the board of directors (or other applicable governing body) of
such Loan Party authorizing the execution, delivery and performance of the Loan
Documents to which such Loan Party is or is intended to be a party; and

(C) as to the incumbency and specimen signature of each officer of such Loan
Party executing the Loan Documents to which such Loan Party is or is intended to
be a party;

(x) favorable, signed opinions (addressed to the Administrative Agent and the
Lenders and dated the Effective Date) of (A) Latham & Watkins LLP, counsel for
the Borrower, covering such matters as the Administrative Agent shall reasonably
request, (B) Daily & Wood PLLC, special Arkansas counsel for the Borrower,
covering such matters relating to the Initial Mortgages to be recorded in the
State of Arkansas as the Administrative Agent shall reasonably request (and the
Borrower hereby requests each such counsel to deliver such opinions), and
(C) Babst Calland, special West Virginia and Pennsylvania counsel for the
Borrower, covering such matters relating to the Initial Mortgages to be recorded
in the States of West Virginia and Pennsylvania as the Administrative Agent
shall reasonably request (and the Borrower hereby requests each such counsel to
deliver such opinions);

(xi) a certificate of the Borrower executed on its behalf by an Authorized
Officer dated the Effective Date, certifying:

(A) that the representations and warranties of the Loan Parties set forth in
this Agreement and the other Loan Documents are true and correct in all material
respects (or, in the case of any such representations and warranties that are
qualified as to materiality or reference to Material Adverse Effect in the text
thereof, that such

 

76



--------------------------------------------------------------------------------

representations and warranties are true and correct in all respects) on and as
of the Effective Date, except to the extent made as of a specific date, which
representations and warranties shall be true and correct in all material
respects as of such specific date (or, in the case of any such representation
and warranties that are qualified as to materiality or Material Adverse Effect
in the text thereof, such representations and warranties being true and correct
in all respects as of such specific date);

(B) that at the time of and immediately after giving effect to the Credit
Extensions to be made on the Effective Date, no Default or Event of Default has
occurred and is continuing; and

(C) as to the matters described in Sections 4.01(b), 4.01(e) and 4.01(f);

(xii) the Initial Reserve Report (which was heretofore delivered to the
Administrative Agent and the Lenders) accompanied by a Reserve Report
Certificate;

(xiii) (A) evidence of property and liability insurance covering the Borrower
and the other Loan Parties and their Properties satisfying the requirements of
Section 5.04 and otherwise with appropriate endorsements naming the
Administrative Agent, for the benefit of the Secured Parties, as “lender loss
payee” under its property loss policies to the extent insuring Collateral and as
“additional insured” on its comprehensive and general liability policies, well
control and gradual pollution policies, and (B) if requested by the
Administrative Agent, copies of such insurance policies;

(xiv) all then-existing or available third party environmental reports,
environmental assessments and other reports relating to the environmental
condition of the Oil and Gas Properties of the Borrower and its Restricted
Subsidiaries prepared at the request of the Borrower and reasonably requested by
the Administrative Agent;

(xv) a certificate of the chief financial officer of the Borrower demonstrating,
after giving effect to the Transactions, that the Borrower and its Subsidiaries,
taken as a whole on a consolidated basis, are Solvent;

(xvi) a certificate of the Borrower executed on its behalf by a Financial
Officer demonstrating that, after giving effect to the Transactions, the
Borrower will be in Pro Forma Financial Covenant Compliance; and

(xvii) the annual forecast for each of (A) the Fiscal Year ending December 31,
2018 and (B) the Fiscal Year ending December 31, 2019 (which were heretofore
delivered to the Administrative Agent and the Lenders).

(b) There shall not have occurred any material adverse condition or material
adverse change in or affecting the business, property, financial condition or
results of operations of the Borrower and its Subsidiaries, taken as a whole,
since December 31, 2017.

(c) If requested by the Administrative Agent or any Lender at least five
(5) Business Days prior to the Effective Date, the Administrative Agent or such
Lender shall have received all documentation and other information required by
regulatory authorities or as may be required by the internal policies of the
Administrative Agent or such Lender with respect to the Loan Parties under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Patriot Act.

 

77



--------------------------------------------------------------------------------

(d) The Administrative Agent, the Joint Lead Arrangers and the Lenders shall
have received all fees and other amounts due and payable to them on or prior to
the Effective Date, including, to the extent invoiced at least one Business Day
prior to the Effective Date, reimbursement or payment of all out-of-pocket
expenses required to be reimbursed or paid by the Borrower hereunder or under
any other Loan Document (including the reasonable fees, disbursements and other
charges of Sidley Austin LLP, counsel to the Administrative Agent).

(e) All consents or approvals required to be obtained from any Governmental
Authority in connection with the Transactions contemplated hereby shall have
been obtained and be in full force and effect.

(f) No action or proceeding against any Loan Party or its Properties is pending
or threatened in any court or before any Governmental Authority seeking to
enjoin or prevent the consummation of the Transactions.

(g) The Administrative Agent shall have received evidence reasonably
satisfactory to it that the principal of and interest on all loans and other
obligations accrued or owing under each Existing Credit Agreement (whether or
not then due) shall have been paid in full, all commitments thereunder shall
have been terminated and all Liens securing such obligations shall have been
released (which payment, termination and release may be contemporaneous with the
satisfaction of the conditions under this Section 4.01 and the application of
proceeds of any Borrowings to occur on the Effective Date); provided that, the
foregoing shall not be construed to require the termination of any of the
Existing Letters of Credit.

Without limiting the generality of Article VIII, for purposes of determining
compliance with the conditions specified in this Section 4.01, each Lender that
has signed this Agreement shall be deemed to have consented to, approved or
accepted or to be satisfied with, each document or other matter required
thereunder to be consented to or approved by or acceptable or satisfactory to a
Lender unless the Administrative Agent shall have received notice from such
Lender prior to the proposed Effective Date specifying its objection thereto.

SECTION 4.02 Each Credit Extension. The obligation of each Lender to make a Loan
on the occasion of any Borrowing (other than any conversion or continuation of a
Loan), and of each Issuing Bank to issue, amend, renew or extend any Letter of
Credit, is subject to the satisfaction of the following conditions:

(a) The representations and warranties of the Borrower set forth in this
Agreement and of the Loan Parties set forth in the other Loan Documents shall be
true and correct in all material respects (or, in the case of any such
representations and warranties that are qualified as to materiality or Material
Adverse Effect in the text thereof, such representations and warranties shall be
true and correct in all respects) on and as of the date of such Credit
Extension, except to the extent made as of a specific date, which
representations and warranties shall be true and correct in all material
respects as of such specific date (or, in the case of any such representation
and warranties that are qualified as to materiality or Material Adverse Effect
in the text thereof, such representations and warranties being true and correct
in all respects as of such specific date).

(b) At the time of and immediately after giving effect to such Credit Extension,
no Default or Event of Default shall have occurred and be continuing.

(c) At the time of and immediately after giving effect to such Credit Extension,
(i) the Borrower will be in Pro Forma Financial Covenant Compliance and (ii) the
Borrower will not be required, pursuant to the terms of the Secured Debt
Indenture Exceptions, to equally and ratably secure

 

78



--------------------------------------------------------------------------------

any of its obligations in respect of the Senior Notes as a result of such Credit
Extension; provided that with respect to any Borrowing, the Borrower shall have
delivered to the Administrative Agent a certificate, executed on behalf of the
Borrower by a Financial Officer (which may be included in the applicable
Borrowing Request) certifying as to each of the foregoing clauses (i) and (ii).

(d) At the time of and immediately after giving effect to such Credit Extension,
the current Total Credit Exposure (without regard to the requested Borrowing)
and the pro forma Total Credit Exposure (giving effect to the requested
Borrowing) will not exceed the then effective Credit Limit.

(e) To the extent that the Aggregate Commitments are greater than $2,000,000,000
(or such other amount that is the lowest “fixed” basket contained in any of the
Secured Debt Indenture Exceptions) as of the date of such Credit Extension, the
Borrower shall have delivered to the Administrative Agent a Secured Debt Cap
Certificate.

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a), (b),
(c) and (d) of this Section.

ARTICLE V

Affirmative Covenants

Until Payment in Full, the Borrower covenants and agrees with the Lenders that:

SECTION 5.01 Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent for distribution to each Lender:

(a) As soon as available, but in any event in accordance with then-applicable
Requirements of Law and not later than 90 days after the close of each of its
Fiscal Years, audited consolidated financial statements of the Borrower and its
Subsidiaries for such Fiscal Year, including its consolidated balance sheet as
at the end of such Fiscal Year and related consolidated statements of income,
stockholders’ equity and cash flows for such Fiscal Year, setting forth in each
case in comparative form the figures for (or, in the case of the balance sheet,
as of the end of) the previous Fiscal Year, and prepared in accordance with GAAP
and accompanied by an unqualified (as to going concern or the scope of the
audit) opinion of independent certified public accountants of recognized
standing, which opinion shall state that such audit was conducted in accordance
with generally accepted auditing standards and said financial statements fairly
present, in all material respects, the financial condition and results of
operation of the Borrower and its consolidated Subsidiaries on a consolidated
basis as at the end of, and for, such Fiscal Year in accordance with GAAP
consistently applied.

(b) As soon as available, but in any event in accordance with then-applicable
Requirements of Law and not later than 45 days after the close of each of the
first three Fiscal Quarters of each of its Fiscal Years, commencing with the
Fiscal Quarter ending March 31, 2018, unaudited consolidated financial
statements of the Borrower and its Subsidiaries for such Fiscal Quarter,
including its consolidated unaudited balance sheets as at the end of such Fiscal
Quarter and related consolidated unaudited statements of income, stockholders’
equity and cash flows for such Fiscal Quarter and the then-elapsed portion of
such Fiscal Year, setting forth in each case in comparative form the figures for
the corresponding period or periods of (or, in the case of the balance sheet, as
of the end of) the previous Fiscal Year, all certified by the Borrower executed
on its behalf by the chief financial officer or chief accounting officer of the
Borrower as presenting fairly in all material respects the financial condition
and results of operations of the Borrower and its Subsidiaries on a consolidated
basis as at the end of, and for, the period covered thereby in accordance with
GAAP consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes.

 

79



--------------------------------------------------------------------------------

(c) Simultaneously with the delivery of each set of financial statements
referred to in Sections 5.01(a) and 5.01(b), a Compliance Certificate with
respect to the fiscal period covered by such financial statements.

(d) If, as of the last day of any fiscal period of the Borrower, any of the
consolidated Subsidiaries of the Borrower have been designated as Unrestricted
Subsidiaries, then concurrently with any delivery of financial statements under
Section 5.01(a) or 5.01(b), as applicable, a certificate of the Borrower
executed on its behalf by a Financial Officer setting forth consolidating
spreadsheets that show all consolidated Unrestricted Subsidiaries and the
eliminating entries.

(e) As soon as possible and in any event within ten (10) Business Days after the
Borrower has Knowledge that any of the events or conditions specified below has
occurred or exists with respect to any Plan or Multiemployer Plan, a statement,
signed by the Borrower executed on its behalf by a Financial Officer describing
said event or condition and the action which the Borrower or applicable member
of the Controlled Group proposes to take with respect thereto (and a copy of any
report or notice required to be filed with or given to the PBGC by the Borrower
or applicable member of the Controlled Group with respect to such event or
condition):

(i) the occurrence of any Reportable Event, or any waiver shall be requested
under Section 412(c) of the Code with respect to any Plan;

(ii) the receipt by the Borrower or any member of the Controlled Group from the
PBGC or a plan administrator of any notice relating to an intention to terminate
any Plan or to appoint a trustee to administer any Plan or the distribution
under Section 4041(c) of ERISA of a notice of intent to terminate any Plan, or
any action taken by the Borrower, any of its Subsidiaries or any member of the
Controlled Group to terminate any Plan under Section 4041(c) of ERISA or the
Borrower, any of its Subsidiaries or any member of the Controlled Group incurs
any liability under Title IV of ERISA with respect to the termination of any
Plan;

(iii) the institution by PBGC of proceedings under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or the
receipt by the Borrower, any of its Subsidiaries or any member of the Controlled
Group of a notice from any Multiemployer Plan that such action has been taken by
PBGC with respect to such Multiemployer Plan;

(iv) the complete or partial withdrawal from a Multiemployer Plan by the
Borrower, any of its Subsidiaries or any member of the Controlled Group that
would reasonably be expected to result in liability of the Borrower, any of its
Subsidiaries or such Controlled Group member under Title IV of ERISA (including
the obligation to satisfy secondary liability as a result of a purchaser
default) having a Material Adverse Effect, or the receipt by the Borrower, any
of its Subsidiaries or any member of the Controlled Group of a notice from a
Multiemployer Plan that it is in insolvency pursuant to Section 4245 of ERISA or
that it intends to terminate or has terminated under Section 4041A of ERISA;

(v) the receipt by the Borrower, any of its Subsidiaries or any member of the
Controlled Group of any notice or the receipt by any Multiemployer Plan from the
Borrower, any of its Subsidiaries or any member of the Controlled Group of any
notice concerning the imposition of any liability arising from a complete or
partial withdrawal from a Multiemployer

 

80



--------------------------------------------------------------------------------

Plan or a determination that a Multiemployer Plan is, or is expected to be,
insolvent or in endangered, critical or critical and declining status, in any
case under this subclause (v) that would reasonably be expected to result in a
liability to the Borrower, any of its Subsidiaries or a member of the Controlled
Group having a Material Adverse Effect;

(vi) the institution of a proceeding by a fiduciary of any Multiemployer Plan
against the Borrower, any of its Subsidiaries or any member of the Controlled
Group to enforce Section 515 of ERISA, which proceeding is not dismissed within
30 days; or

(vii) the adoption of an amendment to any Plan that would result in the loss of
tax exempt status of the trust of which such Plan is a part if the Borrower, any
of its Subsidiaries or any member of the Controlled Group fails to timely
provide security to the Plan in accordance with the provisions of Sections 436
of the Code and Section 206 of ERISA.

(f) Promptly upon the filing thereof, copies of all registration statements
(other than Form S-8 or any similar form) and annual (other than Form 11-K or
any similar form), quarterly, monthly or other regular reports which the
Borrower or any of its Subsidiaries files with the SEC, in each case to the
extent not otherwise required to be delivered under this Agreement.

(g) Promptly upon the furnishing thereof to all shareholders of the Borrower
generally, copies of all financial statements, reports and proxy statements so
furnished, in each case to the extent not otherwise required to be delivered
under this Agreement.

(h) Promptly upon receipt thereof, one copy of each written audit report
submitted to the Borrower or any Subsidiary by independent accountants resulting
from (i) any annual or interim audit submitted after the occurrence and during
the continuance of a Default or Event of Default and (ii) any special audit
submitted at any time, in each case, made by them of the books of the Borrower
or any Subsidiary.

(i) Promptly, and in any event within five (5) Business Days, after an
Authorized Officer obtains Knowledge thereof, notice of the occurrence of a
Default or Event of Default, specifying the nature thereof and what action the
Borrower proposes to take with respect thereto.

(j) Promptly, and in any event within ten (10) Business Days, after an
Authorized Officer obtains Knowledge thereof, (i) the pendency or commencement
of any litigation, arbitration or governmental proceeding against the Borrower
or any Subsidiary which, in the opinion of the Borrower’s management, if
adversely determined, would have or would reasonably be expected to have a
Material Adverse Effect, (ii) the institution of any proceeding against any Loan
Party or any of its Restricted Subsidiaries with respect to, or the receipt of
notice by such Person of potential liability or responsibility for violation or
alleged violation of, any law, rule or regulation (including any Environmental
Law) which would reasonably be expected to have a Material Adverse Effect and
(iii) any casualty or other insured damage to any material portion of the
Collateral or the commencement of any action or proceeding for the taking of any
material portion of the Collateral or interest therein under power of eminent
domain or by condemnation or similar proceeding.

(k) Upon request of the Administrative Agent or any Lender, certificates of
insurance coverage with respect to the insurance required by Section 5.04 or
copies of the applicable policies.

(l) Concurrently with the delivery of each Reserve Report hereunder, a
certificate of a Financial Officer, in form and substance reasonably
satisfactory to the Administrative Agent, setting forth a true and complete list
of all Swap Agreements of each Loan Party, the material terms thereof (including

 

81



--------------------------------------------------------------------------------

the type, effective date, term or termination date and notional amounts or
volumes), any new credit support documents relating thereto (other than the
Security Instruments) not listed on Schedule 3.28, any margin required or
supplied under any credit support document, and the counterparty to each such
Swap Agreement.

(m) Upon request of the Administrative Agent, a list of all Persons purchasing
Hydrocarbons from any Loan Party (or, with respect to the Oil and Gas Properties
that are not operated by a Loan Party, a list of the operators of such
properties).

(n) At least five (5) Business Days prior thereto (or such shorter time as the
Administrative Agent may agree in its sole discretion), written notice of any
(i) Borrowing Base Property Disposition (other than a Casualty Event) for which
the aggregate consideration to be received by the Loan Parties exceeds
$25,000,000, specifying the consideration to be received in connection
therewith, the anticipated date of closing thereof and any other details with
respect thereto reasonably requested by the Administrative Agent or
(ii) Borrowing Base Hedge Unwind for which the aggregate consideration to be
received by the Loan Parties exceeds $25,000,000, specifying the material terms
thereof, the consideration to be received in connection therewith, the
anticipated date of effectiveness thereof and any other details with respect
thereto reasonably requested by the Administrative Agent; provided that if the
Borrower requests the Administrative Agent to release any Lien in connection
with such Borrowing Base Disposition, the Borrower shall, together with such
request, certify that such Borrowing Base Property Disposition is being made in
accordance with Section 6.08(a).

(o) Promptly, and in any event within five (5) Business Days, after the
occurrence of any Casualty Event or the commencement of any action or proceeding
that would reasonably be expected to result in a Casualty Event, in each case,
with an estimated fair market value in excess of $25,000,000, written notice of
such Casualty Event or such action or proceeding, including a reasonably
detailed description thereof.

(p) In connection with each Reserve Report delivered pursuant to
Section 5.15(a), a report setting forth, for each calendar month during the then
current fiscal year to the date of such Reserve Report (to the extent
production, sales, tax and expense data is then available), the volume of
production and sales attributable to production (and the prices at which such
sales were made and the revenues derived from such sales) for each such calendar
month from the Borrowing Base Properties, and setting forth the related
ad valorem, severance and production taxes and lease operating expenses
attributable thereto and incurred for each such calendar month.

(q) Substantially concurrently with the delivery of each January 1 Reserve
Report, a forecast for the Borrower and the Restricted Subsidiaries for the
then-current fiscal year and the immediately succeeding two fiscal years (with
the then-current calendar year period to be set forth on a quarter-by-quarter
basis), in substantially the same form as the forecast delivered pursuant to
Section 4.01(a)(xix); and substantially concurrently with the delivery of each
other Reserve Report in connection with a Scheduled Redetermination, an updated
forecast for the Borrower and the Restricted Subsidiaries for the then-current
fiscal year and the immediately succeeding fiscal year (with the then-current
calendar year period to be set forth on a quarter-by-quarter basis).

(r) Such other information (including nonfinancial information) as the
Administrative Agent or any Lender may from time to time reasonably request.

Documents or information required to be delivered or provided pursuant to
Section 5.01(a), (b), (e), (f) and (g) (to the extent any such documents or
information are included in materials otherwise filed with the SEC) may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on

 

82



--------------------------------------------------------------------------------

the date (i) on which the Borrower posts the materials containing such documents
or information, or provides a link thereto, on the Borrower’s website on the
Internet; or (ii) on which such documents are posted on the Borrower’s behalf on
an Internet or intranet website, if any, to which each Lender has access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent).

SECTION 5.02 Books and Records; Inspection Rights. The Borrower will, and will
cause each of the Restricted Subsidiaries to, maintain a system of accounting,
and keep proper books of record and account, in order to permit the preparation
of financial statements in accordance with GAAP. The Borrower will, and will
cause each of the Restricted Subsidiaries to, permit the Administrative Agent or
any Lender, at its own expense, by its representatives and agents, to inspect
any of the properties, books and financial records of the Borrower and each
Restricted Subsidiary, to examine and make copies of the books of accounts and
other financial records of the Borrower and each Restricted Subsidiary, and to
discuss the affairs, finances and accounts of the Borrower and each Restricted
Subsidiary with, and to be advised as to the same by, their respective officers
and independent public accountants at such reasonable times and intervals during
regular business hours as the Administrative Agent or such Lender may designate;
provided that the Borrower will bear the expenses of any such visitation or
inspection made while an Event of Default has occurred and is continuing;
provided further, that any non-public information obtained by any Person during
any visitation, inspection, examination or discussion contemplated by this
Section 5.02 shall be treated as confidential information in accordance with
Section 9.12.

SECTION 5.03 Conduct of Business; Existence.

(a) The Borrower will, and will cause each Restricted Subsidiary to, maintain as
their principal business, taken as a whole, the exploration, production,
transportation, distribution, refinement, processing, storage, marketing and
gathering of oil and other hydrocarbons and petroleum, and natural, synthetic or
other gas and such activities related, ancillary or incidental thereto.

(b) The Borrower will, and will cause each Restricted Subsidiary to, do or cause
to be done all things necessary to maintain, preserve and keep in full force and
effect (i) its existence and (ii) the rights, licenses, permits, privileges and
franchises necessary or desirable to the conduct of its business, except for any
failure to so maintain, preserve or keep in full force and effect the existence
of any Restricted Subsidiary (other than any Subsidiary Guarantor) or any item
listed in clause (ii) that would not reasonably be expected to have a Material
Adverse Effect; provided that the foregoing shall not prohibit any merger,
consolidation or Disposition permitted under Section 6.01.

SECTION 5.04 Maintenance of Insurance. The Borrower and its Subsidiaries will
maintain (with insurance companies of recognized financial responsibility) or
cause to be maintained (including through self-insurance) insurance with respect
to their property and business against such liabilities and risks, in such types
and amounts and with such deductibles or self-insurance risk retentions, in each
case as are in accordance with customary industry practice for companies engaged
in similar businesses operating in the same or similar locations as the Borrower
and its Subsidiaries (taken as a whole). The loss payable clauses or provisions
in (a) the applicable property loss policies insuring any of the Collateral
shall be endorsed in favor of and made payable to the Administrative Agent, for
the benefit of the Secured Parties, as a “lender loss payee” or other
formulation acceptable to the Administrative Agent, and (b) each of the
Borrower’s comprehensive and general liability policies and well control and
gradual pollution policies (to the extent in existence) shall name the
Administrative Agent, for the benefit of the Secured Parties, as “additional
insured”. All policies of insurance described in clauses (a) and (b) of the
preceding sentence shall provide that each insurer shall endeavor to give at
least thirty (30) days prior written notice to the Administrative Agent of any
cancellation of such insurance (or ten (10) days in the case of cancellation for
non-payment of premiums). Upon the reasonable request of the Administrative
Agent from time to

 

83



--------------------------------------------------------------------------------

time, the Borrower shall deliver to the Administrative Agent information in
reasonable detail as to the Borrower’s and its Subsidiaries’ insurance then in
effect, stating the names of the insurance companies, the amounts of insurance,
the dates of the expiration thereof and the properties and risks covered
thereby. In the event the Borrower or any other Loan Party at any time shall
fail to obtain or maintain any of the insurance required herein, then the
Administrative Agent, without waiving or releasing any obligations or resulting
Default hereunder, may at any time or times thereafter (but shall be under no
obligation to do so) obtain and maintain such policies of insurance and pay
premiums and take any other action with respect thereto which the Administrative
Agent deems advisable. All sums so disbursed by the Administrative Agent shall
constitute part of the Obligations, payable as provided in this Agreement.

SECTION 5.05 Payment of Taxes and Other Obligations. The Borrower will, and will
cause each Subsidiary to, promptly pay and discharge, before the same shall
become delinquent, all Taxes, assessments and governmental charges or levies
imposed upon the Borrower or such Subsidiary, or upon or in respect of all or
any part of the property and business of the Borrower or such Subsidiary, and
all due and payable claims for work, labor or materials which, if unpaid, might
become a Lien upon any property of the Borrower or any Subsidiary (other than
claims against any such Subsidiary in a proceeding under any bankruptcy or
similar law), except to the extent that (a) the validity thereof shall
concurrently be contested in good faith by appropriate proceedings and the
Borrower or such Subsidiary, as applicable, shall have set aside on its books
adequate reserves with respect thereto in accordance with GAAP or (b) the
failure to make such payment would not reasonably be expected to result in a
Material Adverse Effect.

SECTION 5.06 Compliance with Laws.

(a) The Borrower will, and will cause each of its Subsidiaries and each member
of the Controlled Group to, comply with respect to each Plan and Multiemployer
Plan, with all applicable provisions of ERISA and the Code, except to the extent
that any failure to comply would not reasonably be expected to have a Material
Adverse Effect.

(b) The Borrower will, and will cause each Restricted Subsidiary to, (i) comply
with all Requirements of Law applicable to it or its property (including
Environmental Laws) and (ii) perform in all material respects its obligations
under material agreements to which it is a party, except in the case of each of
clauses (i) and (ii) where the failure to do so, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect.

(c) The Borrower will maintain in effect and enforce policies and procedures
designed to ensure compliance by the Borrower, its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions.

SECTION 5.07 Maintenance of Properties. The Borrower will, and will cause each
Restricted Subsidiary to, except in each case, where the failure to so comply or
cause to comply would not reasonably be expected to result in a Material Adverse
Effect:

(a) operate its Borrowing Base Properties and other material Properties related
thereto in accordance with the customary practices of the industry and in
compliance with all applicable contracts and agreements and in compliance with
all applicable Requirements of Law, including applicable proration requirements
and Environmental Laws, from time to time constituted to regulate the
development and operation of such Borrowing Base Properties and the production
and Disposition of Hydrocarbons and other minerals therefrom;

 

84



--------------------------------------------------------------------------------

(b) maintain and keep in good repair, working order and efficiency (ordinary
wear and tear excepted) all of its Borrowing Base Properties and other
Properties material to the conduct of its business, including all equipment,
machinery and facilities, unless the Borrower determines in good faith that the
continued maintenance of such Property is no longer economically desirable,
necessary or useful to the business of the Loan Parties or such Property is
sold, assigned or transferred in a transaction permitted by Section 6.08;

(c) promptly pay and discharge all delay rentals, royalties, expenses and
indebtedness accruing under the leases or other agreements affecting or
pertaining to its Borrowing Base Properties and will do all other things
necessary, in accordance with industry standards, to keep unimpaired its rights
with respect thereto and prevent any forfeiture thereof or default thereunder;

(d) promptly perform in accordance with industry standards, the material
obligations required by each and all of the assignments, deeds, leases,
sub-leases, contracts and agreements affecting its interests in its Borrowing
Base Properties and other material Properties; and

(e) to the extent that neither the Borrower nor any Restricted Subsidiary is the
operator of any Property, use commercially reasonable efforts to cause the
operator to comply with the requirements of this Section 5.07.

SECTION 5.08 Designation of Unrestricted Subsidiaries; Redesignation of
Unrestricted Subsidiaries as Restricted Subsidiaries.

(a) Unless designated as an Unrestricted Subsidiary pursuant to this
Section 5.08, each Subsidiary shall be classified as a Restricted Subsidiary.

(b) If the Borrower designates any Subsidiary as an Unrestricted Subsidiary
pursuant to paragraph (c) below, the Borrower shall be deemed to have made an
Investment in such Unrestricted Subsidiary in an amount equal to the fair market
value as of the date of such designation of the consolidated assets of such
Subsidiary.

(c) The Borrower may designate, by written notice to the Administrative Agent,
any Subsidiary to be an Unrestricted Subsidiary if (i) before and after giving
effect to such designation, no Default or Event of Default shall exist, (ii) the
Borrower shall be in Pro Forma Financial Covenant Compliance both before and
after giving effect to such designation, (iii) the deemed Investment by the
Borrower in such Unrestricted Subsidiary resulting from such designation would
be permitted to be made at the time of such designation under Section 6.05 and
(iv) such Subsidiary otherwise meets the requirements set forth in the
definition of “Unrestricted Subsidiary”; provided, however, that any such
designation by the Borrower of a Subsidiary as an Unrestricted Subsidiary shall
constitute a Borrowing Base Property Disposition for the purposes of
Section 2.20(e)(i)(A)-(C) if such Subsidiary owns Borrowing Base Properties
prior to such designation. Such written notice shall be accompanied by a
certificate of the Borrower executed on its behalf by a Financial Officer,
certifying as to the matters set forth in the preceding sentence.

(d) The Borrower may designate any Unrestricted Subsidiary to be a Restricted
Subsidiary if, after giving effect to such designation: (i) the representations
and warranties of the Loan Parties contained in each of the Loan Documents are
true and correct in all material respects (or, in the case of any such
representations and warranties that are qualified as to materiality in the text
thereof, such representations and warranties must be true and correct in all
respects) on and as of the date of such designation as if made on and as of the
date of such designation (or, if stated to have been made expressly as of an
earlier date, were true and correct in all material respects as of such date),
(ii) no Default or Event of Default

 

85



--------------------------------------------------------------------------------

would exist, (iii) any Indebtedness of such Subsidiary (which shall be deemed to
be incurred by a Restricted Subsidiary as of the date of designation) is
permitted to be incurred as of such date under Section 6.03 and (iv) any Liens
on Property of such Subsidiary (which shall be deemed to be created or incurred
by a Restricted Subsidiary as of the date of designation) are Permitted Liens.

SECTION 5.09 Additional Subsidiary Guarantors. In the event that any Person
becomes a Material Domestic Subsidiary (or is designated by the Borrower as, or
is deemed designated as, a Material Domestic Subsidiary pursuant to the
definition of “Material Domestic Subsidiary”) or becomes a Borrowing Base
Property Subsidiary, whether pursuant to formation, acquisition or otherwise,
the Borrower shall promptly (and, in any event, within thirty (30) days after
such formation, acquisition or other event, as such time period may be extended
by the Administrative Agent in its sole discretion) (a) cause such Person
to become a Subsidiary Guarantor by delivering to the Administrative Agent a
duly executed supplement to the Subsidiary Guaranty and the Security Agreement,
(b) cause all of the issued and outstanding Equity Interests of such Subsidiary
Guarantor to be subject to a first priority, perfected Lien in favor of the
Administrative Agent to secure the Secured Obligations in accordance with the
terms and conditions of, and subject to the exceptions set forth in, the
Collateral Documents, subject in any case to Liens created under the Loan
Documents, and restrictions on transfer imposed by applicable securities laws
and other Liens permitted hereunder that arise by operation of law and (x) if
any of such Equity Interests consist of certificated securities, deliver to the
Administrative Agent the certificates representing such securities, in each case
with appropriate endorsements or transfer powers, and (y) if any of such Equity
Interests consist of uncertificated securities, enter into a control agreement
with the issuer of such Equity Interests granting the Administrative Agent
control (within the meaning of the UCC) over such uncertificated securities, and
(c) deliver to the Administrative Agent appropriate resolutions, other
Organizational Documents and legal opinions as may be reasonably requested by
the Administrative Agent, in each case, in substantially the forms attached to
such Loan Document or substantially similar to those documents delivered on the
Effective Date pursuant to Section 4.01(a)(xi) and (xii), to the extent
applicable, or which shall otherwise be in form and substance reasonably
satisfactory to the Administrative Agent.

SECTION 5.10 Additional Collateral; Further Assurances.

(a) In connection with each redetermination of the Borrowing Base, the Borrower
shall review the Reserve Report delivered in connection therewith and the list
of current Mortgaged Properties (as described in Section 5.15(c)(vi)) to
ascertain whether the Mortgaged Properties represent at least 85% of the total
PV-9 of the Borrowing Base Properties evaluated in such Reserve Report. In the
event that the Mortgaged Properties do not represent at least 85% of such total
PV-9, then the Borrower shall, and shall cause the other Loan Parties to, grant,
on or prior to the earlier of (i) sixty (60) days after delivery of the
certificate required under Section 5.15(c) and (ii) thirty (30) days after the
Administrative Agent notifies the Borrower that the Mortgaged Properties do not
represent at least 85% of such total PV-9 (or such later date as the
Administrative Agent may agree in its sole discretion), to the Administrative
Agent as security for the Secured Obligations a first priority Lien (subject to
Permitted Mortgaged Property Liens) on additional Oil and Gas Properties not
already subject to a Lien of the Collateral Documents such that after giving
effect thereto, the Mortgaged Properties will represent at least 85% of such
total PV-9. All such Liens will be created and perfected by and in accordance
with the Collateral Documents, including, if applicable, any additional
Mortgages.

(b) Without limiting the foregoing, the Borrower shall, and shall cause each
Loan Party to, execute and deliver, or cause to be executed and delivered, to
the Administrative Agent such documents, agreements, instruments, forms and
notices and will take or cause to be taken such further actions (including the
filing and recording of financing statements, fixture filings, Mortgages and
other documents serving notices of assignment and such other actions or
deliveries of the type required by

 

86



--------------------------------------------------------------------------------

Section 4.01) which may be required by Requirements of Law or which the
Administrative Agent may, from time to time, reasonably request to carry out the
terms and conditions of this Agreement and the other Loan Documents and to
ensure perfection and priority of the Liens created or intended to be created by
the Collateral Documents, all at the expense of the Loan Parties.

SECTION 5.11 Title Information.

(a) In connection with the delivery to the Administrative Agent and the Lenders
of each Reserve Report required by Section 5.15(a), the Borrower will deliver to
the Administrative Agent title information in form and substance reasonably
acceptable to the Administrative Agent but consistent with usual and customary
standards for the geographic regions in which the Borrowing Base Properties are
located covering enough of the Proved Reserves so that the Administrative Agent
shall have received (together with title information previously delivered to the
Administrative Agent) satisfactory title information on at least 80% of the
total PV-9 of the Borrowing Base Properties evaluated by such Reserve Report.

(b) If the Borrower has provided title information for Proved Reserves under
Section 5.11(a), the Borrower shall, within sixty (60) days of notice from the
Administrative Agent (or such longer period as the Administrative Agent may
agree in its sole discretion) that title defects or exceptions exist with
respect to such Proved Reserves, either (i) cure any such asserted title defects
or exceptions (including defects or exceptions as to priority) which are not
Permitted Liens raised by such title information, (ii) substitute acceptable
Mortgaged Properties with no title defects or exceptions (except for Permitted
Mortgaged Property Liens) having an equivalent or greater PV-9 or (iii) deliver
title information in form and substance reasonably acceptable to the
Administrative Agent so that the Administrative Agent shall have received,
together with title information previously delivered to the Administrative
Agent, satisfactory title information on at least 80% of the total PV-9 of the
Borrowing Base Properties evaluated by such Reserve Report. If the Borrower is
unable to cure any title defect requested by the Administrative Agent or the
Lenders to be cured within the 60-day period specified in this Section 5.11(b)
(or such longer period as the Administrative Agent may agree in its reasonable
discretion) or the Borrower does not substitute acceptable Mortgaged Properties
or the Borrower does not comply with the requirement to provide acceptable title
information on at least 80% of the total PV-9 of the Borrowing Base Properties
evaluated in the most recent Reserve Report, such failure shall not be a
Default, but instead the Administrative Agent and/or the Required Lenders shall
have the right to exercise the following remedy in their sole discretion from
time to time, and any failure to so exercise this remedy at any time shall not
be a waiver as to future exercise of the remedy by the Administrative Agent or
the Lenders. To the extent that the Administrative Agent or the Required Lenders
are not reasonably satisfied with title to any Mortgaged Property after the
aforementioned 60-day period has elapsed, such unacceptable Mortgaged Property
shall not count towards the 80% requirement, and the Administrative Agent may
send a notice to the Borrower and the Lenders that the then outstanding
Borrowing Base shall be reduced by an amount as determined by the Required
Lenders to cause the Borrower to be in compliance with the requirement to
provide acceptable title information on Hydrocarbon Interests constituting 80%
of the total PV-9 of the Borrowing Base Properties evaluated by the most recent
Reserve Report. This new Borrowing Base shall become effective immediately after
receipt of such notice.

SECTION 5.12 Post-Closing Obligations.

(a) Within 60 days after the Effective Date (or such later date as may be
acceptable to the Administrative Agent in its sole discretion), the Borrower
shall make available to the Administrative Agent title information in form and
substance reasonably acceptable to the Administrative Agent but consistent with
usual and customary standards for the geographic regions in which the Borrowing
Base Properties and Oil and Gas Properties are located covering enough of the
Proved Reserves so that the

 

87



--------------------------------------------------------------------------------

Administrative Agent shall have received (together with title information
previously delivered to the Administrative Agent) satisfactory title information
on at least 80% of the total PV-9 of the Borrowing Base Properties evaluated by
the Initial Reserve Report.

(b) Within 60 days after the Effective Date (or such later date as may be
acceptable to the Administrative Agent in its sole discretion), the Borrower
shall, and shall cause each Loan Party party thereto to, deliver to the
Administrative Agent Deposit Account Control Agreements (in each case duly
executed and delivered by such Loan Party and the applicable depositary bank)
covering each Deposit Account of such Loan Party existing as of the Effective
Date (other than Excluded Accounts).

(c) Within 60 days after the Effective Date (or such later date as may be
acceptable to the Administrative Agent in its sole discretion), the Borrower
shall, and shall cause each Loan Party party thereto to, deliver to the
Administrative Agent Securities Account Control Agreements (in each case duly
executed and delivered by such Loan Party and the applicable securities
intermediary) covering each Securities Account of such Loan Party existing as of
the Effective Date (other than Excluded Accounts).

(d) No later than the LC Issuance Limit Step Down Date, the Borrower shall cause
certain beneficiaries in respect of the Specified Letters of Credit to approve
of amendments, substitutions or replacements of the applicable Specified Letters
of Credit, such that the aggregate face amount of all Letters of Credit or any
substitute or replacement thereof issued by such Specified Issuing Bank shall
not exceed the LC Issuance Limit of such Specified Issuing Bank in effect after
the LC Issuance Limit Step Down Date.

SECTION 5.13 Deposit Accounts and Securities Accounts. The Borrower will, and
will cause each of the Subsidiary Guarantors to, keep all of its Deposit
Accounts and Securities Accounts separate from, and will not commingle any of
its cash or cash equivalents with, those of other Persons (including its
Subsidiaries and Affiliates); provided that the foregoing shall not restrict any
Investment permitted under Section 6.05 or any Restricted Payment permitted
under Section 6.07. Subject to Section 5.12, the Borrower will, and will cause
each of the Subsidiary Guarantors to, deposit, or cause to be deposited,
promptly, and in any event no later than the second Business Day after the
receipt thereof, all of its cash and cash equivalents (other than amounts to be
deposited in Excluded Accounts) in Controlled Accounts. Subject to Section 5.12,
each Deposit Account of the Borrower or any Subsidiary Guarantor (other than an
Excluded Account) shall at all times be a Controlled Account and each Securities
Account of the Borrower or any Subsidiary Guarantor (other than an Excluded
Account) shall at all times be a Controlled Account.

SECTION 5.14 Keepwell. The Borrower hereby guarantees the payment of all Secured
Obligations of each Subsidiary Guarantor and absolutely, unconditionally and
irrevocably undertakes to provide such funds or other support as may be needed
from time to time to each Subsidiary Guarantor (if any) in order for such
Subsidiary Guarantor to honor its obligations under the applicable Subsidiary
Guaranty and the Collateral Documents to which it is a party (if any), including
in respect of Secured Swap Obligations (provided, however, that the Borrower
shall only be liable under this Section 5.14 for the maximum amount of such
liability that can be hereby incurred without rendering its obligations under
this Section 5.14, or otherwise under this Agreement or any Loan Document, as it
relates to such other Loan Parties, voidable under applicable Requirements of
Law relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The Borrower intends that this Section 5.14 constitute, and
this Section 5.14 shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each Subsidiary Guarantor for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

SECTION 5.15 Reserve Reports.

 

88



--------------------------------------------------------------------------------

(a) On or about March 1st and September 1st of each year (commencing with
September 1, 2018), the Borrower shall furnish to the Administrative Agent and
the Lenders a Reserve Report evaluating the Proved Oil and Gas Properties of the
Borrower and the other Loan Parties as of the immediately preceding January 1st
and July 1st, respectively. The Reserve Report as of January 1st and delivered
on or about March 1st of each year (the “January 1 Reserve Report”) shall be
prepared by one or more Approved Petroleum Engineers or prepared internally by
petroleum engineers of the Borrower and audited by one or more Approved
Petroleum Engineers. Each other Reserve Report may be prepared by one or more
Approved Petroleum Engineers or internally under the supervision of the senior
reserve engineer of the Borrower who shall certify such Reserve Report to have
been prepared substantially in accordance with the procedures used in the
immediately preceding January 1 Reserve Report, except as otherwise specified
therein.

(b) In the event of an Interim Redetermination, the Borrower shall furnish to
the Administrative Agent and the Lenders a Reserve Report prepared by one or
more Approved Petroleum Engineers or by or under the supervision of the senior
reserve engineer of the Borrower to have been prepared substantially in
accordance with the procedures used in the immediately preceding January 1
Reserve Report, except as otherwise specified therein. For any Interim
Redetermination requested by the Administrative Agent or the Borrower pursuant
to Section 2.20(b), the Borrower shall provide such Reserve Report with an “as
of” date as required by the Administrative Agent as soon as possible, but in any
event no later than thirty (30) days following the receipt of such request,
unless otherwise agreed by the Administrative Agent.

(c) With the delivery of each Reserve Report, the Borrower shall provide to the
Administrative Agent a certificate (the “Reserve Report Certificate”) from the
Borrower executed on its behalf by an Authorized Officer certifying that in all
material respects: (i) there are no statements or conclusions in such Reserve
Report which are based upon or include materially misleading information or fail
to take into account material information regarding the matters reported
therein, it being understood that such projections concerning volumes
attributable to the Borrowing Base Properties of the Loan Parties and production
and cost estimates contained in the Reserve Report are necessarily based upon
professional opinions, estimates and projections and that the Borrower does not
warrant that such opinions, estimates and projections will ultimately prove to
have been accurate, (ii) the Borrower and the other Loan Parties have good and
defensible title to the Borrowing Base Properties evaluated in such Reserve
Report and such Properties are free of all Liens except for Permitted Mortgaged
Property Liens, (iii) except as set forth on an exhibit to such certificate, on
a net basis there are no gas imbalances, take-or-pay or other prepayments in
excess of the volume specified in Section 3.27 with respect to its Oil and Gas
Properties evaluated in such Reserve Report which would require the Borrower or
any other Loan Party to deliver Hydrocarbons either generally or produced from
such Oil and Gas Properties at some future time without then or thereafter
receiving full payment therefor, (iv) none of the Borrowing Base Properties have
been Disposed since the date of the immediately preceding Reserve Report to the
date of the Reserve Report being delivered except (A) for Dispositions that have
resulted in a change to the Loan Parties’ working interests and/or net revenue
interests in Borrowing Base Properties that are reflected in such Reserve Report
and (B) as set forth on an exhibit to the certificate, which exhibit shall list
all of its Borrowing Base Properties Disposed and in such detail as reasonably
required by the Administrative Agent, (v) except as set forth on an exhibit to
such certificate, no material agreements exist which are not cancelable on sixty
(60) days’ notice or less without penalty or detriment for the sale of
production from the Loan Parties’ Hydrocarbons (including calls on or other
rights to purchase production, whether or not the same are currently being
exercised) that (A) pertain to the sale of production at a fixed price and
(B) have a maturity or expiry date of longer than six (6) months from the date
of such Reserve Report, and (vi) attached thereto is a schedule of the Borrowing
Base Properties evaluated by such Reserve Report that are Mortgaged Properties
and demonstrating the percentage of the total value of the Borrowing Base
Properties (calculated as of the date of such Reserve Report) that the value of
such Mortgaged Properties represent.

 

89



--------------------------------------------------------------------------------

ARTICLE VI

Negative Covenants

Until Payment in Full, the Borrower covenants and agrees with the Lenders that:

SECTION 6.01 Fundamental Changes. The Borrower will not, and will not permit any
Restricted Subsidiary to, merge or consolidate with or into any other Person or
permit any other Person to merge or consolidate with or into it, or liquidate or
dissolve, and the Borrower will not Dispose of (whether in one transaction or a
series of transactions and whether directly or indirectly) all or substantially
all of the assets of the Borrower and its Restricted Subsidiaries on a
consolidated basis; provided that:

(a) any Restricted Subsidiary may merge or consolidate with or into the Borrower
so long as the Borrower is the surviving or continuing Person;

(b) any Restricted Subsidiary may merge or consolidate with or into any other
Restricted Subsidiary; provided that if such merger or consolidation involves a
Subsidiary Guarantor, a Subsidiary Guarantor shall be the surviving or
continuing Person;

(c) any Restricted Subsidiary may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to the Borrower or any other
Restricted Subsidiary; provided that if such Disposition is by a Subsidiary
Guarantor, a Loan Party shall be the acquirer of such assets;

(d) any Disposition permitted by Section 6.08 and any merger or consolidation
the purpose of which is to effect a Disposition permitted by Section 6.08 may be
consummated;

(e) any Person (other than the Borrower or a Restricted Subsidiary) may merge
with or into the Borrower or any Restricted Subsidiary in connection with any
Permitted Acquisition; provided that (A) if such merger or consolidation
involves the Borrower, the Borrower shall be the surviving or continuing Person
and (B) if such merger or consolidation involves a Subsidiary Guarantor, a
Subsidiary Guarantor shall be the surviving or continuing Person; and

(f) any Restricted Subsidiary may liquidate or dissolve if (i) the Borrower
determines in good faith that such liquidation or dissolution is in the best
interest of the Borrower and its Restricted Subsidiaries and is not materially
disadvantageous to the Lenders and (ii) if such Restricted Subsidiary is a Loan
Party, all of the assets of such Restricted Subsidiary shall be transferred to
another Loan Party after giving effect to such liquidation or dissolution.

SECTION 6.02 Liens. The Borrower will not, and will not permit any Restricted
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now owned or hereafter acquired by it, except for the following
(collectively, “Permitted Liens”):

(a) Liens created pursuant to any Loan Document;

(b) Liens for taxes, assessments or governmental charges or levies on its
property if the same shall not at the time be delinquent or thereafter can be
paid without penalty or, provided the Borrower or any Restricted Subsidiary knew
or should have known of such Liens, are being actively contested in good faith
and by appropriate proceedings and for which adequate reserves shall have been
set aside on its books in accordance with GAAP;

 

90



--------------------------------------------------------------------------------

(c) Liens imposed by law, such as carriers’, warehousemen’s, materialmen’s,
repairmen’s, operators’, royalty, surface damages and mechanics’ liens and other
similar liens, including Liens under operating agreements, joint venture
agreements, oil and gas partnership agreements, oil and gas leases, farm-out
agreements, division orders, contracts for the Disposition, transportation or
exchange of oil and natural gas, unitization and pooling declarations and
agreements, area of mutual interest agreements, overriding royalty agreements,
gathering agreements, marketing agreements, processing agreements, net profits
agreements, development agreements, gas balancing or deferred production
agreements, injection, repressuring and recycling agreements, salt water or
other disposal agreements, seismic or other geophysical permits or agreements,
and other agreements which are usual and customary in the oil and gas business,
in each case, arising in the ordinary course of business which secure payment of
obligations not more than 90 days past due or which are being contested in good
faith by appropriate proceedings;

(d) Liens incurred in the ordinary course of business (i) arising out of pledges
or deposits under workmen’s compensation laws, unemployment insurance, old age
pensions, or other social security or retirement benefits, or similar
legislation, (ii) to secure the performance of letters of credit, bids, tenders,
sales contracts, leases (including rent security deposits), statutory
obligations, surety, appeal and performance bonds, joint operating agreements or
other similar agreements and other similar obligations not incurred in
connection with the borrowing of money, the obtaining of advances or the payment
of the deferred purchase price of property or (iii) consisting of deposits which
secure public or statutory obligations of the Borrower or any Restricted
Subsidiary, or surety, custom or appeal bonds to which the Borrower or any
Restricted Subsidiary is a party, or the payment of contested taxes or import
duties of the Borrower or any Restricted Subsidiary;

(e) utility easements, building restrictions and such other encumbrances or
charges against real property as are of a nature generally existing with respect
to properties of a similar character and which do not in any material way affect
the marketability of the same or interfere with the use thereof in the business
of the Borrower or the Restricted Subsidiaries;

(f) attachment, judgment and other similar Liens arising in connection with
court proceedings that would not constitute an Event of Default;

(g) Liens on property of a Restricted Subsidiary securing obligations of such
Restricted Subsidiary owing to the Borrower or a Wholly-Owned Subsidiary;

(h) Liens on fixed or capital assets acquired, constructed or improved by the
Borrower or any Restricted Subsidiary; provided that (i) such Liens secure
Indebtedness permitted by Section 6.03(d), (ii) such Liens and the Indebtedness
secured thereby are incurred prior to or within ninety (90) days after such
acquisition or the completion of such construction or improvement, (iii) the
Indebtedness secured thereby does not exceed the cost of acquiring, constructing
or improving such fixed or capital assets and (iv) such Liens shall not apply to
any other property or assets of the Borrower or any Restricted Subsidiary;

(i) Liens existing on any property or asset prior to the acquisition thereof by
the Borrower or any Restricted Subsidiary or existing on any property or asset
of any Person that becomes a Restricted Subsidiary after the Effective Date
prior to the time such Person becomes a Restricted Subsidiary; provided that
(i) such Liens are not created in contemplation of or in connection with such
acquisition or such Person becoming a Restricted Subsidiary, as the case may be,
(ii) such Liens shall not apply to any other property or assets of the Borrower
or any Restricted Subsidiary and (iii) such Liens shall secure only those
obligations which they secure on the date of such acquisition or the date such
Person becomes a Restricted Subsidiary, as the case may be;

 

91



--------------------------------------------------------------------------------

(j) any right which any municipal or governmental body or agency may have by
virtue of any franchise, license, contract or statute to purchase, or designate
a purchaser of or order the Disposition of, any Property of the Borrower or any
Restricted Subsidiary upon payment of reasonable compensation therefor or to
terminate any franchise, license or other rights or to regulate the property and
business of the Borrower or any Restricted Subsidiary;

(k) easements or reservations in respect of any property of the Borrower or any
Restricted Subsidiary for the purpose of rights-of-way and similar purposes,
reservations, restrictions, covenants, party wall agreements, conditions of
record and other encumbrances (other than to secure the payment of money) and
minor irregularities or deficiencies in the record and evidence of title, which
in the reasonable opinion of the Borrower (at the time of the acquisition of the
property affected or subsequently) will not interfere in any material way with
the proper operation and development of the property affected thereby;

(l) Liens existing on the Effective Date and set forth on Schedule 6.02, and any
extensions, renewals and replacements thereof, so long as there is no increase
in the Indebtedness secured thereby (other than amounts incurred to pay costs of
renewal and replacement) and no additional property (other than accessions,
improvements and replacements in respect of such property) is subject to such
Lien;

(m) rights of lessors under oil, gas or mineral leases arising in the ordinary
course of business;

(n) any extension, renewal or replacement (or successive extensions, renewals or
replacements), in whole or in part, of any Lien referred to in the foregoing
clauses; provided that the principal amount of Indebtedness secured thereby
shall not exceed the principal amount of Indebtedness so secured at the time of
such extension, renewal or replacement and such extension, renewal or
replacement Lien shall be limited to all or a part of the property which secured
the Lien so extended, renewed or replaced (plus improvements on such property);

(o) Liens which may attach after the Effective Date to undeveloped real estate
not containing oil or gas reserves in the ordinary course of the Borrower’s real
estate sales, development and rental activities;

(p) ground leases in respect of real property on which facilities owned or
leased by the Borrower or any of its Restricted Subsidiaries are located;

(q) any interest or title of a lessor under any lease entered into by the
Borrower or any Restricted Subsidiary in the ordinary course of its business and
covering only the assets so leased;

(r) Liens arising from precautionary UCC financing statements or similar filings
made in respect of operating leases;

(s) Liens on cash and cash equivalents in an aggregate amount not to exceed
$20,000,000 at any time (i) in favor of counterparties to Swap Agreements to
secure obligations under such Swap Agreements (other than Secured Swap
Obligations) and (ii) in favor of issuing banks to secure obligations in respect
of letters of credit issued by such issuing banks (other than Letters of
Credit);

(t) Liens (to the extent not securing obligations for borrowed money) created
pursuant to construction, operating and maintenance agreements, transportation
agreements and other similar agreements and related documents entered in the
ordinary course of business;

 

92



--------------------------------------------------------------------------------

(u) Liens that are contractual rights of set-off, revocation, refund, or
chargeback (i) relating to the establishment of depository relations with banks
not given in connection with the issuance of Indebtedness, (ii) relating to
pooled deposits or sweep accounts to permit satisfaction of overdraft or similar
obligations incurred in the ordinary course of business or (iii) relating to
purchase orders and other agreements entered in the ordinary course of business;

(v) Liens solely on any cash earnest money deposits or escrow arrangements made
by the Borrower or any of its Restricted Subsidiaries in connection with any
letter of intent or purchase agreement relating to any acquisition of property
permitted hereunder; and

(w) additional Liens on Property (excluding Property constituting Borrowing Base
Properties, Equity Interests of the Borrower or its Restricted Subsidiaries
pledged as Collateral and Controlled Accounts) so long as the aggregate
principal amount of the obligations secured thereby does not at any time exceed
$50,000,000.

SECTION 6.03 Indebtedness. The Borrower will not, and will not permit any
Restricted Subsidiary to, create, incur, assume or permit to exist any
Indebtedness, except:

(a) the Obligations;

(b) Permitted Existing Indebtedness and Permitted Refinancing Indebtedness in
respect thereof;

(c) Indebtedness arising from intercompany loans and advances owing by the
Borrower or any Restricted Subsidiary to the Borrower, any Restricted Subsidiary
or any Unrestricted Subsidiary; provided that any such intercompany loans and
advances shall be subject to the limitations set forth in Section 6.05;

(d) Indebtedness of the Borrower or any Restricted Subsidiary incurred to
finance the acquisition, construction or improvement of any fixed or capital
assets, including Capital Lease Obligations and any Indebtedness assumed in
connection with the acquisition of any such assets or secured by a Lien on any
such assets prior to the acquisition thereof, and extensions, renewals and
replacements of any such Indebtedness that do not increase the outstanding
principal amount thereof, provided that (i) such Indebtedness is incurred prior
to or within 90 days after such acquisition or the completion of such
construction or improvement, (ii) the aggregate principal amount of Indebtedness
incurred pursuant to this Section 6.03(d) (other than any Capital Lease
Obligations incurred to refinance or replace any lease that was classified as an
operating lease in accordance with GAAP at the time such lease was entered into)
shall not at any time exceed $50,000,000 and (iii) for purposes of determining
whether any Indebtedness incurred pursuant to this Section 6.03(d) is permitted
under the Senior Notes Indentures, neither the Borrower nor any Restricted
Subsidiary shall be permitted to incur such Indebtedness in reliance on the
Secured Debt Indenture Exceptions;

(e) Permitted Unsecured Notes and Permitted Refinancing Indebtedness in respect
thereof;

(f) other Indebtedness of the Borrower and its Restricted Subsidiaries in an
aggregate principal amount at any time outstanding pursuant to this
Section 6.03(f) not in excess of $50,000,000;

(g) Indebtedness incurred to finance insurance premiums in the ordinary course
of business in an aggregate principal amount not to exceed the amount of such
insurance premiums;

 

93



--------------------------------------------------------------------------------

(h) indemnification, adjustment of purchase price, earnout or similar
obligations, in each case, incurred or assumed in connection with any
acquisition or Disposition otherwise permitted hereunder; and

(i) to the extent constituting Indebtedness, Indebtedness associated with
worker’s compensation claims, performance, bid, surety or similar bonds or
surety obligations required by Requirements of Law or by third parties in the
ordinary course of business in connection with the operation of, or provision
for the abandonment and remediation of, the Oil and Gas Properties.

For purposes of this Section 6.03, any payment by the Borrower or any Restricted
Subsidiary of any interest on any Indebtedness in kind (by adding the amount of
such interest to the principal amount of such Indebtedness) shall be deemed to
be an incurrence of Indebtedness.

SECTION 6.04 Financial Covenants.

(a) Minimum Current Ratio. The Borrower will not, as of the last day of any
Fiscal Quarter (commencing with the Fiscal Quarter ending June 30, 2018), permit
the Current Ratio to be less than 1.00 to 1.00.

(b) Maximum Total Net Leverage Ratio. The Borrower will not, as of the last day
of any Fiscal Quarter (commencing with the Fiscal Quarter ending June 30, 2018),
permit the Total Net Leverage Ratio to be greater than:

(i) with respect to each Fiscal Quarter ending during the period from June 30,
2018 through March 31, 2019, 4.50 to 1.00;

(ii) with respect to each Fiscal Quarter ending during the period from June 30,
2019 through March 31, 2020, 4.25 to 1.00; and

(iii) with respect to each Fiscal Quarter ending on or after June 30, 2020, 4.00
to 1.00.

SECTION 6.05 Investments. The Borrower will not, and will not permit any
Restricted Subsidiary to, make any Investment in any Person, except:

(a) (i) Investments in Subsidiaries in existence on the Effective Date and
(ii) other Investments in existence on the Effective Date and described on
Schedule 6.05 and any renewal or extension of any such Investments that does not
increase the amount of the Investment being renewed or extended (as determined
as of such date of renewal or extension);

(b) Investments by any Loan Party in or to any other Loan Party;

(c) Investments by any Restricted Subsidiary that is not a Loan Party in or to
any Loan Party or any other Restricted Subsidiary that is not a Loan Party;
provided that, in the case of any loan or advance made by any such Restricted
Subsidiary to any Loan Party, such loan or advance is unsecured and subordinated
to the Obligations pursuant to the Subordinated Intercompany Note;

(d) to the extent constituting Investments, Investments in direct ownership
interests in additional Oil and Gas Properties and gas gathering systems related
thereto or related to farm-out, farm-in, joint operating, joint venture or area
of mutual interest agreements, gathering systems, pipelines or other similar
arrangements which are usual and customary in the oil and gas exploration and
production business located within the geographic boundaries of the United
States of America;

 

94



--------------------------------------------------------------------------------

(e) Permitted Acquisitions;

(f) accounts receivable arising in the ordinary course of business, and
Investments received in connection with the bankruptcy or reorganization of
suppliers and customers or in settlement of delinquent obligations of, and other
disputes with, customers and suppliers to the extent reasonably necessary in
order to prevent or limit loss;

(g) Investments received in consideration for a Disposition permitted by
Section 6.08;

(h) Investments consisting of Swap Agreements permitted under Section 6.13;

(i) cash equivalents;

(j) Guarantees constituting Indebtedness permitted by Section 6.03;

(k) other Investments (including Investments in Unrestricted Subsidiaries) in an
aggregate amount not to exceed $50,000,000 at any time outstanding;

(l) extensions of trade credit and purchases of Property and services in the
ordinary course of business;

(m) Investments made with Equity Interests of the Borrower; and

(n) other Investments (including Investments in Unrestricted Subsidiaries) so
long as, after giving pro forma effect to the making of any such Investment, the
Payment Conditions are satisfied.

For purposes of determining the amount of any Investment outstanding for
purposes of this Section 6.05, such amount shall be deemed to be the amount of
such Investment when made, purchased or acquired (without adjustment for
subsequent increases or decreases in the value of such Investment), less any
amount realized in respect of such Investment upon the Disposition, collection
or return of capital (not to exceed the original amount invested).

SECTION 6.06 Restrictive Agreements. The Borrower will not, and will not permit
any Restricted Subsidiary to, directly or indirectly, enter into, create or
permit to exist any Restrictive Agreement, except for:

(a) limitations or restrictions contained in any Loan Document;

(b) limitations or restrictions existing under or by reason of any Requirement
of Law;

(c) customary restrictions with respect to any Restricted Subsidiary or any of
its assets contained in any agreement for the Disposition of all of the Equity
Interests of, or any of the assets of, such Restricted Subsidiary pending such
Disposition; provided that (i) such restrictions shall apply only to the
Restricted Subsidiary that is, or assets that are, the subject of such
Disposition and (ii) such Disposition is permitted hereunder;

(d) limitations or restrictions contained in contracts and agreements
outstanding on the Effective Date and identified on Schedule 6.06 and renewals,
extensions, refinancings or replacements thereof; provided that the foregoing
restrictions set forth in this Section 6.06 shall apply to any amendment or
modification to, or any renewal, extension, refinancing or replacement of, any
such contract or agreement that would have the effect of expanding the scope of
any such limitation or restriction;

 

95



--------------------------------------------------------------------------------

(e) customary restrictions or limitations in leases or other contracts
restricting the assignment thereof or the assignment of the property that is the
subject of such lease;

(f) restrictions or conditions of the type described in clause (a) of the
definition of Restrictive Agreements imposed by any agreement relating to
secured Indebtedness permitted by this Agreement or Permitted Liens if such
restrictions or conditions apply only to the Property securing such
Indebtedness;

(g) limitations or restrictions contained in joint venture agreements,
partnership agreements and other similar agreements with respect to a joint
ownership arrangement restricting the disposition or distribution of assets or
property of such joint venture, partnership or other joint ownership entity, so
long as such encumbrances or restrictions are not applicable to the property or
assets of any other Person; and

(h) limitations or restrictions contained in any agreement or instrument to
which any Person is a party at the time such Person is merged or consolidated
with or into, or the Equity Interests of such Person are otherwise acquired by,
the Borrower or any Restricted Subsidiary; provided that such restriction or
limitation (i) is not applicable to any Person, or the properties or assets of
any Person, other than the Person, or the property or assets of such Person, so
acquired and (ii) is not incurred in connection with, or in contemplation of,
such merger, consolidation or acquisition.

SECTION 6.07 Restricted Payments. The Borrower will not, and will not permit any
Restricted Subsidiary to, declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment, except:

(a) Restricted Subsidiaries may declare and pay dividends and other
distributions ratably with respect to their Equity Interests;

(b) the Borrower and its Restricted Subsidiaries may make Restricted Payments in
exchange for, or out of the proceeds received from, any substantially concurrent
issuance (other than to a Subsidiary) of additional Equity Interests of the
Borrower (other than Disqualified Stock);

(c) the Borrower may declare and pay dividends with respect to its Equity
Interests payable solely in additional shares of its Equity Interests (other
than Disqualified Stock);

(d) the Borrower and each Restricted Subsidiary may consummate (i) repurchases,
redemptions or other acquisitions or retirements for value of Equity Interests
deemed to occur upon the exercise of stock options, warrants, rights to acquire
Equity Interests or other convertible securities to the extent such Equity
Interests represents a portion of the exercise or exchange price thereof and
(ii) any repurchases, redemptions or other acquisitions or retirements for value
of Equity Interests made or deemed to be made in lieu of withholding Taxes in
connection with any exercise, vesting, settlement or exchange, as applicable, of
stock options, warrants, restricted stock, restricted stock units or other
similar rights;

(e) the Borrower and each Restricted Subsidiary may make payments of cash in
lieu of issuing fractional Equity Interests;

(f) the Borrower and each Restricted Subsidiary may make payments or
distributions to dissenting stockholders pursuant to applicable Requirements of
Law in connection with a merger, consolidation or transfer of assets that
complies with the provisions of Section 6.01 or Section 6.08, as applicable;

 

96



--------------------------------------------------------------------------------

(g) the Borrower and each Restricted Subsidiary may make Restricted Payments
with Net Cash Proceeds received from one or more Fayetteville Transactions, so
long as (i) the aggregate amount of Restricted Payments made pursuant to this
clause (g) since the Effective Date shall not exceed $750,000,000, (ii) no Loans
are outstanding both immediately before and after giving effect to any such
Restricted Payment, (iii) after giving pro forma effect to the making of any
such Restricted Payment and any contemporaneous Redemption of Existing Senior
Notes pursuant to Section 6.10(c), the Total Leverage Ratio will not be greater
than 3.50 to 1.00, (iv) such Restricted Payments are made no later than the
Fayetteville Proceeds Deadline and (v) at the time of and immediately after
giving pro forma effect to the making of any such Restricted Payment, no Default
or Event of Default shall have occurred and be continuing; and

(h) the Borrower and each Restricted Subsidiary may make other Restricted
Payments so long as, after giving pro forma effect to the making of such
Restricted Payments, the Payment Conditions are satisfied.

SECTION 6.08 Asset Dispositions. The Borrower will not, and will not permit any
Restricted Subsidiary to, Dispose of any of its Property to any Person, except:

(a) Borrowing Base Property Dispositions; provided, however, that:

(i) except with respect to Casualty Events, no Event of Default or (after
application of Section 6.08(a)(vi)) Borrowing Base Deficiency shall have
occurred and be continuing at the time of such Disposition,

(ii) with respect to any Asset Swap, the Borrower shall cause the Oil and Gas
Properties acquired pursuant thereto to become Mortgaged Properties to the
extent necessary to satisfy the minimum mortgage requirement set forth in
Section 5.10 upon consummation of such Asset Swap,

(iii) other than in the case of Asset Swaps and Casualty Events, at least 75% of
the consideration received in respect of such Borrowing Base Property
Disposition shall be cash or cash equivalents,

(iv) other than in respect of Casualty Events, the consideration received in
respect of such Borrowing Base Property Disposition shall be equal to or greater
than the fair market value of the Borrowing Base Properties or Equity Interests
subject to such Borrowing Base Property Disposition (as reasonably determined by
an Authorized Officer of the Borrower and, if requested by the Administrative
Agent, the Borrower shall deliver a certificate from the Borrower executed on
its behalf by an Authorized Officer certifying to the foregoing),

(v) if any such Disposition is of Equity Interests in a Borrowing Base Property
Subsidiary, such Disposition shall include all the Equity Interests of such
Subsidiary (unless all the Borrowing Base Properties owned by such Borrowing
Base Property Subsidiary are treated as having been Disposed of immediately
after giving effect to such Disposition of Equity Interests), and

(vi) in connection with such Borrowing Base Property Disposition, (A) the
Borrowing Base shall be reduced in accordance with Section 2.20(e)(i) unless
such reduction is

 

97



--------------------------------------------------------------------------------

not required pursuant to the proviso in Section 2.20(e)(i), and (B) the Borrower
shall make all mandatory prepayments required by, and within the time periods
set forth in, Section 2.09(c) (including after giving effect to any Borrowing
Base reduction pursuant to Section 2.20(e)(i));

(b) Dispositions, including Asset Swaps, of any Oil and Gas Properties which are
not Borrowing Base Properties;

(c) Dispositions of Property constituting Investments permitted by Section 6.05;

(d) Dispositions of Properties from any Loan Party to the Borrower or any other
Loan Party;

(e) Dispositions in the ordinary course of business of equipment and related
assets that are obsolete, worn out or no longer necessary or useful for the
business of the Borrower or any of its Restricted Subsidiaries or are replaced
by equipment of at least comparable value and use;

(f) Dispositions of Hydrocarbons and seismic data in the ordinary course of
business;

(g) any Disposition of assets (other than Oil and Gas Properties) resulting from
a Casualty Event;

(h) Dispositions of Hydrocarbon Interests to which no Proved Reserves are
attributed and farmouts with respect to undeveloped acreage to which no Proved
Reserves are attributed and assignments in connection with such farmouts or the
abandonment, farm-out, exchange, lease, sublease or other disposition in the
ordinary course of business of Oil and Gas Properties not constituting Proved
Oil and Gas Properties;

(i) Dispositions of accounts receivable in connection with the collection or
compromise thereof (other than in connection with any financing transaction);
and

(j) Dispositions of Properties not constituting Oil and Gas Properties or
accounts receivable, the fair market value of which (for all such Dispositions
since the Effective Date) does not exceed $50,000,000 in the aggregate.

SECTION 6.09 Use of Proceeds.

(a) The Borrower will not, and will not permit any of its Subsidiaries to, use
the proceeds of the Loans for any purpose other than (i) to pay fees and
expenses associated with the closing of the transactions contemplated by this
Agreement and the other Loan Documents, (ii) to repay all amounts outstanding
under the Existing Credit Agreements on the Effective Date and (iii) to finance
the working capital needs, and for general corporate purposes, of the Borrower
and its Restricted Subsidiaries.

(b) The Borrower will not, and will not permit any of its Subsidiaries to, use
the proceeds of any Loan under this Agreement directly or indirectly for the
purpose of buying or carrying any “margin stock” within the meaning of
Regulation U (herein called “margin stock”) or for the purpose of reducing or
retiring any indebtedness which was originally incurred to buy or carry a margin
stock or for any other purpose which would constitute this transaction a
“purpose” credit within the meaning of Regulation U. The Borrower will not, nor
will it permit any of its Subsidiaries to, take any action which would cause
this Agreement or any other Loan Document to violate Regulation T, U or X.

(c) The Borrower will not request any Credit Extension, and the Borrower will
not use or otherwise make available, and will ensure that its Subsidiaries and
its or their respective directors,

 

98



--------------------------------------------------------------------------------

officers, employees and agents will not use or otherwise make available, the
proceeds of any Credit Extension (i) in furtherance of an offer, payment,
promise to pay, or authorization of the payment or giving of money, or anything
else of value, to any Person in violation of any Anti-Corruption Laws, (ii) for
the purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, or
(iii) in any manner that would result in the violation of any Sanctions
applicable to any party hereto.

SECTION 6.10 Limitations on Redemptions of Indebtedness. The Borrower will not,
and will not permit any of its Restricted Subsidiaries to, voluntarily Redeem
any of the Existing Senior Notes or any Permitted Unsecured Notes prior to their
stated maturity, except:

(a) in the case of any Existing Senior Notes or Permitted Unsecured Notes with
maturity dates on or after the Scheduled Maturity Date, the Borrower and its
Restricted Subsidiaries may Redeem such Existing Senior Notes or Permitted
Unsecured Notes solely with payments (which payments may include cash
consideration to effect an exchange of any of the Existing Senior Notes or
Permitted Unsecured Notes as part of a permitted refinancing) made with the
proceeds of Permitted Refinancing Indebtedness;

(b) the Borrower and its Restricted Subsidiaries may Redeem any Existing Senior
Notes or Permitted Unsecured Notes so long as, after giving pro forma effect to
any such Redemption, the Payment Conditions are satisfied; and

(c) the Borrower and its Restricted Subsidiaries may Redeem any Existing Senior
Notes or Permitted Unsecured Notes from the Net Cash Proceeds received by the
Borrower or such Restricted Subsidiary from one or more Fayetteville
Transactions so long as (i) no Loans are outstanding immediately before and
after giving effect to such Redemption, (ii) such Redemption is made prior to
the Fayetteville Proceeds Deadline and (iii) at the time of and immediately
after giving pro forma effect to such Redemption, no Default or Event of Default
shall have occurred and be continuing.

SECTION 6.11 Limitation on Transactions with Affiliates. The Borrower will not,
and will not permit any Restricted Subsidiary to, directly or indirectly,
Dispose of any property or assets to, or purchase, lease or otherwise acquire
any property or assets from, or otherwise engage in any other transactions with,
any of its Affiliates, except in the ordinary course of business at prices and
on terms and conditions not less favorable to the Borrower or such Restricted
Subsidiary than could be obtained on an arm’s-length basis from unrelated third
parties. Notwithstanding the foregoing, the restrictions set forth in this
covenant shall not apply to (a) transactions between or among the Borrower and
its Restricted Subsidiaries not involving any other Affiliate, (b) any
Restricted Payment permitted by Section 6.07, (c) Investments in Unrestricted
Subsidiaries permitted by Section 6.05(o), (d) the payment of reasonable and
customary regular fees to directors of the Borrower or a Restricted Subsidiary
who are not employees of such Person, (e) any other transaction with any
employee, officer or director of the Borrower or any of its Restricted
Subsidiaries pursuant to employee benefit, compensation or indemnification
arrangements entered into in the ordinary course of business and approved by the
Board of Directors of such Person, and (f) non-exclusive licenses of patents,
copyrights, trademarks, trade secrets and other intellectual property.

SECTION 6.12 Material Change in Business. The Borrower and its Restricted
Subsidiaries (taken as a whole) will not engage in any business substantially
different from those businesses of the Borrower and its Subsidiaries described
in the Form 10-K of the Borrower for the Fiscal Year ended December 31, 2017, as
filed with the SEC, and any businesses reasonably related, ancillary or
complementary thereto.

SECTION 6.13 Swap Agreements.

 

99



--------------------------------------------------------------------------------

(a) The Borrower will not, and will not permit any Restricted Subsidiary to,
enter into any Swap Agreements with any Person other than:

(i) Subject to clause (a)(iv) of this Section, Swap Agreements in the ordinary
course of business and not for speculative purposes in respect of commodities
(A) with an Approved Swap Counterparty, (B) the tenor of which does not exceed
five (5) years, and (C) on a net basis, the aggregate notional volumes for which
(other than for (x) basis differential swaps on volumes hedged pursuant to other
Swap Agreements and (y) Swap Agreements providing for floors), when aggregated
with all other commodity Swap Agreements then in effect (other than (x) basis
differential swaps on volumes hedged pursuant to other Swap Agreements and
(y) Swap Agreements providing for floors) do not exceed on a monthly basis
(determined, in the case of contracts that are not settled on a monthly basis,
by a monthly proration acceptable to the Administrative Agent), as of the date
the latest hedging transaction is entered into under any such Swap Agreement:

(A) for the period from the date of entering into such hedging transaction
through the twenty-fourth (24th) month from the date of entering into such
hedging transaction, ninety percent (90%) of the reasonably anticipated
projected production of crude oil, natural gas liquids and natural gas
(calculated separately on a monthly basis) from Proved Reserves of the Loan
Parties evaluated in the most recently delivered Reserve Report; and

(B) for the period from the twenty-fifth month from the date of entering into
such hedging transactions through the sixtieth (60th) month from the date of
entering into such hedging transaction, eighty percent (80%) of the reasonably
anticipated projected production of crude oil, natural gas liquids and natural
gas (calculated separately on a monthly basis) from Proved Reserves of the Loan
Parties evaluated in the most recently delivered Reserve Report;

provided that for purposes of entering into or maintaining Swap Agreement trades
or transactions under Section 6.13(a), forecasts of reasonably anticipated
production from the Loan Parties’ Oil and Gas Properties constituting Proved
Reserves as set forth on the most recent Reserve Report delivered pursuant to
the terms of this Agreement shall be revised to account for any increase or
decrease therein anticipated because of information obtained by the Loan Parties
subsequent to the publication of such Reserve Report including the Loan Parties’
internal forecasts of production decline rates for existing wells and additions
to or deletions from anticipated future production from new wells and completed
acquisitions coming on stream or failing to come on stream;

(ii) Swap Agreements in the ordinary course of business and not for speculative
purposes in respect of crude oil or natural gas that are puts or floors,
provided that such puts and floors are independent and are not matched with a
ceiling or call (i.e., costless collars or participating structures);

(iii) Swap Agreements entered into by the Borrower in the ordinary course of
business and not for speculative purposes in order to effectively cap, collar or
exchange interest rates (from fixed to floating, from one floating rate to
another floating rate or otherwise) with respect to any interest-bearing
liability or investment of the Borrower or any Restricted Subsidiary; and

 

100



--------------------------------------------------------------------------------

(iv) Swap Agreements in respect of commodities associated with pending
acquisitions of Oil and Gas Properties upon the signing of the applicable
purchase and sale agreement (A) with an Approved Swap Counterparty, (B) with a
tenor not to exceed five years commencing with the first full month after such
Swap Agreement is executed, and (C) the aggregate notional volumes for which
(other than for (x) basis differential swaps on volumes hedged pursuant to other
Swap Agreements and (y) Swap Agreements providing for floors), do not exceed,
commencing with the first full month after the date such Swap Agreement is
executed, 70% of the reasonably anticipated projected production of crude oil,
natural gas liquids and natural gas (calculated separately on a monthly basis)
from the Oil and Gas Properties to be acquired pursuant to such purchase and
sale agreement; provided that, upon the 90th day after the date upon which the
applicable purchase and sale agreement was entered into, with such extensions as
agreed to by the Administrative Agent in its sole discretion, all Swap
Agreements associated with the Oil and Gas Properties to be acquired pursuant
thereto will be unwound or otherwise terminated such that the Borrower is in
compliance with the restrictions set forth in Section 6.13(a) above.

It is understood that Swap Agreements in respect of commodities which may, from
time to time, “hedge” the same volumes, but different elements of commodity risk
thereof, shall not be aggregated together when calculating the foregoing
limitations on notional volumes.

(b) In no event shall any Swap Agreement contain any requirement, agreement or
covenant for the Borrower or any of the Restricted Subsidiaries to post
collateral or margin to secure their obligations under such Swap Agreement or to
cover market exposures (other than as secured by Liens permitted under
Section 6.02(s)), provided that that the Secured Swap Agreements may require
that the obligations thereunder be secured pursuant to the Collateral Documents.

(c) The Borrower shall not, nor shall it permit any of the Restricted
Subsidiaries to, effect any Borrowing Base Hedge Unwind unless in connection
therewith, (i) the Borrowing Base shall be reduced in accordance with
Section 2.20(e) unless such reduction is not required pursuant to the proviso in
Section 2.20(e)(i) and (ii) the Borrower shall make all mandatory prepayments
required by, and within the time periods set forth in, Section 2.09(d)
(including after giving effect to any Borrowing Base reduction pursuant to
Section 2.20(e)).

SECTION 6.14 Deposit Accounts. Subject to Section 5.12 and Section 5.13, none of
the Borrower or any other Loan Party will at any time own, open, establish or
suffer to exist in its name any Deposit Account or Securities Account, except
(a) Controlled Accounts and (b) Excluded Accounts.

SECTION 6.15 Take-or-Pay or Other Prepayments. Except as set forth on
Schedule 3.26 or in each Reserve Report Certificate required to be delivered by
the Borrower hereunder, the Borrower will not, and will not permit any
Restricted Subsidiary to, allow gas imbalances, take-or-pay or other prepayments
with respect to the Borrowing Base Properties that would require the Borrower or
such Restricted Subsidiary to deliver Hydrocarbons at some future time without
then or thereafter receiving full payment therefor to exceed on a net basis a
volume equal to one percent (1%) of the aggregate volumes of Hydrocarbons (on an
Mcf basis) attributable to the Proved Reserves of the Loan Parties included in
the most recent Reserve Report.

SECTION 6.16 Marketing Activities. The Borrower will not, and will not permit
any of the Restricted Subsidiary to, engage in marketing activities for any
Hydrocarbons or enter into any contracts related thereto other than
(i) contracts for the sale of Hydrocarbons scheduled or reasonably estimated to
be produced from Oil and Gas Properties of the Borrower and its Subsidiaries
during the period of such contract, (ii) contracts for the sale of Hydrocarbons
scheduled or reasonably estimated to be produced

 

101



--------------------------------------------------------------------------------

from Oil and Gas Properties of third parties during the period of such contract
associated with the Oil and Gas Properties of the Borrower and its Subsidiaries
that the Borrower or one of its Subsidiaries has the right to market pursuant to
joint operating agreements, unitization agreements or other similar contracts
that are usual and customary in the oil and gas business, (iii) other contracts
for the purchase and/or sale of Hydrocarbons of third parties (A) which have
generally offsetting provisions (i.e. corresponding pricing mechanics, delivery
dates and points and volumes) such that no “position” is taken and (B) for which
appropriate credit support has been taken to alleviate the material credit risks
of the counterparty thereto and (iv) other contracts for the purchase and/or
sale of Hydrocarbons of third parties in order to utilize unused contracted
transportation or storage capacity of the Borrower or any of its Restricted
Subsidiaries so long as such contracts do not expose the Borrower or any of its
Restricted Subsidiaries to any material commodity price risk.

SECTION 6.17 Amendments to Organizational Documents. The Borrower shall not, and
shall not permit any of the Loan Parties to, amend, supplement or otherwise
modify (or permit to be amended, supplemented or modified) its Organizational
Documents in any manner that would reasonably be expected to be materially
adverse to the rights or interests of the Administrative Agent or the Lenders.

ARTICLE VII

Events of Default

SECTION 7.01 Events of Default. The occurrence of any of the following events
shall constitute an “Event of Default” under this Agreement and each of the
other Loan Documents:

(a) Representations and Warranties. Any representation or warranty made or
deemed made by or on behalf of the Borrower or any other Loan Party in this
Agreement or any other Loan Document or in any certificate, instrument or other
document delivered in connection with this Agreement or any other Loan Document
shall prove to have been incorrect in any material respect as of the date such
representation or warranty was made or deemed made (or in any respect with
respect to any representation or warranty qualified by materiality or Material
Adverse Effect);

(b) Payment Default. The Borrower shall fail to pay (i) any principal of any
Loan or any reimbursement obligation in respect of any LC Disbursement when due
or (ii) any interest, fee or other amount (other than any amount referred to in
clause (i) of this paragraph) payable under this Agreement or any other Loan
Document within five days after the same becomes due;

(c) Breach of Certain Covenants. The Borrower shall fail to perform or observe
any covenant, condition or agreement contained in Section 5.01(i), 5.03(b) (with
respect to the existence of the Borrower or any Subsidiary Guarantor), 5.12 or
Article VI;

(d) Other Breaches of the Loan Documents. The breach by the Borrower or any
other Loan Party (other than a breach which constitutes an Event of Default
under clauses (a), (b) or (c) of this Article VII) of any term or provision of
this Agreement or any other Loan Document which is not remedied within 30 days
after the earlier to occur of (i) receipt by the Borrower of written notice of
such breach from the Administrative Agent and (ii) an Authorized Officer obtains
Knowledge thereof;

(e) ERISA. An event or condition specified in Section 5.01(e) shall occur or
exist with respect to any Plan or any Multiemployer Plan and, as a result of
such event or condition, together with all other such events or conditions then
outstanding, the Borrower, any of its Subsidiaries or any member of the
Controlled Group shall incur, or shall be reasonably likely to incur, a
liability that would have a Material Adverse Effect;

 

102



--------------------------------------------------------------------------------

(f) Cross-Default. Failure of the Borrower or any Restricted Subsidiary to pay
any Material Indebtedness when due (after giving effect to any period of grace
set forth in any agreement under which such Indebtedness was created or is
governed); or the default by the Borrower or any Restricted Subsidiary in the
performance of any other term, provision or condition contained in any agreement
under which any Material Indebtedness was created or is governed, the effect of
which is to cause, or to permit the holder or holders of such Material
Indebtedness to cause, such Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its stated
maturity; or any Material Indebtedness shall become due and payable or be
required to be prepaid, repurchased, redeemed or defeased (other than by a
regularly scheduled payment) prior to the stated maturity thereof;

(g) Voluntary Bankruptcy, etc. The Borrower or any other Loan Party shall
(i) not pay, or admit in writing its inability to pay, its debts generally as
they become due, (ii) make an assignment for the benefit of creditors,
(iii) apply for, seek, consent to, or acquiesce in, the appointment of a
receiver, custodian, trustee, examiner, liquidator or similar official for the
Borrower or such other Loan Party, (iv) institute any proceeding seeking an
order for relief under the Federal bankruptcy laws as now or hereafter in effect
or seeking to adjudicate it a bankrupt or insolvent, or seeking dissolution,
winding up, liquidation, reorganization, arrangement, adjustment or composition
of it or its debts under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors or (v) take any action to authorize or
effect any of the foregoing actions set forth in this clause (g);

(h) Involuntary Bankruptcy, etc. Without the application, approval or consent of
the Borrower or the applicable other Loan Party, a receiver, trustee, examiner,
liquidator or similar official shall be appointed for the Borrower or any other
Loan Party, or a proceeding described in clause (g)(iv) of this Section 7.01
shall be instituted against the Borrower or any other Loan Party, and such
appointment continues undischarged or such proceeding continues undismissed or
unstayed for a period of 60 consecutive days;

(i) Judgments. The Borrower or any Restricted Subsidiary shall fail within 30
days to pay, bond or otherwise discharge any final judgment or order for the
payment of money in excess of $50,000,000 (to the extent not covered by
independent third-party insurance as to which the applicable insurer has been
notified of such judgment and does not dispute coverage and is not subject to
any insolvency proceeding) which is not stayed on appeal, or any action shall be
legally taken by a judgment creditor to attach or levy upon any assets of the
Borrower or such Restricted Subsidiary to enforce any such judgment;

(j) Unenforceability of Certain Loan Documents. This Agreement, any Note, any
Subsidiary Guaranty or any Collateral Document shall fail to remain in full
force or effect or any action shall be taken to discontinue or to assert the
invalidity or unenforceability thereof, or any Loan Party that is a party to any
such Loan Document shall deny that it has any further liability thereunder or
shall give notice to such effect, in each case other than as expressly permitted
hereunder or thereunder or upon Payment in Full;

(k) Collateral Documents. Any Collateral Document after delivery thereof shall
for any reason (other than pursuant to the terms thereof) cease to create a
valid and perfected first priority Lien (except in the case of Permitted Liens,
to the extent any such Permitted Liens would have priority over the Liens in
favor of the Administrative Agent pursuant to any applicable Requirement of Law)
on the Collateral purported to be covered thereby; or

(l) Change of Control. A Change of Control shall occur.

 

103



--------------------------------------------------------------------------------

SECTION 7.02 Remedies upon Event of Default. If any Event of Default occurs and
is continuing, the Administrative Agent shall, at the request of, or may, with
the consent of, the Majority Lenders, take any or all of the following actions,
at the same or different times: (i) terminate the Aggregate Commitments, and
thereupon the Aggregate Commitments shall terminate immediately, (ii) declare
the Loans then outstanding to be due and payable in whole (or in part, in which
case any principal not so declared to be due and payable may thereafter be
declared to be due and payable), and thereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and all
fees and other Secured Obligations of the Borrower accrued hereunder and under
the other Loan Documents, shall become due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower and (iii) require cash collateral for the LC
Exposure in accordance with Section 2.04(j) hereof; and in case of any event
described in Section 7.01(g) or Section 7.01(h), the Aggregate Commitments shall
automatically terminate and the principal of the Loans then outstanding and cash
collateral for the LC Exposure, together with accrued interest thereon and all
fees and other Secured Obligations accrued hereunder and under the other Loan
Documents, shall automatically become due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower. Upon the occurrence and during the continuance of an Event of
Default, the Administrative Agent may, and at the request of the Majority
Lenders shall, exercise any rights and remedies provided to the Administrative
Agent under the Loan Documents or at law or equity, including all remedies
provided under the UCC.

ARTICLE VIII

The Administrative Agent

SECTION 8.01 Authorization and Action.

(a) Each Lender and each Issuing Bank hereby irrevocably appoints the entity
named as Administrative Agent in the heading of this Agreement and its
successors and assigns to serve as the administrative agent and collateral agent
under the Loan Documents and each Lender and each Issuing Bank authorizes the
Administrative Agent to take such actions as agent on its behalf and to exercise
such powers under this Agreement and the other Loan Documents as are delegated
to the Administrative Agent under such agreements and to exercise such powers as
are reasonably incidental thereto. Without limiting the foregoing, each Lender
and each Issuing Bank hereby authorizes the Administrative Agent to execute and
deliver, and to perform its obligations under, each of the Loan Documents to
which the Administrative Agent is a party, to exercise all rights, powers and
remedies that the Administrative Agent may have under such Loan Documents.

(b) As to any matters not expressly provided for herein and in the other Loan
Documents (including enforcement or collection), the Administrative Agent shall
not be required to exercise any discretion or take any action, but shall be
required to act or to refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the written instructions of the Majority
Lenders or the Required Lenders, as applicable (or such other number or
percentage of the Lenders as shall be necessary, pursuant to the terms in the
Loan Documents), and, unless and until revoked in writing, such instructions
shall be binding upon each Lender and each Issuing Bank; provided, however, that
the Administrative Agent shall not be required to take any action that (i) the
Administrative Agent in good faith believes exposes it to liability unless the
Administrative Agent receives an indemnification satisfactory to it from the
Lenders and the Issuing Banks with respect to such action or (ii) is contrary to
this Agreement or any other Loan Document or applicable Requirements of Law,
including any action that may be in violation of the automatic stay under any
requirement of law relating to bankruptcy, insolvency or reorganization or
relief of debtors or that may effect a forfeiture, modification or termination
of property of a Defaulting Lender in violation of any requirement of law
relating to

 

104



--------------------------------------------------------------------------------

bankruptcy, insolvency or reorganization or relief of debtors; provided,
further, that the Administrative Agent may seek clarification or direction from
the Majority Lenders or the Required Lenders, as applicable, prior to the
exercise of any such instructed action and may refrain from acting until such
clarification or direction has been provided. Except as expressly set forth in
the Loan Documents, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Borrower, any Subsidiary or any Affiliate of any of the
foregoing that is communicated to or obtained by the Person serving as
Administrative Agent or any of its Affiliates in any capacity. Nothing in this
Agreement shall require the Administrative Agent to expend or risk its own funds
or otherwise incur any financial liability in the performance of any of its
duties hereunder or in the exercise of any of its rights or powers if it shall
have reasonable grounds for believing that repayment of such funds or adequate
indemnity against such risk or liability is not reasonably assured to it.

(c) In performing its functions and duties hereunder and under the other Loan
Documents, the Administrative Agent is acting solely on behalf of the Lenders
and the Issuing Banks (except in limited circumstances expressly provided for
herein relating to the maintenance of the Register), and its duties are entirely
mechanical and administrative in nature. Without limiting the generality of the
foregoing:

(i) the Administrative Agent does not assume and shall not be deemed to have
assumed any obligation or duty or any other relationship as the agent, fiduciary
or trustee of or for any Lender, Issuing Bank or holder of any other obligation
other than as expressly set forth herein and in the other Loan Documents,
regardless of whether a Default or an Event of Default has occurred and is
continuing (and it is understood and agreed that the use of the term “agent” (or
any similar term) herein or in any other Loan Document with reference to the
Administrative Agent is not intended to connote any fiduciary duty or other
implied (or express) obligations arising under agency doctrine of any applicable
Requirements of Law, and that such term is used as a matter of market custom and
is intended to create or reflect only an administrative relationship between
contracting parties); additionally, each Lender and each Issuing Bank agrees
that it will not assert any claim against the Administrative Agent based on an
alleged breach of fiduciary duty by the Administrative Agent in connection with
this Agreement and the transactions contemplated hereby;

(ii) where the Administrative Agent is required or deemed to act as a trustee in
respect of any Collateral over which a security interest has been created
pursuant to a Loan Document the obligations and liabilities of the
Administrative Agent to the Secured Parties in its capacity as trustee shall be
excluded to the fullest extent permitted by applicable Requirements of Law; and

(iii) nothing in this Agreement or any Loan Document shall require the
Administrative Agent to account to any Lender for any sum or the profit element
of any sum received by the Administrative Agent for its own account;

(d) The Administrative Agent may perform any of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any of their respective duties and
exercise their respective rights and powers through their respective Related
Parties. The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities pursuant to this
Agreement. The Administrative Agent shall not be responsible for the negligence
or misconduct of any sub-agent except to the extent that a court of competent
jurisdiction determines in a final and nonappealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agent.

 

105



--------------------------------------------------------------------------------

(e) None of any Co-Syndication Agent or any Joint Lead Arranger shall have
obligations or duties whatsoever in such capacity under this Agreement or any
other Loan Document and shall incur no liability hereunder or thereunder in such
capacity, but all such persons shall have the benefit of the indemnities
provided for hereunder.

(f) In case of the pendency of any proceeding with respect to any Loan Party
under any Federal, state or foreign bankruptcy, insolvency, receivership or
similar law now or hereafter in effect, the Administrative Agent (irrespective
of whether the principal of any Loan or any Secured Obligation shall then be due
and payable as herein expressed or by declaration or otherwise and irrespective
of whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered (but not obligated) by intervention in such
proceeding or otherwise:

(i) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, LC Disbursements and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the Issuing
Banks and the Administrative Agent (including any claim under Sections 2.10,
2.11, 2.13, 2.15 and 9.03) allowed in such judicial proceeding; and

(ii) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding is hereby authorized by each
Lender, each Issuing Bank and each other Secured Party to make such payments to
the Administrative Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Lenders, the Issuing
Banks or the other Secured Parties, to pay to the Administrative Agent any
amount due to it, in its capacity as the Administrative Agent, under the Loan
Documents (including under Section 9.03). Nothing contained herein shall be
deemed to authorize the Administrative Agent to authorize or consent to or
accept or adopt on behalf of any Lender or Issuing Bank any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender or Issuing Bank or to authorize the Administrative
Agent to vote in respect of the claim of any Lender or Issuing Bank in any such
proceeding.

(g) The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the Issuing Banks, and, except solely to
the extent of the Borrower’s rights to consent pursuant to and subject to the
conditions set forth in this Article, none of the Borrower or any Subsidiary, or
any of their respective Affiliates, shall have any rights as a third party
beneficiary under any such provisions. Each Secured Party, whether or not a
party hereto, will be deemed, by its acceptance of the benefits of the
Collateral and of the Guarantees of the Obligations provided under the Loan
Documents, to have agreed to the provisions of this Article.

SECTION 8.02 Administrative Agent’s Reliance, Indemnification, Etc.

(a) Neither the Administrative Agent nor any of its Related Parties shall be
(i) liable for any action taken or omitted to be taken by it under or in
connection with this Agreement or the other Loan Documents (x) with the consent
of or at the request of the Majority Lenders or Required Lenders, as applicable,
(or such other number or percentage of the Lenders as shall be necessary, or as
the Administrative Agent shall believe in good faith to be necessary, under the
circumstances as provided in

 

106



--------------------------------------------------------------------------------

the Loan Documents) or (y) in the absence of its own gross negligence or willful
misconduct (such absence to be presumed unless otherwise determined by a court
of competent jurisdiction by a final and nonappealable judgment) or
(ii) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by any Loan Party or any officer
thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Administrative Agent under or in connection with, this
Agreement or any other Loan Document or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document or for any failure of any Loan Party to perform its obligations
hereunder or thereunder.

(b) The Administrative Agent shall be deemed not to have knowledge of any
Default unless and until written notice thereof (stating that it is a “notice of
default”) is given to the Administrative Agent by the Borrower, a Lender or an
Issuing Bank, and the Administrative Agent shall not be responsible for or have
any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Loan Document, (ii) the
contents of any certificate, report or other document delivered thereunder or in
connection therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth in any Loan
Document or the occurrence of any Default, (iv) the sufficiency, validity,
enforceability, effectiveness or genuineness of any Loan Document or any other
agreement, instrument or document, (v) the satisfaction of any condition set
forth in Article IV or elsewhere in any Loan Document, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent
or satisfaction of any condition that expressly refers to the matters described
therein being acceptable or satisfactory to the Administrative Agent, or
(vi) the creation, perfection or priority of Liens on the Collateral.

(c) Without limiting the foregoing, the Administrative Agent (i) may treat the
payee of any promissory note as its holder until such promissory note has been
assigned in accordance with Section 9.04, (ii) may rely on the Register to the
extent set forth in Section 9.04(b), (iii) may consult with legal counsel
(including counsel to the Borrower), independent public accountants and other
experts selected by it, and shall not be liable for any action taken or omitted
to be taken in good faith by it in accordance with the advice of such counsel,
accountants or experts, (iv) makes no warranty or representation to any Lender
or Issuing Bank and shall not be responsible to any Lender or Issuing Bank for
any statements, warranties or representations made by or on behalf of any Loan
Party in connection with this Agreement or any other Loan Document, (v) in
determining compliance with any condition hereunder to the making of a Loan, or
the issuance of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or an Issuing Bank, may presume that such condition is
satisfactory to such Lender or Issuing Bank unless the Administrative Agent
shall have received notice to the contrary from such Lender or Issuing Bank
sufficiently in advance of the making of such Loan or the issuance of such
Letter of Credit and (vi) shall be entitled to rely on, and shall incur no
liability under or in respect of this Agreement or any other Loan Document by
acting upon, any notice, consent, certificate or other instrument or writing
(which writing may be a fax, any electronic message, Internet or intranet
website posting or other distribution) or any statement made to it orally or by
telephone and believed by it to be genuine and signed or sent or otherwise
authenticated by the proper party or parties (whether or not such Person in fact
meets the requirements set forth in the Loan Documents for being the maker
thereof).

SECTION 8.03 Posting of Communications.

(a) The Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make any Communications available to the Lenders and the Issuing
Banks by posting the Communications on IntraLinks™, DebtDomain, SyndTrak,
ClearPar or any other electronic platform chosen by the Administrative Agent to
be its electronic transmission system (the “Approved Electronic Platform”).

 

107



--------------------------------------------------------------------------------

(b) Although the Approved Electronic Platform and its primary web portal are
secured with generally-applicable security procedures and policies implemented
or modified by the Administrative Agent from time to time (including, as of the
Effective Date, a user ID/password authorization system) and the Approved
Electronic Platform is secured through a per-deal authorization method whereby
each user may access the Approved Electronic Platform only on a deal-by-deal
basis, each of the Lenders, each of the Issuing Banks and the Borrower
acknowledges and agrees that the distribution of material through an electronic
medium is not necessarily secure and that there are confidentiality and other
risks associated with such distribution. Each of the Lenders, each of the
Issuing Banks and the Borrower hereby approves distribution of the
Communications through the Approved Electronic Platform and understands and
assumes the risks of such distribution.

(c) THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS ARE PROVIDED “AS IS”
AND “AS AVAILABLE”. THE APPLICABLE PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS, OR THE ADEQUACY OF THE APPROVED
ELECTRONIC PLATFORM AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR OMISSIONS IN
THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS. NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE APPLICABLE PARTIES IN
CONNECTION WITH THE COMMUNICATIONS OR THE APPROVED ELECTRONIC PLATFORM. IN NO
EVENT SHALL THE ADMINISTRATIVE AGENT, ANY JOINT LEAD ARRANGER, ANY
CO-SYNDICATION AGENT OR ANY OF THEIR RESPECTIVE RELATED PARTIES (COLLECTIVELY,
“APPLICABLE PARTIES”) HAVE ANY LIABILITY TO ANY LOAN PARTY, ANY LENDER, ANY
ISSUING BANK OR ANY OTHER PERSON OR ENTITY FOR DAMAGES OF ANY KIND, INCLUDING
DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR
EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF ANY LOAN
PARTY’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE
INTERNET OR THE APPROVED ELECTRONIC PLATFORM IN THE ABSENCE OF ITS OWN GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT (SUCH ABSENCE TO BE PRESUMED UNLESS OTHERWISE
DETERMINED BY A COURT OF COMPETENT JURISDICTION BY A FINAL AND NONAPPEALABLE
JUDGMENT).

(d) Each Lender and each Issuing Bank agrees that notice to it (as provided in
the next sentence) specifying that Communications have been posted to the
Approved Electronic Platform shall constitute effective delivery of the
Communications to such Lender for purposes of the Loan Documents. Each Lender
and Issuing Bank agrees (i) to notify the Administrative Agent in writing (which
could be in the form of electronic communication) from time to time of such
Lender’s or Issuing Bank’s (as applicable) email address to which the foregoing
notice may be sent by electronic transmission and (ii) that the foregoing notice
may be sent to such email address.

(e) Each of the Lenders, each of the Issuing Banks and the Borrower agrees that
the Administrative Agent may, but (except as may be required by applicable
Requirements of Law) shall not be obligated to, store the Communications on the
Approved Electronic Platform in accordance with the Administrative Agent’s
generally applicable document retention procedures and policies.

(f) Nothing herein shall prejudice the right of the Administrative Agent, any
Lender or any Issuing Bank to give any notice or other communication pursuant to
any Loan Document in any other manner specified in such Loan Document.

 

108



--------------------------------------------------------------------------------

SECTION 8.04 The Administrative Agent Individually. With respect to its
Commitment, Loans, and Letters of Credit, the Person serving as the
Administrative Agent shall have and may exercise the same rights and powers
hereunder and is subject to the same obligations and liabilities as and to the
extent set forth herein for any other Lender or Issuing Bank, as the case may
be. The terms “Issuing Banks”, “Lenders”, “Required Lenders”, “Majority Lenders”
and any similar terms shall, unless the context clearly otherwise indicates,
include the Administrative Agent in its individual capacity as a Lender, Issuing
Bank or as one of the Required Lenders or Majority Lenders, as applicable. The
Person serving as the Administrative Agent and its Affiliates may accept
deposits from, lend money to, own securities of, act as the financial advisor or
in any other advisory capacity for and generally engage in any kind of banking,
trust or other business with, the Borrower, any Subsidiary or any Affiliate of
any of the foregoing as if such Person was not acting as the Administrative
Agent and without any duty to account therefor to the Lenders or the Issuing
Banks.

SECTION 8.05 Successor Administrative Agent.

(a) The Administrative Agent may resign at any time by giving 30 days’ prior
written notice thereof to the Lenders, the Issuing Banks and the Borrower,
whether or not a successor Administrative Agent has been appointed. Upon any
such resignation, the Majority Lenders shall have the right (with, so long as no
Event of Default exists, the consent of the Borrower, which shall not be
unreasonably withheld or delayed) to appoint a successor Administrative Agent.
If no successor Administrative Agent shall have been so appointed by the
Majority Lenders, and shall have accepted such appointment, within 30 days after
the retiring Administrative Agent’s giving of notice of resignation, then the
retiring Administrative Agent may, on behalf of the Lenders and the Issuing
Banks, appoint a successor Administrative Agent, which shall be a bank with an
office in New York, New York or an Affiliate of any such bank. In either case,
such appointment shall be subject to the prior written approval of the Borrower
(which approval may not be unreasonably withheld and shall not be required while
an Event of Default has occurred and is continuing). Upon the acceptance of any
appointment as Administrative Agent by a successor Administrative Agent, such
successor Administrative Agent shall succeed to, and become vested with, all the
rights, powers, privileges and duties of the retiring Administrative Agent. Upon
the acceptance of appointment as Administrative Agent by a successor
Administrative Agent, the retiring Administrative Agent shall be discharged from
its duties and obligations under this Agreement and the other Loan Documents.
Prior to any retiring Administrative Agent’s resignation hereunder as
Administrative Agent, the retiring Administrative Agent shall take such action
as may be reasonably necessary to assign to the successor Administrative Agent
its rights as Administrative Agent under the Loan Documents.

(b) Notwithstanding paragraph (a) of this Section, in the event no successor
Administrative Agent shall have been so appointed and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its intent to resign, the retiring Administrative Agent may give notice of
the effectiveness of its resignation to the Lenders, the Issuing Banks and the
Borrower, whereupon, on the date of effectiveness of such resignation stated in
such notice, (i) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents; provided
that, solely for purposes of maintaining any security interest granted to the
Administrative Agent under any Collateral Document for the benefit of the
Secured Parties, the retiring Administrative Agent shall continue to be vested
with such security interest as collateral agent for the benefit of the Secured
Parties, and continue to be entitled to the rights set forth in such Collateral
Document and Loan Document, and, in the case of any Collateral in the possession
of the Administrative Agent, shall continue to hold such Collateral, in each
case until such time as a successor Administrative Agent is appointed and
accepts such appointment in accordance with this Section (it being understood
and agreed that the retiring Administrative Agent shall have no duty or
obligation to take any further action under any Collateral Document, including
any action required to maintain the perfection of any such

 

109



--------------------------------------------------------------------------------

security interest), and (ii) the Majority Lenders shall succeed to and become
vested with all the rights, powers, privileges and duties of the retiring
Administrative Agent; provided that (A) all payments required to be made
hereunder or under any other Loan Document to the Administrative Agent for the
account of any Person other than the Administrative Agent shall be made directly
to such Person and (B) all notices and other communications required or
contemplated to be given or made to the Administrative Agent shall directly be
given or made to each Lender and each Issuing Bank. Following the effectiveness
of the Administrative Agent’s resignation from its capacity as such, the
provisions of this Article and Section 9.03, as well as any exculpatory,
reimbursement and indemnification provisions set forth in any other Loan
Document, shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Administrative Agent was acting as Administrative Agent and in respect
of the matters referred to in the proviso under clause (i) above.

SECTION 8.06 Acknowledgments of Lenders and Issuing Banks.

(a) Each Lender represents that it is engaged in making, acquiring or holding
commercial loans in the ordinary course of its business and that it has,
independently and without reliance upon the Administrative Agent, any Joint Lead
Arranger or any other Lender, or any of the Related Parties of any of the
foregoing, and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement as a Lender, and to make, acquire or hold Loans hereunder. Each Lender
also acknowledges that it will, independently and without reliance upon the
Administrative Agent, any Joint Lead Arranger or any other Lender, or any of the
Related Parties of any of the foregoing, and based on such documents and
information (which may contain material, non-public information within the
meaning of the United States securities laws concerning the Borrower and its
Affiliates) as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

(b) Each Lender, by delivering its signature page to this Agreement on the
Effective Date, or delivering its signature page to an Assignment and Assumption
or any other Loan Document pursuant to which it shall become a Lender hereunder,
shall be deemed to have acknowledged receipt of, and consented to and approved,
each Loan Document and each other document required to be delivered to, or be
approved by or satisfactory to, the Administrative Agent or the Lenders on the
Effective Date.

SECTION 8.07 Collateral Matters.

(a) Except with respect to the exercise of setoff rights in accordance with
Section 9.08 or with respect to a Secured Party’s right to file a proof of claim
in an insolvency proceeding, no Secured Party shall have any right individually
to realize upon any of the Collateral or to enforce any Guarantee of the
Obligations, it being understood and agreed that all powers, rights and remedies
under the Loan Documents may be exercised solely by the Administrative Agent on
behalf of the Secured Parties in accordance with the terms thereof.

(b) In furtherance of the foregoing and not in limitation thereof, no
arrangements in respect of Banking Services the obligations under which
constitute Banking Services Obligations and no Swap Agreement the obligations
under which constitute Secured Swap Obligations, will create (or be deemed to
create) in favor of any Secured Party that is a party thereto any rights in
connection with the management or release of any Collateral or of the
obligations of any Loan Party under any Loan Document. By accepting the benefits
of the Collateral, each Secured Party that is a party to any such arrangement in
respect of Banking Services or Swap Agreement, as applicable, shall be deemed to
have appointed the Administrative Agent to serve as administrative agent and
collateral agent under the Loan Documents and agreed to be bound by the Loan
Documents as a Secured Party thereunder, subject to the limitations set forth in
this paragraph.

 

110



--------------------------------------------------------------------------------

(c) The Secured Parties irrevocably authorize the Administrative Agent, at its
option and in its discretion, to subordinate any Lien on any property granted to
or held by the Administrative Agent under any Loan Document to the holder of any
Lien on such property that is permitted by Section 6.02(b), (c), (d), (e), (f),
(h), (i) or (k). The Administrative Agent shall not be responsible for or have a
duty to ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders or any other Secured Party for any
failure to monitor or maintain any portion of the Collateral.

SECTION 8.08 Credit Bidding. The Secured Parties hereby irrevocably authorize
the Administrative Agent, at the direction of the Majority Lenders, to credit
bid all or any portion of the Secured Obligations (including by accepting some
or all of the Collateral in satisfaction of some or all of the Secured
Obligations pursuant to a deed in lieu of foreclosure or otherwise) and in such
manner purchase (either directly or through one or more acquisition vehicles)
all or any portion of the Collateral (a) at any sale thereof conducted under the
provisions of the Bankruptcy Code, including under Sections 363, 1123 or 1129 of
the Bankruptcy Code, or any similar laws in any other jurisdictions to which a
Loan Party is subject, or (b) at any other sale, foreclosure or acceptance of
collateral in lieu of debt conducted by (or with the consent or at the direction
of) the Administrative Agent (whether by judicial action or otherwise) in
accordance with any applicable Requirements of Law. In connection with any such
credit bid and purchase, the Secured Obligations owed to the Secured Parties
shall be entitled to be, and shall be, credit bid by the Administrative Agent at
the direction of the Majority Lenders on a ratable basis (with Secured
Obligations with respect to contingent or unliquidated claims receiving
contingent interests in the acquired assets on a ratable basis that shall vest
upon the liquidation of such claims in an amount proportional to the liquidated
portion of the contingent claim amount used in allocating the contingent
interests) for the asset or assets so purchased (or for the equity interests or
debt instruments of the acquisition vehicle or vehicles that are issued in
connection with such purchase). In connection with any such bid, (i) the
Administrative Agent shall be authorized to form one or more acquisition
vehicles and to assign any successful credit bid to such acquisition vehicle or
vehicles, (ii) each of the Secured Parties’ ratable interests in the Secured
Obligations which were credit bid shall be deemed without any further action
under this Agreement to be assigned to such vehicle or vehicles for the purpose
of closing such sale, (iii) the Administrative Agent shall be authorized to
adopt documents providing for the governance of the acquisition vehicle or
vehicles (provided that any actions by the Administrative Agent with respect to
such acquisition vehicle or vehicles, including any disposition of the assets or
equity interests thereof, shall be governed, directly or indirectly, by, and the
governing documents shall provide for, control by the vote of the Majority
Lenders or their permitted assignees under the terms of this Agreement or the
governing documents of the applicable acquisition vehicle or vehicles, as the
case may be, irrespective of the termination of this Agreement and without
giving effect to the limitations on actions by the Majority Lenders contained in
Section 9.02 of this Agreement), (iv) the Administrative Agent on behalf of such
acquisition vehicle or vehicles shall be authorized to issue to each of the
Secured Parties, ratably on account of the relevant Secured Obligations which
were credit bid, interests, whether as equity, partnership, limited partnership
interests or membership interests, in any such acquisition vehicle and/or debt
instruments issued by such acquisition vehicle, all without the need for any
Secured Party or acquisition vehicle to take any further action, and (v) to the
extent that Secured Obligations that are assigned to an acquisition vehicle are
not used to acquire Collateral for any reason (as a result of another bid being
higher or better, because the amount of Secured Obligations assigned to the
acquisition vehicle exceeds the amount of Secured Obligations credit bid by the
acquisition vehicle or otherwise), such Secured Obligations shall automatically
be reassigned to the Secured Parties pro rata with their original

 

111



--------------------------------------------------------------------------------

interest in such Secured Obligations and the equity interests and/or debt
instruments issued by any acquisition vehicle on account of such Secured
Obligations shall automatically be cancelled, without the need for any Secured
Party or any acquisition vehicle to take any further action. Notwithstanding
that the ratable portion of the Secured Obligations of each Secured Party are
deemed assigned to the acquisition vehicle or vehicles as set forth in clause
(ii) above, each Secured Party shall execute such documents and provide such
information regarding the Secured Party (and/or any designee of the Secured
Party which will receive interests in or debt instruments issued by such
acquisition vehicle) as the Administrative Agent may reasonably request in
connection with the formation of any acquisition vehicle, the formulation or
submission of any credit bid or the consummation of the transactions
contemplated by such credit bid.

SECTION 8.09 Certain ERISA Matters.

(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and each Joint Lead Arranger and
their respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Loan Party, that at least one of the
following is and will be true:

(i) such Lender is not using “plan assets” (within the meaning of the Plan Asset
Regulations) of one or more Benefit Plans in connection with the Loans, the
Letters of Credit or the Commitments,

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, and the conditions for exemptive relief thereunder are and will
continue to be satisfied in connection therewith,

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections
(b) through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such
Lender, the requirements of subsection (a) of Part I of PTE 84-14 are satisfied
with respect to such Lender’s entrance into, participation in, administration of
and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

 

112



--------------------------------------------------------------------------------

(b) In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and each Joint Lead Arranger and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of the
Borrower or any other Loan Party, that:

(i) none of the Administrative Agent, or any Joint Lead Arranger or any of their
respective Affiliates is a fiduciary with respect to the assets of such Lender
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related to hereto or thereto),

(ii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21) and is a
bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that holds, or has under management or control, total assets of at least
$50 million, in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),

(iii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the Obligations),

(iv) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Letters of Credit, the Commitments and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder, and

(v) no fee or other compensation is being paid directly to the Administrative
Agent or any Joint Lead Arranger or any their respective Affiliates for
investment advice (as opposed to other services) in connection with the Loans,
the Letters of Credit, the Commitments or this Agreement.

(c) The Administrative Agent and each Joint Lead Arranger hereby informs the
Lenders that each such Person is not undertaking to provide impartial investment
advice, or to give advice in a fiduciary capacity, in connection with the
transactions contemplated hereby, and that such Person has a financial interest
in the transactions contemplated hereby in that such Person or an Affiliate
thereof (i) may receive interest or other payments with respect to the Loans,
the Letters of Credit, the Commitments and this Agreement, (ii) may recognize a
gain if it extended the Loans, the Letters of Credit or the Commitments for an
amount less than the amount being paid for an interest in the Loans, the Letters
of Credit or the Commitments by such Lender or (iii) may receive fees or other
payments in connection with the transactions contemplated hereby, the Loan
Documents or otherwise, including structuring fees, commitment fees, arrangement
fees, facility fees, upfront fees, underwriting fees, ticking fees, agency

 

113



--------------------------------------------------------------------------------

fees, administrative agent or collateral agent fees, utilization fees, minimum
usage fees, letter of credit fees, fronting fees, deal-away or alternate
transaction fees, amendment fees, processing fees, term out premiums, banker’s
acceptance fees, breakage or other early termination fees or fees similar to the
foregoing.

ARTICLE IX

Miscellaneous

SECTION 9.01 Notices.

(a) Except in the case of notices and other communications expressly permitted
to be given by telephone or electronic mail (and subject to paragraph (b)
below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by facsimile, as follows:

(i) if to the Borrower, to it at 10000 Energy Drive, Spring, Texas 77389,
Attention of the Chief Financial Officer (Facsimile No. (832) 796-4820;
Telephone No. (832) 796-2808);

(ii) if to the Administrative Agent or to JPMorgan, in its capacity as an
Issuing Bank, to it at 500 Stanton Christiana Rd., NCC5 / 1st Floor, Newark,
Delaware, 19713, Attention of Loan & Agency Services Group / Mary Crews
(Facsimile No. (201) 244-3630; Telephone No. (302) 634-5758);

(iii) if to any other Issuing Bank, to it at such address (or facsimile number)
as shall be specified in the Issuing Bank Agreement to which such Issuing Bank
shall be a party;

(iv) if to the Swingline Lender, to it at 500 Stanton Christiana Rd., NCC5 / 1st
Floor, Newark, Delaware, 19713, Attention of Loan & Agency Services Group / Mary
Crews (Facsimile No. (201) 244-3630; Telephone No. (302) 634-5758); and

(v) if to any other Lender, to it at its address (or facsimile number) set forth
in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through Electronic Systems, to the extent provided
in paragraph (b) below, shall be effective as provided in said paragraph (b).

(b) Notices and other communications to the Lenders and each Issuing Bank
hereunder may be delivered or furnished by using Electronic Systems pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices pursuant to Article II to any Lender or Issuing Bank
if such Lender or Issuing Bank, as applicable, has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.

 

114



--------------------------------------------------------------------------------

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii) above, if such notice, email or other communication is not sent
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

(c) Any party hereto may change its address, facsimile number or electronic mail
address for notices and other communications hereunder by notice to the other
parties hereto. All notices and other communications given to any party hereto
in accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.

SECTION 9.02 Waivers; Amendments.

(a) No failure or delay by the Administrative Agent, any Issuing Bank or any
Lender in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Administrative Agent, each Issuing Bank and the Lenders hereunder and under
the other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or consent to any departure by any Loan Party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. Without limiting the generality of
the foregoing, the making of a Loan or issuance of a Letter of Credit shall not
be construed as a waiver of any Default, regardless of whether the
Administrative Agent, any Lender or any Issuing Bank may have had notice or
knowledge of such Default at the time.

Subject to Section 2.12(b) and Section 9.02(e), neither this Agreement nor any
provision hereof may be waived, amended or modified except pursuant to an
agreement or agreements in writing entered into by the Borrower and the Majority
Lenders or by the Borrower and the Administrative Agent with the consent of the
Majority Lenders; provided that no such agreement shall (i) increase the
Commitment of any Lender without the written consent of such Lender, (ii) except
as otherwise provided in Section 2.20, increase the Borrowing Base without the
written consent of each non-Defaulting Lender, decrease, or maintain the
Borrowing Base without the consent of the Required Lenders or modify
Section 2.20 without the consent of each Lender; provided, however, that a
Scheduled Redetermination may be postponed by the Required Lenders, (iii) reduce
the principal amount of any Loan or LC Disbursement or reduce the rate of
interest thereon, or reduce any fees payable hereunder, without the written
consent of each Lender directly affected thereby, (iv) postpone the scheduled
date of payment of the principal amount of any Loan or LC Disbursement
(excluding mandatory prepayments pursuant to Section 2.07(c)), or any interest
thereon, or any fees payable hereunder, or reduce the amount of, waive or excuse
any such payment, or postpone the scheduled date of expiration of any
Commitment, without the written consent of each Lender directly affected
thereby, (v) change Section 2.16(b) in a manner that would alter the order of
payments required thereby, without the written consent of each Lender directly
affected thereby, (vi) change Section 2.16(d) in a manner that would alter the
pro rata sharing of payments required thereby, without the written consent of
each Lender, (vii) change any of the provisions of this Section or the
definition of “Required Lenders” or “Majority Lenders” or any other provision
hereof

 

115



--------------------------------------------------------------------------------

specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender, (viii) release the
Borrower from its obligations under the Loan Documents without the written
consent of each Lender, (ix) except as provided in Section 9.15, release all or
substantially all of the Subsidiary Guarantors from their guarantee obligations
under the Subsidiary Guaranties, without the written consent of each Lender or
(x) except as provided in clause (c) of this Section or in any Collateral
Document, release all or substantially all of the Collateral, without the
written consent of each Lender; provided further that no such agreement shall
amend, modify or otherwise affect the rights or duties of the Administrative
Agent, each Issuing Bank, or the Swingline Lender hereunder without the prior
written consent of the Administrative Agent, each Issuing Bank, or the Swingline
Lender, as the case may be (it being understood that any change to Section 2.18
shall require the consent of the Administrative Agent and each Issuing Bank);
provided further, that no such agreement shall amend or modify the provisions of
Section 2.04 or any letter of credit application and any bilateral agreement
between the Borrower and any Issuing Bank regarding the respective rights and
obligations between the Borrower and such Issuing Bank in connection with the
issuance of Letters of Credit without the prior written consent of the
Administrative Agent and such Issuing Bank, respectively.

(b) Notwithstanding the foregoing, no consent with respect to any amendment,
waiver or other modification of this Agreement shall be required of any
Defaulting Lender, except with respect to any amendment, waiver or other
modification referred to in clauses (i), (ii), (iii), (iv) or (vi) of the first
proviso of this paragraph and then only in the event such Defaulting Lender
shall be directly affected by such amendment, waiver or other modification.

(c) Each of the Lenders, on behalf of itself and any of its Affiliates that are
Secured Parties, irrevocably authorizes the Administrative Agent, at its option
and in its sole discretion, to release any Liens granted to the Administrative
Agent by the Loan Parties on any Collateral (i) upon Security Termination,
(ii) constituting property being Disposed of if the Borrower certifies to the
Administrative Agent that the Disposition is made in compliance with the terms
of this Agreement (and the Administrative Agent may rely conclusively on any
such certificate, without further inquiry), (iii) constituting property leased
to the Borrower or any Subsidiary under a lease which has expired or been
terminated in a transaction permitted under this Agreement, (iv) if approved or
authorized in writing pursuant to Section 9.02(b) or (v) as required to effect
any Disposition of such Collateral in connection with any exercise of remedies
of the Administrative Agent and the Lenders pursuant to Article VII. Any such
release shall not in any manner discharge, affect, or impair the Secured
Obligations or any Liens (other than those expressly being released) upon (or
obligations of the Loan Parties in respect of) all interests retained by the
Loan Parties, including the proceeds of any Disposition, all of which shall
continue to constitute part of the Collateral. In addition, each of the Lenders,
on behalf of itself and any of its Affiliates that are Secured Parties,
irrevocably authorizes the Administrative Agent, at its option and in its
discretion, (i) to subordinate any Lien on any assets granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 6.02(h) or (ii) in the event that the
Borrower shall have advised the Administrative Agent that, notwithstanding the
use by the Borrower of commercially reasonable efforts to obtain the consent of
such holder (but without the requirement to pay any sums to obtain such consent)
to permit the Administrative Agent to retain its Liens (on a subordinated basis
as contemplated by clause (i) above), the holder of such other Indebtedness
requires, as a condition to the extension of such credit, that the Liens on such
assets granted to or held by the Administrative Agent under any Loan Document be
released, to release the Administrative Agent’s Liens on such assets. Any
execution and delivery by the Administrative Agent of documents in connection
with any such release shall be without recourse to or warranty by the
Administrative Agent.

 

116



--------------------------------------------------------------------------------

(d) If, in connection with any proposed amendment, waiver or consent requiring
the consent of “each Lender” or “each Lender directly affected thereby,” the
consent of the Required Lenders is obtained, but the consent of other necessary
Lenders is not obtained (any such Lender whose consent is necessary but not
obtained being referred to herein as a “Non-Consenting Lender”), then the
Borrower may elect to replace a Non-Consenting Lender as a Lender party to this
Agreement in accordance with Section 2.17(b).

(e) If the Administrative Agent and the Borrower acting together identify any
ambiguity, omission, mistake, typographical error or other defect in any
provision of this Agreement or any other Loan Document, then the Administrative
Agent and the Borrower shall be permitted to amend, modify or supplement such
provision to cure such ambiguity, omission, mistake, typographical error or
other defect, and such amendment shall become effective without any further
action or consent of any other party to this Agreement

SECTION 9.03 Expenses; Indemnity; Damage Waiver.

(a) The Borrower shall pay (i) all reasonable out-of-pocket expenses incurred by
the Administrative Agent and the Joint Lead Arrangers and their respective
Affiliates (including the reasonable fees, charges and disbursements of one
outside counsel, Sidley Austin LLP, counsel for the Administrative Agent) in
connection with the syndication and distribution (including via an Electronic
System) of the credit facilities provided for herein, the preparation and
administration of this Agreement and the other Loan Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable out-of-pocket expenses incurred by each Issuing Bank in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iii) all out-of-pocket expenses incurred
by the Administrative Agent, any Issuing Bank or any Lender, including the fees,
charges and disbursements of any counsel for the Administrative Agent, any
Issuing Bank or any Lender, in connection with the enforcement or protection of
its rights in connection with this Agreement and any other Loan Document,
including its rights under this Section, or in connection with the Loans made or
Letters of Credit issued hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit.

(b) The Borrower shall indemnify the Administrative Agent, each Issuing Bank and
each Lender, and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities and related expenses,
including any reasonable legal expenses of one firm of counsel for all
Indemnitees, taken as a whole, and, if reasonably necessary, one firm of local
counsel in each appropriate jurisdiction and one firm of regulatory counsel in
each appropriate jurisdiction, in each case for the Indemnitees, taken as a
whole, and, in the case of an actual or perceived conflict of interest (as
reasonably determined by an indemnified party), one additional firm of counsel
in each relevant jurisdiction for the affected Indemnitees similarly situated,
taken as a whole, incurred by or asserted against any Indemnitee arising out of,
in connection with, or as a result of (i) the execution or delivery of any Loan
Document or any agreement or instrument contemplated thereby, the performance by
the parties hereto of their respective obligations thereunder or the
consummation of the Transactions or any other transactions contemplated hereby,
(ii) any Loan or Letter of Credit or the use of the proceeds therefrom
(including any refusal by any Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or Release of Hazardous Materials on or from any property
owned or operated by the Borrower or any of its Subsidiaries, or any
Environmental Liability related in any way to the Borrower or any of its
Subsidiaries or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether

 

117



--------------------------------------------------------------------------------

brought by a third party or by the Borrower or any of its Subsidiaries, and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from (x) the gross negligence or willful misconduct of such Indemnitee,
(y) any material breach of the express obligations of such Indemnitee under the
Loan Documents pursuant to a claim initiated by any Loan Party or (z) any
dispute solely between or among Indemnitees (not arising as a result of any act
or omission by the Borrower or any of its Subsidiaries or Affiliates), other
than claims against any Lender in its capacity as, or in fulfilling its role as,
the Administrative Agent, an Issuing Bank, a Joint Lead Arranger or any similar
role under the Loan Documents. This Section 9.03(b) shall not apply with respect
to Taxes other than any Taxes that represent losses, claims or damages arising
from any non-Tax claim.

(c) Each Lender severally agrees to pay any amount required to be paid by the
Borrower under paragraph (a) or (b) of this Section 9.03 to the Administrative
Agent, each Issuing Bank and the Swingline Lender, and each Related Party of any
of the foregoing Persons (each, an “Agent Indemnitee”) (to the extent not
reimbursed by the Borrower and without limiting the obligation of the Borrower
to do so), ratably according to their respective Applicable Percentage in effect
on the date on which indemnification is sought under this Section (or, if
indemnification is sought after the date upon which the Aggregate Commitments
shall have terminated and the Loans shall have been paid in full, ratably in
accordance with such Applicable Percentage immediately prior to such date), from
and against any and all losses, claims, damages, liabilities and related
expenses, including the fees, charges and disbursements of any kind whatsoever
that may at any time (whether before or after the payment of the Loans) be
imposed on, incurred by or asserted against such Agent Indemnitee in any way
relating to or arising out of the Commitments, this Agreement, any of the other
Loan Documents or any documents contemplated by or referred to herein or therein
or the transactions contemplated hereby or thereby or any action taken or
omitted by such Agent Indemnitee under or in connection with any of the
foregoing; provided that no Lender shall be liable for the payment of any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements that are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from such Agent Indemnitee’s gross negligence or willful misconduct. The
agreements in this Section shall survive the termination of this Agreement and
the payment of the Loans and all other amounts payable hereunder.

(d) No Indemnitee shall be liable for any damages arising from the use by others
of information or other materials obtained through telecommunications,
electronic or other information transmission systems (including the Internet),
except to the extent that such damages have resulted from the willful
misconduct, bad faith or gross negligence of such Indemnitee (as determined by a
court of competent jurisdiction in a final, non-appealable judgment).

(e) To the extent permitted by applicable Requirements of Law, no party hereto
shall assert, or permit any of its Affiliates or Related Parties to assert, and
each party hereto hereby waives, any claim against each such other Person on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the Transactions, any Loan or Letter
of Credit or the use of the proceeds thereof; provided that nothing contained in
this paragraph (d) shall limit the indemnification obligations of the Borrower
set forth in paragraph (b) of this Section 9.03, including the Borrower’s
obligation to indemnify each Indemnitee for special, indirect, consequential or
punitive damages incurred by or asserted against any Indemnitee arising out of,
in connection with, or as a result of the matters described in clauses (i),
(ii) and (iii) of such paragraph (b).

 

118



--------------------------------------------------------------------------------

(f) All amounts due under this Section shall be payable not later than fifteen
(15) days after written demand therefor.

SECTION 9.04 Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Bank that issues any
Letter of Credit), except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Letter of Credit), Participants (to the extent
provided in paragraph (c) of this Section) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
each Issuing Bank and the Lenders and, for purposes of Section 9.20, the
administrative agent under each Existing Credit Agreement) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Persons (other than an Ineligible Institution)
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its Commitment and the Loans at the time owing to it) with
the prior written consent (such consent not to be unreasonably withheld or
delayed) of:

(A) the Borrower; provided that the Borrower shall be deemed to have consented
to any such assignment unless it shall object thereto by written notice to the
Administrative Agent within five (5) Business Days after having received notice
thereof; provided, further, that no consent of the Borrower shall be required
for an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if
an Event of Default has occurred and is continuing, any other assignee;

(B) the Administrative Agent;

(C) each Issuing Bank; and

(D) the Swingline Lender.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 unless each of the Borrower and the Administrative Agent otherwise
consent, provided that no such consent of the Borrower shall be required if an
Event of Default has occurred and is continuing;

 

119



--------------------------------------------------------------------------------

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent (x) an Assignment and Assumption or (y) to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to an Approved Electronic Platform as to which the Administrative Agent
and the parties to the Assignment and Assumption are participants, together with
a processing and recordation fee of $3,500, such fee to be paid by either the
assigning Lender or the assignee Lender or shared between such Lenders;

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
affiliates and their Related Parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable Requirements of Law, including
Federal and state securities laws; and

(E) no assignment shall be permitted if, as of the date thereof, any event or
circumstance exists which would result in the Borrower being obligated to pay
any greater amount hereunder to the assignee than the Borrower is obligated to
pay to the assigning Lender.

For the purposes of this Section 9.04(b), the terms “Approved Fund” and
“Ineligible Institution” have the following meanings:

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

“Ineligible Institution” means (a) a natural person, (b) a Defaulting Lender or
its Lender Parent, (c) the Borrower, any of its Subsidiaries or any of its
Affiliates, or (d) a company, investment vehicle or trust for, or owned and
operated for the primary benefit of, a natural person or relative(s) thereof.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption, the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of

 

120



--------------------------------------------------------------------------------

Sections 2.13, 2.14, 2.15 and 9.03). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 9.04 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

(iv) The Administrative Agent, acting for this purpose as a non-fiduciary agent
of the Borrower, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitment of, and principal amount (and
stated interest) of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent, each Issuing Bank and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower, any
Issuing Bank and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

(v) Upon its receipt of (x) a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee or (y) to the extent applicable, an
agreement incorporating an Assignment and Assumption by reference pursuant to an
Approved Electronic Platform as to which the Administrative Agent and the
parties to the Assignment and Assumption are participant, the assignee’s
completed Administrative Questionnaire (unless the assignee shall already be a
Lender hereunder), the processing and recordation fee referred to in
paragraph (b) of this Section and any written consent to such assignment
required by paragraph (b) of this Section, the Administrative Agent shall accept
such Assignment and Assumption and record the information contained therein in
the Register; provided that if either the assigning Lender or the assignee shall
have failed to make any payment required to be made by it pursuant to
Sections 2.04(d) or (e), 2.05(b), 2.16(e), 2.21(d) or 9.03(c), the
Administrative Agent shall have no obligation to accept such Assignment and
Assumption and record the information therein in the Register unless and until
such payment shall have been made in full, together with all accrued interest
thereon. No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this paragraph.

(c) Any Lender may, without the consent of the Borrower, the Administrative
Agent, any Issuing Bank or the Swingline Lender, sell participations to one or
more banks or other entities (a “Participant”), other than an Ineligible
Institution, in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans owing
to it); provided that (A) such Lender’s obligations under this Agreement shall
remain unchanged; (B) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations; and (C) the Borrower,
the Administrative Agent, each Issuing Bank and the other Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
The Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.13, 2.14 and 2.15 (subject to the requirements and limitations
therein, including the requirements under Section 2.15(f) (it being understood
that the documentation required under Section 2.15(f) shall be

 

121



--------------------------------------------------------------------------------

delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section; provided that such Participant (A) agrees to be subject to the
provisions of Sections 2.16 and 2.17 as if it were an assignee under
paragraph (b) of this Section; and (B) shall not be entitled to receive any
greater payment under Sections 2.13 or 2.15, with respect to any participation,
than its participating Lender would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable participation. To
the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 9.08 as though it were a Lender, provided such Participant
agrees to be subject to Section 2.16(d) as though it were a Lender. Each Lender
that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any Commitments, Loans, Letters of Credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such Commitment, Loan, Letter of
Credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or any other central bank having jurisdiction over such Lender, and
this Section shall not apply to any such pledge or assignment of a security
interest; provided that no such pledge or assignment of a security interest
shall release a Lender from any of its obligations hereunder or substitute any
such pledgee or assignee for such Lender as a party hereto.

SECTION 9.05 Survival. All covenants, agreements, representations and warranties
made by the Loan Parties in the Loan Documents and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement or any
other Loan Document shall be considered to have been relied upon by the other
parties hereto and shall survive the execution and delivery of the Loan
Documents and the making of any Loans and issuance of any Letters of Credit,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that the Administrative Agent, any Issuing Bank or any
Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement or any other Loan Document is outstanding and unpaid or any Letter of
Credit is outstanding and so long as the Aggregate Commitments have not expired
or terminated. The provisions of Sections 2.13, 2.14, 2.15 and 9.03 and
Article VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the Aggregate
Commitments or the termination of this Agreement or any other Loan Document or
any provision hereof or thereof.

SECTION 9.06 Counterparts; Integration; Effectiveness; Electronic Execution.
This Agreement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement,
the other Loan Documents and any separate letter agreements with respect to fees
payable to the Administrative Agent constitute the entire contract among the
parties relating to the subject matter

 

122



--------------------------------------------------------------------------------

hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by facsimile, e-mailed .pdf or any other electronic means that
reproduces an image of the actual executed signature page shall be effective as
delivery of a manually executed counterpart of this Agreement. The words
“execution,” “signed,” “signature,” “delivery,” and words of like import in or
relating to any document to be signed in connection with this Agreement and the
transactions contemplated hereby shall be deemed to include Electronic
Signatures, deliveries or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable Requirements of Law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act; provided that nothing herein shall
require the Administrative Agent to accept Electronic Signatures in any form or
format without its prior written consent.

SECTION 9.07 Severability. Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

SECTION 9.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final and in whatever currency denominated) at any time held and other
obligations at any time owing by such Lender or Affiliate to or for the credit
or the account of the Borrower or any Subsidiary Guarantor against any of and
all of the Obligations held by such Lender or such Issuing Bank or their
respective Affiliates, irrespective of whether or not such Lender, Issuing Bank,
or Affiliate shall have made any demand under this Agreement or any other Loan
Documents and although such obligations may be contingent or unmatured or are
owed to a branch office or Affiliate of such Lender or such Issuing Bank
different from the branch office or Affiliate holding such deposit or obligated
on such indebtedness; provided that in the event that any Defaulting Lender
shall exercise any such right of setoff, (x) all amounts so set off shall be
paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.18 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the Issuing Banks, and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
The rights of each Lender, each Issuing Bank and their respective Affiliates
under this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender, such Issuing Bank or their respective
Affiliates may have. Each Lender agrees to promptly notify the Borrower and the
Administrative Agent after any such setoff and application, provided that the
failure to give such notice shall not affect the validity of such setoff and
application. The rights of each Lender under this Section are in addition to
other rights and remedies (including other rights of setoff) which such Lender
may have.

SECTION 9.09 Governing Law; Jurisdiction; Consent to Service of Process.

 

123



--------------------------------------------------------------------------------

(a) This Agreement and any dispute, claim or controversy arising out of or
relating to this Agreement (whether arising in contract, tort or otherwise)
shall be construed in accordance with and governed by the law of the State of
New York.

(b) The Borrower irrevocably and unconditionally agrees that it will not
commence any action, litigation or proceeding of any kind or description,
whether in law or equity, whether in contract or in tort or otherwise, against
any Credit Party or any Related Party of any Credit Party in any way relating to
this Agreement or any other Loan Document or the Transactions, in any forum
other than the Supreme Court of the State of New York sitting in New York
County, Borough of Manhattan, or the United States District Court for the
Southern District of New York, and any appellate court from any thereof, and
each of the parties hereto hereby irrevocably and unconditionally submits to the
jurisdiction of such courts and agrees that all claims in respect of any such
action, litigation or proceeding may (and any such claims, cross-claims or third
party claims brought against the Administrative Agent or any of its Related
Parties may only) be heard and determined in such New York State court or, to
the extent permitted by applicable Requirements of Law, in such Federal court.
Each of the parties hereto agrees that a final judgment in any such action,
litigation or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement or in any other Loan Document shall affect any right
that any Credit Party may otherwise have to bring any action or proceeding
relating to this Agreement or any other Loan Document against any Loan Party or
its properties in the courts of any jurisdiction.

(c) Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (b) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

(d) Each party hereto irrevocably consents to service of process in the manner
provided for notices in Section 9.01. Nothing in this Agreement or any other
Loan Document will affect the right of any party to this Agreement to serve
process in any other manner permitted by law.

SECTION 9.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE REQUIREMENTS OF LAW, ANY RIGHT IT MAY
HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING
OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 9.11 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12 Confidentiality. Each of the Administrative Agent, each Issuing
Bank and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that

 

124



--------------------------------------------------------------------------------

Information may be disclosed (i) to its and its Affiliates’ directors, officers,
employees and agents, including accountants, legal counsel and other advisors
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (ii) to the extent requested by any regulatory
authority (including any self-regulatory authority, such as the National
Association of Insurance Commissioners) or as may be required by applicable
Requirements of Law or by any subpoena or similar legal process, in which case
such Person shall, except with respect to any audit or examination conducted by
bank accountants or any governmental or bank regulatory authority exercising
examination or regulatory authority, to the extent practicable and not
prohibited by applicable Requirements of Law, promptly notify the Borrower of
such disclosure, (iii) to any other party to this Agreement, (iv) in connection
with the exercise of any remedies under this Agreement or any other Loan
Document or any suit, action or proceeding relating to this Agreement or any
other Loan Document or the enforcement of rights hereunder or thereunder,
(v) subject to an agreement containing provisions substantially the same as
those of this Section, to (A) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement, (B) any actual or prospective counterparty (or its
advisors) to any swap, derivative or securitization transaction relating to the
Borrower and its obligations or (C) to any credit insurance provider relating to
the Borrower and its obligations, (vi) with the consent of the Borrower or
(vii) to the extent such Information (A) becomes publicly available other than
as a result of a breach of this Section or (B) becomes available to the
Administrative Agent, any Issuing Bank or any Lender on a nonconfidential basis
from a source other than the Borrower. For the purposes of this Section,
“Information” means all information received from the Borrower relating to the
Borrower, any Subsidiary or any of their respective businesses, other than any
such information that is available to the Administrative Agent, any Issuing Bank
or any Lender on a nonconfidential basis prior to disclosure by the Borrower and
other than information pertaining to this Agreement routinely provided by
arrangers to data service providers, including league table providers, that
serve the lending industry; provided that, in the case of information received
from the Borrower after the Effective Date, such information is clearly
identified at the time of delivery as confidential; provided further that
(notwithstanding the foregoing) no such nonpublic information which contains
projections or forecasts with respect to the Borrower or any of its Affiliates
shall be disclosed, disseminated or otherwise made available pursuant to
clause (vii) above. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN THE IMMEDIATELY
PRECEDING PARAGRAPH FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE
MATERIAL NON-PUBLIC INFORMATION CONCERNING THE BORROWER AND ITS RELATED PARTIES
OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE
PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL
HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES
AND APPLICABLE REQUIREMENTS OF LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.

ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWER, ITS SUBSIDIARIES OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE
COURSE OF ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION,
WHICH MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE LOAN PARTIES AND
THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER
REPRESENTS TO THE BORROWER AND THE ADMINISTRATIVE AGENT

 

125



--------------------------------------------------------------------------------

THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO
MAY RECEIVE INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN
ACCORDANCE WITH APPLICABLE REQUIREMENTS OF LAW.

SECTION 9.13 USA PATRIOT Act. Each Lender that is subject to the requirements of
the Patriot Act hereby notifies each Loan Party that pursuant to the
requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies such Loan Party, which information includes the name
and address of such Loan Party and other information that will allow such Lender
to identify such Loan Party in accordance with the Patriot Act.

SECTION 9.14 Appointment for Perfection. Each Lender hereby appoints each other
Lender as its agent for the purpose of perfecting Liens, for the benefit of the
Administrative Agent and the Secured Parties, in assets which, in accordance
with Article 9 of the UCC or any other applicable Requirements of Law can be
perfected only by possession or control. Should any Lender (other than the
Administrative Agent) obtain possession or control of any such Collateral, such
Lender shall notify the Administrative Agent thereof, and, promptly upon the
Administrative Agent’s request therefor shall deliver such Collateral to the
Administrative Agent or otherwise deal with such Collateral in accordance with
the Administrative Agent’s instructions.

SECTION 9.15 Subsidiary Guarantors. So long as no Default or Event of Default
has occurred and is continuing (or would result from such release), (i) if all
of the Equity Interests of a Subsidiary Guarantor that is owned by the Borrower
or a Subsidiary is Disposed of in a transaction or transactions permitted by
this Agreement or (ii) any Subsidiary Guarantor no longer constitutes a Material
Domestic Subsidiary or a Borrowing Base Property Subsidiary, then, in each case,
promptly following the Borrower’s written request, the Administrative Agent
shall execute a release of such Subsidiary Guarantor from its Subsidiary
Guaranty. In connection with any release pursuant to this Section, the
Administrative Agent shall (and is hereby irrevocably authorized by each Lender
to) execute and deliver to the Borrower, at the Borrower’s expense, all
documents that the Borrower shall reasonably request to evidence such
termination or release. Any execution and delivery of documents pursuant to this
Section shall be without recourse to or warranty by the Administrative Agent.

SECTION 9.16 Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable Requirements of Law (collectively the “Charges”), shall exceed
the maximum lawful rate (the “Maximum Rate”) which may be contracted for,
charged, taken, received or reserved by the Lender holding such Loan in
accordance with applicable Requirements of Law, the rate of interest payable in
respect of such Loan hereunder, together with all Charges payable in respect
thereof, shall be limited to the Maximum Rate and, to the extent lawful, the
interest and Charges that would have been payable in respect of such Loan but
were not payable as a result of the operation of this Section shall be cumulated
and the interest and Charges payable to such Lender in respect of other Loans or
periods shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount, together with interest thereon at the Federal Funds Effective
Rate to the date of repayment, shall have been received by such Lender.

SECTION 9.17 No Fiduciary Duty, etc. The Borrower acknowledges and agrees, and
acknowledges its Subsidiaries’ understanding, that no Credit Party will have any
obligations except those obligations expressly set forth herein and in the other
Loan Documents and each Credit Party is acting solely in the capacity of an
arm’s length contractual counterparty to the Borrower with respect to the Loan
Documents and the transaction contemplated therein and not as a financial
advisor or a fiduciary to, or an agent of, the Borrower or any other person. The
Borrower agrees that it will not assert any claim against

 

126



--------------------------------------------------------------------------------

any Credit Party based on an alleged breach of fiduciary duty by such Credit
Party in connection with this Agreement and the transactions contemplated
hereby. Additionally, the Borrower acknowledges and agrees that no Credit Party
is advising the Borrower as to any legal, tax, investment, accounting,
regulatory or any other matters in any jurisdiction. The Borrower shall consult
with its own advisors concerning such matters and shall be responsible for
making its own independent investigation and appraisal of the transactions
contemplated hereby, and the Credit Parties shall have no responsibility or
liability to the Borrower with respect thereto.

The Borrower further acknowledges and agrees, and acknowledges its Subsidiaries’
understanding, that each Credit Party, together with its Affiliates, is a full
service securities or banking firm engaged in securities trading and brokerage
activities as well as providing investment banking and other financial services.
In the ordinary course of business, any Credit Party may provide investment
banking and other financial services to, and/or acquire, hold or sell, for its
own accounts and the accounts of customers, equity, debt and other securities
and financial instruments (including bank loans and other obligations) of, the
Borrower and other companies with which the Borrower may have commercial or
other relationships. With respect to any securities and/or financial instruments
so held by any Credit Party or any of its customers, all rights in respect of
such securities and financial instruments, including any voting rights, will be
exercised by the holder of the rights, in its sole discretion.

In addition, the Borrower acknowledges and agrees, and acknowledges its
Subsidiaries’ understanding, that each Credit Party and its affiliates may be
providing debt financing, equity capital or other services (including financial
advisory services) to other companies in respect of which the Borrower may have
conflicting interests regarding the transactions described herein and otherwise.
No Credit Party will use confidential information obtained from the Borrower by
virtue of the transactions contemplated by the Loan Documents or its other
relationships with the Borrower in connection with the performance by such
Credit Party of services for other companies, and no Credit Party will furnish
any such information to other companies. The Borrower also acknowledges that no
Credit Party has any obligation to use in connection with the transactions
contemplated by the Loan Documents, or to furnish to the Borrower, confidential
information obtained from other companies.

SECTION 9.18 Acknowledgment and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

 

127



--------------------------------------------------------------------------------

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

SECTION 9.19 Flood Insurance Regulations. Notwithstanding any provision in this
Agreement or any other Loan Document to the contrary, in no event is any
Building (as defined in the applicable Flood Laws) or Manufactured (Mobile) Home
(as defined in the applicable Flood Laws) included in the definition of
“Mortgaged Property” and no Building or Manufactured (Mobile) Home is hereby
encumbered by this Agreement or any other Loan Document.

[Signature Pages Follow]

 

128



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

SOUTHWESTERN ENERGY COMPANY By    

/s/ Julian Bott

  Name:   Julian Bott   Title:   Executive Vice President and Chief Financial
Officer

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., individually as a Lender, as an Issuing Bank and as
Administrative Agent By  

/s/ Travis Watson

  Name: Travis Watson   Title:   Vice President

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender and as an Issuing Bank By  

/s/ Raza Jafferi

  Name: Raza Jafferi   Title:   Director

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A., as a Lender and as an Issuing Bank By  

/s/ Greg Smothers

  Name: Greg Smothers   Title:   Director

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

CITIBANK, N.A., as a Lender and as an Issuing Bank By  

/s/ Ivan Davey

  Name: Ivan Davey   Title:   Vice President

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

MUFG BANK, LTD., as a Lender and as an Issuing Bank By  

/s/ Mark Oberreuter

  Name: Mark Oberreuter   Title:   Authorized Signatory

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

MIZUHO BANK, LTD., as a Lender and as an Issuing Bank By  

/s/ Donna DeMagistius

  Name: Donna DeMagistius   Title:   Authorized Signatory

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as a Lender and as an Issuing Bank By  

/s/ Kristan Spivey

  Name: Kristan Spivey   Title:   Authorized Signatory

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

BANK OF MONTREAL By  

/s/ Melissa Guzmann

  Name: Melissa Guzmann   Title:   Director

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

SUMITOMO MITSUI BANKING CORPORATION, as a Lender By  

/s/ James D. Weinstein

  Name: James D. Weinstein   Title:   Managing Director

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as a Lender By  

/s/ Dixon Schultz

  Name: Dixon Schultz   Title:   Managing Director

 

By  

/s/ Nimisha Srivastav

  Name: Nimisha Srivastav   Title:   Director

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK BRANCH, as a Lender By  

/s/ Donovan Broussard

  Name: Donovan Broussard   Title:   Authorized Signatory

 

By  

/s/ Megan Larson

  Name: Megan Larson   Title:   Authorized Signatory

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

COMPASS BANK, as a Lender By  

/s/ Gabriela Azcarate

  Name: Gabriela Azcarate   Title:   Vice President

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

CAPITAL ONE, NATIONAL ASSOCIATION, as a Lender By  

/s/ Robert James

  Name: Robert James   Title:   Director

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH. as a Lender By  

/s/ Napur Kamar

  Name: Napur Kamar   Title:   Authorized Signatory

 

By  

/s/ Sophie Bulliard

  Name: Sophie Bulliard   Title:   Authorized Signatory

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

FIFTH THIRD BANK, as a Lender By  

/s/ Larry Hayes

  Name: Larry Hayes   Title:   Director

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as a Lender By  

/s/ Sandra Salazar

  Name: Sandra Salazar   Title:   Managing Director

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

SOCIETE GENERALE, as a Lender By  

/s/ Diego Medino

  Name: Diego Medino   Title:   Director

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

CITIZENS BANK, N.A., as a Lender By  

/s/ Scott Donaldson

  Name: Scott Donaldson   Title:   Senior Vice President

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

ABN AMRO Capital USA LLC, as a Lender By  

/s/ Darrell Holley

  Name: Darrell Holley   Title:   Managing Director

 

By  

/s/ Casey Lowary

  Name: Casey Lowary   Title:   Managing Director

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

ING Capital LLC, as a Lender By  

/s/ Charles Hall

  Name: Charles Hall   Title:   Managing Director

 

By  

/s/ Scott Lamoreaux

  Name: Scott Lamoreaux   Title:   Director

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

NATIXIS, NEW YORK BRANCH, as a Lender By  

/s/ Kenyatta B. Gibbs

  Name: Kenyatta B. Gibbs   Title:   Director

 

By  

/s/ Brice Le Foyer

  Name: Brice Le Foyer   Title:   Executive Director

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

BRANCH BANKING AND TRUST COMPANY, as a Lender By  

/s/ Lincoln LaCour

  Name: Lincoln LaCour   Title:   Vice President

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

COMERICA BANK, as a Lender By  

/s/ Britney P. Geidel

  Name: Britney P. Geidel   Title:   Portfolio Manager

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

HSBC BANK USA, N.A., as a Lender By  

/s/ Michael Bustios

  Name: Michael Bustios   Title:   Senior Vice President

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

REGIONS BANK, as a Lender By  

/s/ Michael Kutcher

  Name: Michael Kutcher   Title:   Vice President

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION, as a Lender By  

/s/ George E. McKean

  Name: George E. McKean   Title:   Senior Vice President

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

Goldman Sachs Lending Partners LLC, as a Lender By  

/s/ Simon Collier

  Name: Simon Collier   Title:   Authorized Signatory

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

MORGAN STANLEY SENIOR FUNDING, INC., as a Lender By  

/s/ Michael King

  Name: Michael King   Title:   Vice President

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

SHELL TRADING RISK MANAGEMENT, LLC, as a Lender By  

/s/ David P. Davis

  Name: David P. Davis   Title:   Chief Financial Officer

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

SCHEDULE 1.01A

PRICING SCHEDULE

 

Level

  

Facility Usage

   Eurodollar Margin    ABR
Margin    Commitment Fee
Rate

I

   Greater than or equal to 90%    2.50%    1.50%    0.500%

II

   Greater than or equal to 75% but less than 90%    2.25%    1.25%    0.500%

III

   Greater than or equal to 50% but less than 75%    2.00%    1.00%    0.500%

IV

   Greater than or equal to 25% but less than 50%    1.75%    0.75%    0.375%

V

   Less than 25%    1.50%    0.50%    0.375%

 

Schedule 1.01A



--------------------------------------------------------------------------------

SCHEDULE 1.01B

LC ISSUANCE LIMITS

 

ISSUING BANK

   LC ISSUANCE LIMIT  

JPMorgan Chase Bank, N.A.

   $ 100,000,000.00  

Citibank, N.A.

   $ 71,428,571.43  

Mizuho Bank, Ltd.

   $ 71,428,571.43  

Bank of America, N.A.

   $ 71,428,571.43  

Wells Fargo Bank, National Association

   $ 71,428,571.43  

MUFG Bank, Ltd.

   $ 71,428,571.43  

Royal Bank of Canada

   $ 71,428,571.43  

 

Schedule 1.01B



--------------------------------------------------------------------------------

SCHEDULE 2.01

COMMITMENTS

 

LENDER

   COMMITMENT  

JPMorgan Chase Bank, N.A.

   $ 115,000,000  

Bank of America, N.A.

   $ 115,000,000  

Wells Fargo Bank, National Association

   $ 115,000,000  

Citibank, N.A.

   $ 115,000,000  

MUFG Bank, Ltd.

   $ 115,000,000  

Mizuho Bank, Ltd.

   $ 115,000,000  

Royal Bank of Canada

   $ 115,000,000  

Bank of Montreal

   $ 70,000,000  

Sumitomo Mitsui Banking Corporation

   $ 70,000,000  

Crédit Agricole Corporate and Investment Bank

   $ 70,000,000  

Canadian Imperial Bank of Commerce, New York Branch

   $ 70,000,000  

Compass Bank

   $ 70,000,000  

Capital One, National Association

   $ 70,000,000  

Credit Suisse AG, Cayman Islands Branch

   $ 70,000,000  

Fifth Third Bank

   $ 70,000,000  

PNC Bank, National Association

   $ 70,000,000  

Société Générale

   $ 70,000,000  

Citizens Bank, N.A.

   $ 70,000,000  

ABN AMRO Capital USA LLC

   $ 70,000,000  

ING Capital LLC

   $ 70,000,000  

Natixis, New York Branch

   $ 70,000,000  

Branch Banking and Trust Company

   $ 40,000,000  

Comerica Bank

   $ 40,000,000  

HSBC Bank USA, N.A.

   $ 40,000,000  

Regions Bank

   $ 40,000,000  

KeyBank National Association

   $ 40,000,000  

Goldman Sachs Lending Partners LLC

   $ 5,000,000  

Morgan Stanley Senior Funding, Inc.

   $ 5,000,000  

Shell Trading Risk Management, LLC

   $ 5,000,000  

AGGREGATE COMMITMENTS

   $ 2,000,000,000  

 

Schedule 2.01



--------------------------------------------------------------------------------

SCHEDULE 2.04

EXISTING LETTERS OF CREDIT

Redacted*

* Southwestern Energy Company undertakes to provide to the staff of the
Securities and Exchange Commission, upon request, information regarding the
Letters of Credit and Swap Agreements, none of which is individually material.

 

Schedule 2.04



--------------------------------------------------------------------------------

SCHEDULE 3.18

EQUITY INTERESTS

 

SUBSIDIARY

   JURISDICTION
OF
ORGANIZATION      PERCENTAGE
OF ISSUED
AND
OUTSTANDING
EQUITY
INTERESTS     RESTRICTED
OR
UNRESTRICTED
SUBSIDIARY      MATERIAL
DOMESTIC
SUBSIDIARY OR
BORROWING
BASE
PROPERTY
SUBSIDIARY

A. W. Realty Company, LLC

     Texas        100 %      Restricted      Material
Domestic
Subsidiary

SWN E & P Services, LLC

     Texas        100 %      Restricted      Material
Domestic
Subsidiary

SWN International, LLC

     Delaware        100 %      Restricted      Material
Domestic
Subsidiary

SWN Midstream Services Company, LLC

     Texas        100 %      Restricted      Material
Domestic
Subsidiary

SWN Production (Arkansas), LLC

     Texas        100 %      Restricted      Borrowing Base
Property
Subsidiary

SWN Production Company, LLC

     Texas        100 %      Restricted      Borrowing Base
Property
Subsidiary

SWN Water Resources Company, LLC

     Texas        100 %      Restricted      Material
Domestic
Subsidiary

SWN Resources Canada, Inc.

     Canada        100 %      Restricted      N/A

SWN Producer Services, LLC

     Texas        100 %      Restricted      Material
Domestic
Subsidiary

Angelina Gathering Company, L.L.C.

     Texas        100 %      Restricted      Material
Domestic
Subsidiary

DeSoto Gathering Company, LLC

     Texas        100 %      Restricted      Material
Domestic
Subsidiary

SWN Energy Services Company, LLC

     Texas        100 %      Restricted      Material
Domestic
Subsidiary

SWN Drilling Company, LLC

     Texas        100 %      Restricted      Material
Domestic
Subsidiary

SW Gathering LLC

     Texas        86.277 %      Unrestricted      N/A

SWN Well Services, LLC

     Texas        100 %      Restricted      Material
Domestic
Subsidiary

 

Schedule 3.18



--------------------------------------------------------------------------------

SCHEDULE 3.24

ENVIRONMENTAL DISCLOSURES

None.

 

Schedule 3.24



--------------------------------------------------------------------------------

SCHEDULE 3.26

GAS IMBALANCES/PREPAYMENTS

None.

 

Schedule 3.26



--------------------------------------------------------------------------------

SCHEDULE 3.27

MARKETING OF PRODUCTION

None.

 

Schedule 3.27



--------------------------------------------------------------------------------

SCHEDULE 3.28

SWAP AGREEMENTS

Redacted*

* Southwestern Energy Company undertakes to provide to the staff of the
Securities and Exchange Commission, upon request, information regarding the
Letters of Credit and Swap Agreements, none of which is individually material.

 

Schedule 3.28



--------------------------------------------------------------------------------

SCHEDULE 5.12

SPECIFIED LETTERS OF CREDIT

Redacted*

* Southwestern Energy Company undertakes to provide to the staff of the
Securities and Exchange Commission, upon request, information regarding the
Letters of Credit and Swap Agreements, none of which is individually material.

 

Schedule 5.12



--------------------------------------------------------------------------------

SCHEDULE 6.02

EXISTING LIENS

None.

 

Schedule 6.02



--------------------------------------------------------------------------------

SCHEDULE 6.03

EXISTING INDEBTEDNESS

None.

 

Schedule 6.03



--------------------------------------------------------------------------------

SCHEDULE 6.05

EXISTING INVESTMENTS

None.

 

Schedule 6.05



--------------------------------------------------------------------------------

SCHEDULE 6.06

EXISTING RESTRICTIVE AGREEMENTS

None.

 

Schedule 6.06



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as the same may
be amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex I attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit and guarantees included in
such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

 

1. Assignor:      2. Assignee:           [and is an Affiliate/Approved Fund of
[identify Lender]1] 3. Borrower:    Southwestern Energy Company 4.
Administrative Agent:    JPMorgan Chase Bank, N.A., as the administrative agent
under the Credit Agreement 5. Credit Agreement:    The Credit Agreement dated as
of April 26, 2018 among Southwestern Energy Company, the Lenders parties
thereto, JPMorgan Chase Bank, N.A., as Administrative Agent, and the other
agents parties thereto

 

1  Select as applicable.



--------------------------------------------------------------------------------

6. Assigned Interest:

 

Aggregate Amount of

Commitment/Loans for all

Lenders

  

Amount of

Commitment/

Loans Assigned

  

Percentage Assigned

of

Commitment/Loans2

    $                         $                        %     $              
          $                        %     $                        
$                        %

Effective Date:                                  , 20         [TO BE INSERTED BY
THE ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR

[NAME OF ASSIGNOR]

By:     Name:     Title:    

 

ASSIGNEE

[NAME OF ASSIGNEE]

By:     Name:     Title:    

 

 

2  Set forth, to at least 8 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

Exhibit A, Page 2



--------------------------------------------------------------------------------

Consented to and Accepted:

 

JPMORGAN CHASE BANK, N.A., as

Administrative Agent and an Issuing Bank

By:     Name:     Title:    

 

[CONSENTED TO:]

 

BANK OF AMERICA, N.A., as an Issuing Bank

By:     Name:     Title:    

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as an Issuing Bank By:     Name:    
Title:    

 

[CONSENTED TO:

 

INSERT SIGNATURE BLOCKS FOR ANY ADDITIONAL ISSUING BANKS]

 

[Consented to:]3

 

SOUTHWESTERN ENERGY COMPANY

By:     Name:     Title:    

 

 

3  To be added only when the consent of the Borrower is required by
Section 9.04(b)(i)(A) of the Credit Agreement.

 

Exhibit A, Page 3



--------------------------------------------------------------------------------

ANNEX I

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1.    Representations and Warranties.

1.1    Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (iv) it is not a Defaulting Lender; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any Collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

1.2.    Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all the
requirements to be an assignee under Section 9.04 of the Credit Agreement
(subject to such consents, if any, as may be required thereunder), (iii) from
and after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of the Assigned Interest,
shall have the obligations of a Lender thereunder, (iv) it has received a copy
of the Credit Agreement, and has received or has been accorded the opportunity
to receive copies of the most recent financial statements delivered pursuant to
Section 5.01 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase the Assigned Interest, (v) it
has, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest, and (vi) if it
is a Foreign Lender, attached to the Assignment and Assumption is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by the Assignee; and (b) agrees that
(i) it will, independently and without reliance on the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date. Notwithstanding
the foregoing, the Administrative Agent shall make all payments of interest,
fees or other amounts paid or payable in kind from and after the Effective Date
to [the][the relevant] Assignee.

3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This

 

Annex I to Exhibit A, Page 1



--------------------------------------------------------------------------------

Assignment and Assumption may be executed in any number of counterparts, which
together shall constitute one instrument. Delivery of an executed counterpart of
a signature page of this Assignment and Assumption by any Electronic System
shall be effective as delivery of a manually executed counterpart of this
Assignment and Assumption. This Assignment and Assumption shall be construed in
accordance with and governed by the law of the State of New York.

[Remainder of this page intentionally left blank.]

 

Annex I to Exhibit A, Page 2



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF SUBORDINATED INTERCOMPANY NOTE

[INSERT DATE]

FOR VALUE RECEIVED, each of the undersigned, to the extent a borrower from time
to time from any other entity listed on the signature page hereto (each, in such
capacity, a “Payor”), hereby promises to pay on demand to the order of such
other entity listed below (each, in such capacity, a “Payee”), in lawful money
of the United States of America in immediately available funds, at such location
in the United States of America as a Payee shall from time to time designate,
the unpaid principal amount of all loans and advances (including trade payables)
made by such Payee to such Payor. Each Payor promises also to pay interest on
the unpaid principal amount of all such loans and advances in like money at said
location from the date of such loans and advances until paid at such rate per
annum as shall be agreed upon from time to time by such Payor and such Payee.

This note (“Note”) is a Subordinated Intercompany Note referred to in the Credit
Agreement dated as of April 26, 2018 (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”) by
and among Southwestern Energy Company (the “Borrower”), the financial
institutions from time to time parties thereto as Lenders and JPMorgan Chase
Bank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”) for the lenders, and is subject to the terms thereof, and shall be
pledged by each Payee pursuant to the Security Agreement, to the extent required
pursuant to the terms thereof. Each capitalized term used herein and not defined
herein shall have the meaning ascribed thereto in the Credit Agreement. Each
Payee hereby acknowledges and agrees that the Administrative Agent may exercise
all rights provided in the Credit Agreement and the Security Agreement with
respect to this Note.

This Note evidences any and all advances made to each Payor by each respective
Payee from time to time. It is contemplated that the original principal sum
evidenced by this Note may be reduced from time to time and that additional
advances evidenced hereby may be made from time to time. Each Payee is hereby
authorized to record all loans and advances made by it to each Payor (all of
which shall be evidenced by this Note), the rate at which interest accrues
thereon, and all repayments or prepayments thereof, in its books and records,
such books and records constituting prima facie evidence of the accuracy of the
information contained therein.

In no event shall the amount of interest due or payable hereunder exceed the
maximum rate of interest allowed by applicable law, and in the event any such
payment is inadvertently paid by any Payor or inadvertently received by any
Payee, then such excess sum shall be credited as a payment of principal, unless
such Payor shall notify such Payee, in writing, that such Payor elects to have
such excess sum returned to it forthwith. It is the express intent hereof that
no Payor pay and that no Payee receive, directly or indirectly, in any manner
whatsoever, interest in excess of that which may be lawfully paid by a Payor
under applicable law.

 

Exhibit B, Page 1



--------------------------------------------------------------------------------

All parties now or hereafter liable with respect to this Note, whether any
Payor, any guarantor, endorser or any other person or entity, hereby expressly
waive presentation, demand of payment, protest, notice of demand of payment,
protest and notice of non-payment, or any other notice of any kind with respect
hereto.

All payments under this Note shall be made without setoff, counterclaim or
deduction of any kind including, without limitation, for any applicable taxes.
Any amount owing by any Payor to any Payee shall not be reduced in any way by
any outstanding obligations of such Payee to such Payor, whether such
obligations are monetary or otherwise. Without limiting the generality of the
foregoing, if any taxes or amounts in respect thereof must be deducted or
withheld from any amounts payable or paid by any Payor under this Note, each
Payor shall pay such additional amounts as may be necessary to ensure that each
Payee receives a net amount equal to the full amount which it would have
received had payment (including any additional amounts payable under this
paragraph) not been made subject to such taxes.

No delay or failure on the part of any Payee in the exercise of any right or
remedy hereunder, under any loan agreement or security agreement, or at law or
in equity, shall operate as a waiver thereof, and no single or partial exercise
by any Payee of any right or remedy hereunder, under any loan agreement or
security agreement, or at law or in equity shall preclude or estop another or
further exercise thereof or the exercise of any other right or remedy.

Each Payor’s obligations under this Note with respect to all advances, loans,
accounts payables, and other extensions of credit made by such Payee to such
Payor shall be payable in the same currency as such advances, loans, accounts
payables, and other extensions of credit were made by such Payee to such Payor.

Time is of the essence of this Note, and, if this Note is collected by or
through an attorney at law, or under advice therefrom, each Payor agrees to pay
to each Payee all reasonable costs of collection incurred by each Payee in
enforcing payment of this Note, including, without limitation, reasonable
attorneys’ fees.

IF ANY PROVISION OF THIS NOTE IS IN CONFLICT WITH ANY STATUTE OR RULE OF LAW OF
THE STATE OF NEW YORK OR IS OTHERWISE UNENFORCEABLE FOR ANY REASON WHATSOEVER,
THEN SUCH PROVISION SHALL BE INEFFECTIVE TO THE EXTENT OF SUCH INVALIDITY AND
SHALL BE DEEMED SEPARABLE FROM AND SHALL NOT INVALIDATE ANY OTHER PROVISION OF
THIS NOTE.

Each Payor acknowledges that this Note will be pledged to the Administrative
Agent by each Payee party to the Security Agreement as a grantor thereunder and
hereby further agrees that the Administrative Agent shall be entitled to
exercise all rights with respect to this Note as are provided in the Credit
Agreement and the other Loan Documents. Without limiting the foregoing, after
the occurrence and during the continuation of an Event of Default, each Payor
agrees that it will, upon receipt of written notice requesting same from the
Administrative Agent, make all payments hereunder solely to, and accept demands
for payment hereunder solely from, the Administrative Agent. Further, each Payor
hereby acknowledges and agrees that in no event

 

Exhibit B, Page 2



--------------------------------------------------------------------------------

shall any of the Secured Parties or the Administrative Agent be deemed to have
any commitment to provide any advances, loans, or other extensions of credit to
any Payor.

The repayment of this Note is subordinated to the repayment and performance of
all Obligations now or hereafter owing by each Payor to the Administrative Agent
or any or all of the Secured Parties. After the occurrence and during the
continuation of any Event of Default, each Payor agrees that it will not make
any payment on this Note to a Payee, and any such payment so received by any
Payee shall be paid over by such Payee to the Administrative Agent for
application to the Obligations, but such application shall not entitle any Payee
to any rights of subrogation until Payment in Full.

If all or any part of the assets of any Payor, or the proceeds thereof, are
subject to any distribution, division or application to the creditors of such
Payor, whether partial or complete, voluntary or involuntary, and whether by
reason of liquidation, bankruptcy, arrangement, receivership, assignment for the
benefit of creditors or any other action or proceeding, or if the business of
any such Payor is dissolved or if substantially all of the assets of any such
Payor are sold, then, and in any such event (such events being herein referred
to as an “Insolvency Event”), any payment or distribution of any kind or
character, either in cash, securities or other property, which shall be payable
or deliverable upon or with respect to any amounts evidenced by this Note shall
be paid or delivered directly to the Administrative Agent for application to any
of the Obligations, due or to become due, until Payment in Full. Should any
payment, distribution, security or instrument or proceeds thereof be received by
the applicable Payee upon or with respect to this Note after any Insolvency
Event and prior to Payment in Full, such Payee shall receive and hold the same
in trust, as trustee, for the benefit of the Secured Parties and shall forthwith
deliver the same to the Administrative Agent, for the benefit of the Secured
Parties, in precisely the form received (except for the endorsement or
assignment of such Guarantor where necessary), for application to any of the
Obligations, due or not due, and, until so delivered, the same shall be held in
trust by such Payee as the property of the Secured Parties. If any such Payee
fails to make any such endorsement or assignment to the Administrative Agent,
the Administrative Agent or any of its officers or employees is irrevocably
authorized to make the same. Each Payee agrees that until Payment in Full, no
Payee will assign or transfer to any Person (other than the Administrative
Agent) any claim any such Payee has or may have against any Payor.

[Remainder of Page Intentionally Blank]

 

Exhibit B, Page 3



--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK, WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF LAWS
THEREOF.

 

SOUTHWESTERN ENERGY COMPANY

SWN PRODUCTION (ARKANSAS), LLC

SWN PRODUCTION COMPANY, LLC

SWN MIDSTREAM SERVICES COMPANY, LLC

SWN E & P SERVICES, LLC

A. W. REALTY COMPANY, LLC

SWN INTERNATIONAL, LLC

SW GATHERING, LLC

SWN DRILLING COMPANY, LLC

SWN ENERGY SERVICES COMPANY, LLC

DESOTO GATHERING COMPANY, LLC

ANGELINA GATHERING COMPANY, L.L.C.

SWN PRODUCER SERVICES, LLC

SWN WELL SERVICES, LLC

SWN RESOURCES CANADA, INC.

SWN WATER RESOURCES COMPANY, LLC

By:     Name:   Title:  

 

Signature Page to Intercompany Note



--------------------------------------------------------------------------------

EXHIBIT C

[RESERVED]

 

1



--------------------------------------------------------------------------------

EXHIBIT D-1

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of April 26, 2018 (as
the same may be amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among Southwestern Energy Company (the
“Borrower”), the Lenders party thereto and JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”).

Pursuant to the provisions of Section 2.15 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 881(c)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation as described in
Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable. By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Borrower and the Administrative Agent,
and (2) the undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]     By:     Name:     Title:     Date:                     ,
20[        ]

 

Exhibit D-1, Page 1



--------------------------------------------------------------------------------

EXHIBIT D-2

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of April 26, 2018 (as
the same may be amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among Southwestern Energy Company (the
“Borrower”), the Lenders party thereto and JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”).

Pursuant to the provisions of Section 2.15 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code and (iv) it is not a controlled foreign
corporation as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable.
By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender in writing, and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]     By:     Name:     Title:     Date:
                    , 20[        ]

 

Exhibit D-2, Page 1



--------------------------------------------------------------------------------

EXHIBIT D-3

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of April 26, 2018 (as
the same may be amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among Southwestern Energy Company (the
“Borrower”), the Lenders party thereto and JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”).

Pursuant to the provisions of Section 2.15 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 881(c)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with an IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or IRS Form W-8BEN-E, as applicable, from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]   By:     Name:     Title:     Date:                     ,
20[        ]

 

Exhibit D-3, Page 1



--------------------------------------------------------------------------------

EXHIBIT D-4

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Credit Agreement dated as of April 26, 2018 (as
the same may be amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among Southwestern Energy Company (the
“Borrower”), the Lenders party thereto and JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”).

Pursuant to the provisions of Section 2.15 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to the Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 881(c)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation as described in
Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with an
IRS Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E, as applicable or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, from each
of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]   By:     Name:     Title:     Date:                     ,
20[        ]

 

Exhibit D-4, Page 1



--------------------------------------------------------------------------------

EXHIBIT E-1

FORM OF BORROWING REQUEST

JPMorgan Chase Bank, N.A.,

as Administrative Agent

for the Lenders referred to below

500 Stanton Christiana Rd, NCC5, 1st Floor

Newark, DE 19713

Attention: Loan & Agency Services Group / Mary Crews

Facsimile: (201) 244-3630

Telephone: (302) 634-5758

 

  Re: Southwestern Energy Company

[Date]

Ladies and Gentlemen:

Reference is hereby made to the Credit Agreement dated as of April 26, 2018 (as
the same may be amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among Southwestern Energy Company (the
“Borrower”), the Lenders from time to time party thereto and JPMorgan Chase
Bank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”). Capitalized terms used but not defined herein shall have the respective
meanings assigned to such terms in the Credit Agreement. The Borrower hereby
gives you notice pursuant to Section 2.03 of the Credit Agreement that it
requests a Borrowing under the Credit Agreement, and in that connection, the
Borrower specifies the following information with respect to such Borrowing
requested hereby:

 

  1. Aggregate principal amount of Borrowing:4
                                                 

 

  2. Date of Borrowing (which shall be a Business Day):
                                                 

 

  3. Type of Borrowing (ABR or Eurodollar):
                                                 

 

  4. Interest Period and the last day thereof (if a Eurodollar Borrowing):5
                                                 

 

  5. The amount of the then effective Credit Limit:
                                                 

 

  6. The current Total Credit Exposure6:
                                                 

 

  7. The pro forma Total Credit Exposure7:
                                                 

 

 

 

 

 

4  Not less than applicable amounts specified in Section 2.02(c) of the Credit
Agreement.

5  Which must comply with the definition of “Interest Period” and end not later
than the Maturity Date.

6  Without regard to the requested Borrowing.

7  Giving effect to the requested Borrowing.

 

Exhibit E-1, Page 1



--------------------------------------------------------------------------------

  8. [Location and number of the Borrower’s account to which proceeds of such
Borrowing are to be disbursed8] [Identity of the Issuing Bank that has made the
applicable LC Disbursement9]:

 

       

The undersigned hereby certifies that, immediately after giving effect to the
Borrowing requested hereby, (i) the Borrower will be in Pro Forma Financial
Covenant Compliance and (ii) the Borrower will not be required, pursuant to the
terms of the Secured Debt Indenture Exceptions, to equally and ratably secure
any of its obligations in respect of the Senior Notes as a result of such
Borrowing.

 

Very truly yours,

 

SOUTHWESTERN ENERGY COMPANY

By:     Name:     Title:    

 

8  Which must comply with the requirements of Section 2.05 of the Credit
Agreement.

9  To be included in the case of an ABR Borrowing requested to finance the
reimbursement of an LC Disbursement as provided in Section 2.04(e) of the Credit
Agreement.

 

Exhibit E-1, Page 2



--------------------------------------------------------------------------------

EXHIBIT E-2

FORM OF INTEREST ELECTION REQUEST

JPMorgan Chase Bank, N.A.,

as Administrative Agent

for the Lenders referred to below

500 Stanton Christiana Rd, NCC5, 1st Floor

Newark, DE 19713

Attention: Loan & Agency Services Group / Mary Crews

Facsimile: (201) 244-3630

Telephone: (302) 634-5758

Re: Southwestern Energy Company

[Date]

Ladies and Gentlemen:

Reference is hereby made to the Credit Agreement dated as of April 26, 2018 (as
the same may be amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among Southwestern Energy Company (the
“Borrower”), the Lenders from time to time party thereto and JPMorgan Chase
Bank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”). Capitalized terms used but not defined herein shall have the respective
meanings assigned to such terms in the Credit Agreement. The Borrower hereby
gives you notice pursuant to Section 2.06 of the Credit Agreement that it
requests to [convert][continue] an existing Borrowing under the Credit
Agreement, and in that connection, the Borrower specifies the following
information with respect to such [conversion][continuation] requested hereby:

 

1. List date, Type, Class, principal amount and Interest Period (if applicable)
of existing Borrowing10:                              
                                  

2.    Aggregate principal amount of resulting Borrowing:
                                                         

3.    Effective date of interest election (which shall be a Business Day):
                                                         

4.    Type of resulting Borrowing (ABR or Eurodollar):
                                                         

5.    Interest Period and the last day thereof (if a Eurodollar Borrowing):11
                                                         

Very truly yours,

SOUTHWESTERN ENERGY COMPANY

 

 

 

10  Interest Election Requests may not be made for Swingline Borrowings, which
may not be converted or continued.

11  Which must comply with the definition of “Interest Period” and end not later
than the Maturity Date.

 

Exhibit E-2, Page 1



--------------------------------------------------------------------------------

By:     Name:     Title:    

 

Exhibit E-2, Page 2



--------------------------------------------------------------------------------

EXHIBIT F

[FORM OF]

NOTE

[                         ], 201[        ]

FOR VALUE RECEIVED, the undersigned, SOUTHWESTERN ENERGY COMPANY, a Delaware
corporation (the “Borrower”), HEREBY UNCONDITIONALLY PROMISES TO PAY to the
order of [NAME OF LENDER] (the “Lender”) the aggregate unpaid principal amount
of all Loans made by the Lender to the Borrower pursuant to the Credit Agreement
(as defined below) on the Maturity Date or on such earlier date as may be
required by the terms of the Credit Agreement. Capitalized terms used herein and
not otherwise defined herein have the respective meanings given such terms in
the Credit Agreement.

The Borrower promises to pay interest on the unpaid principal amount of each
Loan made to it from the date of such Loan until such principal amount is paid
in full at a rate or rates per annum determined in accordance with the terms of
the Credit Agreement. Interest hereunder is due and payable at such times and on
such dates as set forth in the Credit Agreement.

At the time of each Loan, and upon each payment or prepayment of principal of
each Loan, the Lender shall make a notation either on the schedule attached
hereto and made a part hereof, or in the Lender’s own books and records, in each
case specifying the amount of such Loan, the respective Interest Period thereof
(in the case of Eurodollar Loans) or the amount of principal paid or prepaid
with respect to such Loan, as applicable; provided that the failure of the
Lender to make any such recordation or notation shall not affect the Obligations
of the Borrower hereunder or under the Credit Agreement.

This Note is one of the Notes referred to in, and is entitled to the benefits
of, that certain Credit Agreement dated as of April 26, 2018 (as the same may be
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) by and among the Borrower, the financial institutions from
time to time parties thereto as Lenders and JPMorgan Chase Bank, N.A., as
administrative agent. The Credit Agreement, among other things, (i) provides for
the making of Loans by the Lender to the Borrower from time to time during the
Availability Period in an aggregate principal amount that will not result in,
inter alia, the amount of such Lender’s Credit Exposure exceeding such Lender’s
Commitment, the indebtedness of the Borrower resulting from each such Loan made
to it by the Lender being evidenced by this Note and (ii) contains provisions
for acceleration of the maturity hereof upon the happening of certain stated
events and also for prepayments of the principal hereof prior to the maturity
hereof upon the terms and conditions therein specified.

Demand, presentment, protest and notice of nonpayment and protest are hereby
waived by the Borrower.

Whenever in this Note reference is made to the Administrative Agent, the Lender
or the Borrower, such reference shall be deemed to include, as applicable, a
reference to their respective successors and assigns. The provisions of this
Note shall be binding upon and shall inure to the benefit of such successors and
assigns. The Borrower’s successors and assigns shall include, without
limitation, a receiver, trustee or debtor in possession of or for the Borrower.

This Note shall be construed in accordance with and governed by the law of the
State of New York.

 

Exhibit F, Page 1



--------------------------------------------------------------------------------

SOUTHWESTERN ENERGY COMPANY By:     Name:     Title:    

 

Exhibit F, Page 2



--------------------------------------------------------------------------------

SCHEDULE OF LOANS AND PAYMENTS OR PREPAYMENTS

 

Date  

Amount of

Loan

  Interest
Period/Rate  

Amount of
Principal

Paid or

Prepaid

 

Unpaid

Principal
Balance

 

Notation

Made By

                                                                               
                                                                               
                                                                               
 

 

Exhibit F, Page 3



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF COMPLIANCE CERTIFICATE

The undersigned hereby certifies that such officer is the [Chief Financial
Officer/Chief Accounting Officer/Treasurer] of Southwestern Energy Company (the
“Borrower”) and that such officer is authorized to execute and deliver this
certificate (this “Compliance Certificate”) on behalf of the Borrower pursuant
to Section 5.01(c) of the Credit Agreement, dated as of April 26, 2018 (as the
same may be amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”) among the Borrower, the Lenders from time to time
party thereto, and JPMorgan Chase Bank, N.A., as Administrative Agent.
Capitalized terms used but not defined herein have the respective meanings given
thereto in the Credit Agreement.

The undersigned also hereby certifies that a review of the Borrower and the
other Loan Parties has been made under such officer’s supervision with a view to
determining whether the Borrower and the other Loan Parties have fulfilled all
of their respective obligations under the Credit Agreement, the Notes and the
other Loan Documents; and in his/her capacity as such officer of the Borrower,
and on behalf of the Borrower further certifies, represents and warrants that:

 

  1. Attached hereto as Schedule I are the financial statements of the Borrower
as at the end of and for the Fiscal Year ☐ Fiscal Quarter ☐ (check one) ended
                , 20__ as required by Section 5.01(a) or Section 5.01(b) of the
Credit Agreement, as applicable.

 

  2. [Such financial statements fairly present in all material respects the
financial condition and results of operations of the Borrower and its
Subsidiaries on a consolidated basis as at the end of, and for, the period
covered thereby in accordance with GAAP consistently applied, subject to normal
year-end audit adjustments and the absence of footnotes]12.

 

  3. Attached hereto as Schedule II are detailed calculations used by the
Borrower to establish whether the Borrower was in compliance with the Financial
Covenants as of the date of the financial statements attached as Schedule I, the
results of which are summarized as follows:

 

  a. Section 6.04(a) of the Credit Agreement:

Current Ratio:13                                 

 

  b. Section 6.04(b) of the Credit Agreement

Total Net Leverage Ratio:14                                 

 

 

 

 

12  To be included if the Compliance Certificate accompanies financial
statements delivered pursuant to Section 5.01(b) of the Credit Agreement.

13  To be in compliance (commencing with the Fiscal Quarter ending June 30,
2018), cannot be less than 1.00 to 1.00 to be in compliance.

14  To be in compliance (commencing with the Fiscal Quarter ending June 30,
2018), cannot be greater than (1) with respect to each Fiscal Quarter ending
during the period from June 30, 2018 through March 31, 2019, 4.50 to 1.00,
(2) with respect to each Fiscal Quarter ending during the period from June 30,
2019 through March 31, 2020, 4.25 to 1.00 and (3) with respect to each Fiscal
Quarter ending on or after June 30, 2020, 4.00 to 1.00.

 

Exhibit G, Page 1



--------------------------------------------------------------------------------

  4. [Unless otherwise specified on Schedule III attached hereto, no] [No]
Default or Event of Default has occurred. [The Borrower has taken or proposes to
take the action to cure such Default or Event of Default described therein.]

 

  5. [Attached as Schedule IV are consolidating spreadsheets showing all
consolidated Unrestricted Subsidiaries and the eliminating entries.]15

 

  6. There have been no changes in GAAP or in the application thereof since the
date of the Borrower’s consolidated financial statements most recently delivered
pursuant to Section 5.01(a) of the Credit Agreement (or if any such change has
occurred, attached is a description of the effect of such change on the
financial statements accompanying this Compliance Certificate).

 

 

15  To be included if, as of the last day of the fiscal period covered by the
financial statements delivered herewith, any of the consolidated Subsidiaries of
the Borrower have been designated as Unrestricted Subsidiaries pursuant to
Section 5.08 of the Credit Agreement.

 

Exhibit G, Page 2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has duly executed this Compliance
Certificate as of                             , 20        .

 

SOUTHWESTERN ENERGY COMPANY By:     Name:     Title:   [Chief Financial
Officer/Chief Accounting Officer/Treasurer]

 

196